We now come to the resolution on urgent procedure:
The Committee on Regional Policy, Transport and Tourism has already adopted a report on this subject.
Mr President, thank you for giving me leave to express my support for urgent procedure in the case of this proposal for a decision. The proposed instrument provides for the continuation of the system of dock dues, with an exemption mechanism for certain local products from our four French overseas departments of Guadeloupe, French Guiana, Martinique and Réunion, for a ten-year period beginning on 1 July 2004. The proposal also extends the present regime for six months, from 1 January to 30 June 2004, to fill the legal vacuum that has existed since 31 December of last year, the date on which the last statute expired.
I wish to commend the content of this proposal, which is the fruit of intensive consultation between the Commission, the French Government and the representatives of the four outermost French regions. My only reticence relates to the lack of flexibility in the exemption mechanism in the case of new products or activities. Be that as it may, this proposal will serve to maintain a vital source of revenue for our local authorities, especially those of the smallest communities. It will thereby help to sustain the present effort to foster the economic development of these areas in pursuance of Article 299(2) of the Treaty.
I regret that our Parliament has been unable to devote sufficient time to the drafting of a precise report on the text of this proposal for an instrument that is crucial to the future of our outermost regions. I would nevertheless encourage the House to vote in favour of urgent procedure in order to fill the present legal vacuum, which is liable to have a highly detrimental impact on our overseas departments. We can thus clear the way for the adoption of this new system for the next ten years, leaving the French authorities enough time to transpose the decision into national law by the first of July.
Mrs Sudre, the purely legal issue here is about whether we can vote on the substance of this motion on Thursday.
We now come to the vote on the request for urgent procedure.(1)
The next item is the report (A5-0484/2003) by Mr Herzog on behalf of the Committee on Economic and Monetary Affairs on the Green Paper on services of general interest (COM(2003) 270 – 2003/2152(INI)).
– Mr President, Commissioner, ladies and gentlemen, our vote on this report is eagerly awaited. Throughout this working year, I have experienced at first hand the vehemence and the passion of the political debate on this subject.
Before Maastricht, local and national authorities made their choices, and those choices coexisted comfortably with the Common Market. Since the advent of the single market, conflicts and concerns have been rife. The fact is that a solution to these problems is still being quite literally prevented by the existence of taboos. Some boast of a proud record of liberalisation. In the opposite corner are those who regard public service and competition as incompatible. Others – and I hope there will be many of us – believe that liberalisation has had both positive and negative effects, that a better balance needs to be struck between commercial and non-commercial principles in the substance of laws and regulations and that such a balance would enhance cohesion and efficiency. An objective assessment of the real situation is needed, because the conviction that the market does everything better is becoming an article of dogma and is dividing Europe into two camps. It seems crucial to me that the legislature should be committed to redressing the balance and reconciling these conflicting principles in accordance with the great tradition of European civilisation.
Many of my honourable colleagues accept the idea of a balance but consider that the power to strike such a balance rests exclusively with the local, regional and national public authorities. I absolutely agree that the decision-making rights of decentralised administrative bodies should be defended and strengthened, but I am convinced that the market will steadily erode them unless the Union acts as a guarantor of these rights and takes its due share of responsibility. And indeed our Community would not really serve any purpose unless it also provided complementary services in domains such as education, rail transport or information. My colleagues have rejected this line of argument, but I stand by my view that subsidiarity and co-responsibility must go hand in hand. Throughout history, Europeans – be they Christians or Humanists, Liberals or Socialists – have deemed it essential to ensure that services of general economic interest were so organised as to foster the development of the individual and enhance life in society. Let us not fall short of those ideals. Let us strive resolutely to bridge the gaps that divide our national communities with regard to the ethics of universal access to services of general interest.
As to the matter in hand, why a framework directive? Not for the sake of legislating, because we do more than enough of that. In this case it is necessary, however. It is time that the legislature itself interpreted the treaties instead of letting the Commission exercise all sorts of power – legislative, executive and judicial powers as well as powers of self-assessment. The Convention recognises our right to do so, having inserted a new article to that effect in the draft Constitutional Treaty, and the prevailing situation demands that we do so. Firstly, a legal framework must give services of general interest the status of a positive right in law rather than simply condoning the protection of such services as a derogation from the norm; rules governing the market and competition would then be bound to respect the status of these services. Secondly, there is a need to eliminate the profound uncertainty about the distinction between services of economic interest and those of non-economic interest. Key areas such as education, health and water must not be liberalised, and there is a need to recognise the increasingly numerous hybrid situations in which social, economic and environmental factors are intertwined. Accordingly, my proposals are designed to provide local authorities, non-profit businesses, semi-public companies and public-private partnerships with a general framework of more solid guarantees within which they can develop.
Thirdly, there is a need to clarify the principles relating to funding and organisation. The Altmark judgment on state aid is a step forward, but it leaves serious question marks about the calculation of costs, while care must also be taken to avoid criminalising public operators. Fourthly, we want a pluralist and independent evaluation method to be established. To reject it would be an affront to democracy. Let me add that a framework directive would certainly be consistent with the sectoral directives.
We therefore ask the Commission to respond quickly to the results of the consultation process it has launched and to the parliamentary vote by answering this question: what commitments is it prepared to make with regard to the legal framework, funding and evaluation? Moreover, we refuse to accept the use of Article 86(3), which gives us no right of codecision, in its response to the Altmark judgment.
I should like to offer my very sincere thanks to the numerous associations, NGOs, trade unions, local-authority networks and businesses which were consulted and whose opinions enlightened and assisted me. Like the elected politicians, they want to have the legitimate means to express themselves far more on the policies and rules of the Union. Let me also thank my fellow members of the Committee on Economic and Monetary Affairs, who have shown great commitment, and particularly those who have been seeking compromises. Regrettably, a majority said no to a framework directive and no to a democratic evaluation. By so doing, they not only rejected my proposals and our compromises; they quite simply turned their backs on the resolution adopted by this Parliament in 2001. Tomorrow, the House can reaffirm its endorsement of that resolution.
Ladies and gentlemen, I firmly believe that many of you, whether on the Right or the Left, are pledged to defend and promote services of general interest. For this reason, I strongly urge you not to retreat into party or national blocs but to make up your own mind on each amendment, on each article, motivated only by the general interest of the European people.
Mr President, may I begin by thanking this House and especially Mr Herzog, your rapporteur, for the remarkable efforts you have devoted to this complex and delicate issue that the Commission raised in its Green Paper on services of general interest. The Commission believes that public services are at the heart of the debate on the future of the European integration process. Every country of the Union has public services which are rooted in unique traditions and situations, particularly those of a local nature.
We regard the services of general interest as a vital component of the European social model. We believe that these services contribute to people’s quality of life and to the competitiveness of our industries and that they help to strengthen our social and territorial cohesion. This is equally true with regard to the future Member States, because the efficient provision of services of general interest is one of the keys to their smooth integration.
In its Green Paper of last May, the Commission undertook its first full re-examination of Community policies on services of general interest. This review was essential, particularly in the light of your own demand, stated in the Langen report of 2001, which had initiated a debate on the question whether a general legal framework should be created at the Community level for services of general interest.
At the present time we are in the process of finalising our analysis of the contributions received in the course of the public consultation. We have now received almost 300 contributions, many of which are very substantial, and they obviously merit detailed study. It would therefore be premature at this stage to draw precise conclusions from this work. We do, however, intend to formulate political conclusions before the effective end of this legislative term, thereby responding, in fact, to a unanimous request from your Committee on Economic and Monetary Affairs.
There is undoubtedly a need to decide on the type of instrument that the Commission will be able to propose as a means of ensuring that Europe enjoys high-quality public services. One of the options that can be considered is a framework directive enshrining a number of common principles: equality of user access, universality, continuity, adaptability and evaluation. I am aware that this has been the subject of lively debate here in Parliament.
Consideration can also be given to the adoption of a White Paper, pending the entry into force of the Constitutional Treaty, which contains what we regard as several steps forward on this point. In the meantime, a White Paper could define the political framework for our future activity or else provide a road map for the pursuit of the sectoral approach.
To supplement these efforts, we are continuing our work on other matters relating to services of general interest, and particularly the application of the rules governing state aid, in the wake of the Altmark judgment. Clear messages have emerged from the public consultation on this point. We need greater legal certainty in the domain of state aid, particularly a mechanism for exemption from notification with adequate coverage, given the number of cases that could potentially be affected by the application of the Altmark ruling.
In conclusion, our aim is to lay foundations that will enable the Community to play a more proactive role with a view to guaranteeing the provision of high-quality services of general interest to the public and to businesses. This approach will obviously have to take account of the subsidiarity principle, and our aim is to pave the way for the formulation of a coherent policy in favour of services of general interest within the Union, a policy that will provide the best possible elucidation of the relationships between the various tiers of government and of their respective responsibilities. Your resolution will be an essential and indispensable contribution to the definition of this approach, which is why the Commission awaits the outcome of your vote with eager interest.
. Mr President, I should like to start by thanking the rapporteur, Mr Herzog, for the admirable cooperation which we had during the preparation of this report, which was drafted with enhanced cooperation between the Committee on Economic and Monetary Affairs and the Committee on Legal Affairs. However, I should like to express my regret at the result of the vote in the Committee on Economic and Monetary Affairs, which rejected the basic proposals of the Committee on Legal Affairs.
The approach which we adopted jointly with the rapporteur does not turn a blind eye to the problems raised by the current situation. The vital question is not who owns services of general interest. It is clear that current developments allow the private and public sectors to work together. However, in order to avoid privatisation having a negative character, the basic rules governing the mission of services of general interest, including their basic operating and funding principles, need to be respected. Among other things, it is important for care to be taken in all cases to satisfy the needs of the entire populace. That is why the principles of universality, continuity, affordability and quality need to be guaranteed at Community level.
The difference between ours and a liberal perception is that privatisation is not an end in itself and that it must not under any circumstances mean full dependence of services of general interest on market rules, as any such dependence would reach the point of even precluding funding by local authorities of services of general interest which serve local society. With certain services in particular, such as health, education and social services, the national authorities must have the right to lay down the rules which govern the provision of these services by private, profit-making agencies. I therefore call on the House, especially those who believe in the European social model as part of the European productive system, to vote for the amendments relating to what I have just said.
Our resolution will be a balanced resolution if we accept the compatibility of the rule of competition with the mission of the social state. Furthermore, the proposal to adopt a framework directive should be accepted, as it was in the previous resolution by Parliament. If we want to ensure that the basic requirements of the working classes as a whole are satisfied, we must all work to safeguard the future of services of general interest.
. – Mr President, I would like to start with the most warm thanks to Mr Herzog, who had a difficult task as rapporteur and, having an explicitly left-wing stance, did not always find it easy to put his position across. He demonstrated a very great deal of willingness to cooperate. I would like to say that at the outset, for, on the substantive and fundamental issues, he and I are poles apart.
What I am saying now I say on behalf of the Committee on Industry, External Trade, Research and Energy, which, by a large majority, made a recommendation practically all of which the Committee on Economic and Monetary Affairs took on board, and whose first basic premise is that definition is a matter for the Member States. Rather than there being any need for a European model, it is the Member States or the sub-levels acting on their behalf that are competent in these matters. Secondly, the debate in which we are engaged is not about tampering with the efforts at liberalising certain sectors; on the contrary, we believe that this liberalisation in the internal market has, as a whole, albeit with some exceptions, been very successful and that it must not be jeopardised by European framework legislation.
Thirdly, we discussed the legal framework. On 13 November 2001, we called for a framework directive on the basis of the article on the internal market. There have to date been no indications whatever of this being possible, which is why most of our group have changed their position on this issue.
Commissioner Lamy, you have just given us a wonderful list of the options that are available – framework directive, White Paper, guidelines, exemption from notification and so on – but all that must be coherent. We have been discussing the topic for over three years, and the Commission was previously unable to give us chapter and verse concerning the various legal options available to us. Pleasing though what you have told us today has been to the ear, I do not believe that the Commission has finished its homework. Not the least reason why we have been debating this for so long is we have hitherto had only lists of issues, but no solutions.
It is for that reason that our group takes the line that the Green Paper must as soon as possible be succeeded by a White Paper in which the Commission will at last come clean, elaborate on the legal issues involved in a framework directive, and clarify what the potential options are. Having already spent two years waiting for this, we can do no other than encourage you, as soon as possible after the decision on Wednesday, not only to get started on it, but also to put some concrete proposals before us.
The last point I want to make is that water supply and individual regions are contentious issues. There are of course some local services that must continue in future to be offered by the responsible authorities at the local level. We are not interested in liberalising markets that are unsuited to liberalisation, but we are saying that each can decide whether something is to be done on an independent basis or whether it should be handed over to someone else. If, though, it is to be handed over to a third party, it must be put out to tender, so that the contract is awarded in an honest and transparent manner. That is the consensus to which we have come, and I hope that, having formed our opinions today, we will be able to adopt the whole Herzog report tomorrow.
Mr President, let us simply remember that today’s debate on the future of services of general interest is taking place at a particularly significant moment in the history of Europe, at a time when Europe is in the midst of a debate on its future, on its constitution, and when we are preparing to welcome a host of new citizens of the Union from the countries of the East. I am reminding the House of this fact because I believe that a link exists between the difficulties we experienced, during the debate on the draft constitution, in reaching agreement on the recognition of a positive right to services of general interest and its enshrinement in European law and the considerable obstacles which we have encountered – and which our excellent rapporteur, Mr Herzog, certainly had to confront in the Committee on Economic and Monetary Affairs – in trying to advance this principle.
Moreover, I believe it would be extremely prejudicial if this report were less ambitious than the compromise – insufficient though it was, it did constitute an improvement – which we obtained in the framework of the debate on the draft Constitution. It would be difficult in these circumstances, ladies and gentlemen, to convince people that we are representing them properly, because I am not the only one who perceives a firm belief in the public mind that European integration will mean more services, better services, more protection, more safety – food safety, maritime safety, security in the widest sense – in this high-risk society. Broad-based movements within our European societies today are also voicing clear demands for the effective exercise of citizens’ social rights – the right to education, culture, health care, environmental protection, clean water and clean air as well as rights of access to housing, transport, communication, information, energy supplies, etc.
In short, all of us – I hope – are convinced that these services are essential, but I have the impression that some Members of this Chamber are doggedly determined to reinstate scurrilous paragraphs which effectively detract from Mr Herzog’s excellent work. For example, they emphasise the inestimable benefits of liberalisation, but they will not manage to convince us, for the market cannot provide all of these services in accordance with the principles of equal accessibility and universality – hence the absolute necessity of a recognised positive right to services of general interest. This being the case, I hope that the amendments you vote to adopt tomorrow will rid us of a document which, in its present form, is extremely compromising for our European Parliament and will seriously undermine the dialogue in which we shall be engaging over the coming months with the people of every European country.
– Mr President, ladies and gentlemen, unlike Mr Langen, I would like to say that my committee has painted a rather subtler picture than that presented in the regrettable contributions to this report from the Committee on Industry, External Trade, Research and Energy and the Committee on Economic and Monetary Affairs. I would like to take this opportunity to warmly thank Mr Herzog and say that, while it is unfortunate that too few of his good ideas have found their way into this draft, we may perhaps be able to make some corrections.
The Committee on Industry, External Trade, Research and Energy did indeed, with the support of votes from the Group of the European People’s Party (Christian Democrats) and European Democrats, opt for European framework legislation, and our committee takes the view that services of public interest are something special; they are a characteristic, a distinguishing mark of the European social model, and that is something that we wanted the report to make abundantly clear.
Let us, for example, consider the postal service. We are not opposed to liberalisation measures, far from it; our committee, too, has prepared them in various sectors. We know, however, how important it is for many people in Europe that there should be in their neighbourhood a post office – ‘office’ is perhaps the wrong word – a postal facility. That also plays a part in the European public’s satisfaction with public services.
Alternatively, let us consider local transport. A majority in this House has rejected the Commission’s proposals for liberalisation – which I would describe as pigheaded – and the Commission is now finding it extremely difficult to come up with new ones, our view having been that public passenger traffic cannot be seen in black and white in the same way as trans-European freight transport or air travel, and that there are special interests involved in it, including regional ones. The Committee on Regional Policy, Transport and Tourism is therefore also of the opinion that local and regional authorities in particular must have greater freedom, the freedom to define. The fact is that this also plays a part in democratic politics, as the public, if they are dissatisfied with the services, can respond accordingly by voting certain towns’ governments out of office and other parties into it. It is especially in the provision of public services that this democratic element should not be overlooked, and so I hope that the Herzog report will enable even more to be done to strengthen social cohesion in Europe.
– Mr President, ladies and gentlemen, I too would like to thank Mr Herzog for his cooperation. Although our different views on policy made working together difficult, we managed together to get the report underway.
How did we first get on to this topic? The Commission alone possesses decision-making powers in respect of services of general interest – it has had in recent years an increasing tendency to take up these matters – and also as regards lawmaking in connection with competition law. Particularly with the constitutional treaty in mind, we were of the opinion that this was an area in which Parliament should gain greater competence. It was for that reason that we, too, originally favoured a framework directive.
When debating the framework directive, though, we certainly have to ask ourselves questions about its substance too. Can we resolve the problems with competition law? The Group of the European People’s Party (Christian Democrats) and European Democrats came to the conclusion that the framework directive was inherently unsuited to doing that. The fact is that those who advocate it must ask themselves, over and over again, what a framework directive of this sort is meant to contain. Underlying the debate on services of general interest is, on the one hand, European law on competition in the internal market, and, on the other, the way in which ‘services of general interest’ are defined, by way of subsidiarity, in the Member States or even at the regional and local level. Not under any circumstances do we want services of general interest defined at European level in the future, be it in a framework directive or in the constitutional treaty. We are in favour of competence and responsibility at the local level, where competition can be introduced through tendering, in cooperation with the private sector. The EU of the future, though, with its 25 Member States, will be too diverse for us to lay down at the European level what this expression means. That is why we say ‘no’ to a framework directive and ‘yes’ to local competence, particularly when it comes to the supply of water. This is where the Commission should start by putting before us evidence for competition being a good thing in postal services, public local passenger transport and in other areas such as energy. It is particularly with France in mind that much lost ground has to be made up, and you, Commissioner Lamy, should resolve these problems before tackling any new projects.
– Mr President, ladies and gentlemen, not for the first time, but yet again, the debate on the Green Paper shows that services of general interest, the way in which they are provided and structured, are more than ever in the spotlight, not only in terms of political debate but also of the European public’s concerns about universal access to services. For us in this Group of the Party of European Socialists, they are an indispensable component of any model of European society – I will explicitly use the word ‘component’, as this is not about developing a European model for services of general interest; they are an essential and elemental component in a European social model with objectives common to all European societies. They play a crucial part in improving the quality of life for all citizens and in overcoming economic stagnation, social exclusion and isolation.
This is where I want to attempt to clear up a misunderstanding. This is not about our having the market and competition on the one hand and services of general interest on the other. Services of general interest can perfectly well be provided by market instruments in a competitive context, but we have to take note of the fact that there are also situations in which the market does not provide such services efficiently, and that is when the democratic community has to be able to ensure that such services can be provided outside the market’s machinery.
This interaction highlights our need for a bit more legal clarity. That is why our group endorses the rapporteur’s thinking on this, and this is where I too want to extend warm thanks to Mr Herzog, who really has done everything possible to bring about compromise; even though he is the rapporteur, he has changed his position in essential areas, and I think it is rather a pity, in view of this achievement, this attempt at consensus, that there are elements in this House that have quite simply refused to give him credit for it.
We endorse the report because we need it if we are to have legal certainty and a common legal framework within which these issues can be dealt with, but, above all else, we want Parliament to have a part in it, and on that point I want to say something in response to Mr Langen’s statement that the Group of the European People’s Party (Christian Democrats) and European Democrats has, in the meantime, come to an agreement that they do not want a framework directive after all, on the grounds that Article 95 does not allow it. I do not see that such is the case at all; you decided that you did not want one, and the reason why you did so was that a majority of you no longer saw it as politically acceptable. For whatever reasons you did this, we can understand them, we can live with them, but please do not try to tell me that it cannot be done for lack of suitable legal basis. That has never bothered us before, and quite right too; when we wanted to get something done politically, we found the legal basis for doing so, and, as the Commission is a veritable master at doing this sort of thing, now is the time for us to support it in finding one. There is absolutely no doubt about the fact we want it, but Parliament’s right of codecision must be safeguarded if we do.
Of course, a legal framework of this sort needs to contain some substance, and I urge that we should, in future, spend more time discussing substance than this or that legal basis. That is what our debates should be about; there is a whole range of items that have to be embedded in a framework of this sort, and I want to list just six of them. As I have already said, the framework directive must aim to give the stakeholders legal security when current Community law is applied to what they do. There is, quite clearly, no disagreement about the fact that the actual definition, structure, organisation and funding of services of general interest lie within the remit of the Member States and their sub-divisions – that is, of course, the municipalities, where these have the relevant competence. It follows that it is not worth working towards a uniform and all-embracing European definition, but there are a number of standards and a few criteria that of course amount to the same thing and that also have to be embedded in it. Universality, for example, is one of them, as are also continuity, the quality of the service, efficiency, affordability and also the involvement of the users and the democratic supervision of the service providers. Far more than was the case in the past, we have to concentrate on the actually essential point: when is an activity economic and when is it not? That is the yardstick by which we determine whether or not the rules on competition or the internal market should apply, and I see this as the area in which we should pursue the debate. So, the situation being as it is, we say ‘yes’ to a legal framework of this kind, and let us discuss its substance rather than any legal bases.
Mr President, first of all, I should like to thank the rapporteur for his considerable efforts, even though he and I are definitely not in agreement. I am, however, very pleased about the discussions to which this report has led, with their focus upon a list of important issues concerning services of general interest. It has been a refreshing political discussion, reflecting the political differences in this House.
On behalf of the Group of the European Liberal, Democrat and Reform Party, I should like to express support for the report, as adopted by the Committee on Economic and Monetary Affairs. For the ELDR Group, it is important to emphasise that the liberalisation already implemented by a range of sectors has generally been a great success. It has meant the creation of approximately one million new jobs and, in particular, better service for less money. At the same time, the issue of whether or not Parliament should demand a framework directive has been of crucial importance to the ELDR Group’s support for the present report. I should like to emphasise that the ELDR Group does not support a framework directive.
The purpose of a horizontal directive would be to freeze a number of areas which, as we know by experience, develop the whole time. There is absolutely no need for this at a time when we in Europe are already lagging behind with economic reforms. On the contrary, we should support further liberalisation, but on equal conditions. This must, however, take place via sectoral directives of the kind of which very successful use is already being made in a number of sectors.
In the ELDR Group, we are, as I say, convinced that it will be neither possible nor desirable in a framework directive to establish any usable definitions of services of such different kinds as are at issue in this House, at the same time bearing in mind the large regional and national differences that exist in the area of services of general interest. We recognise, however, the doubt and uncertainty to which what is termed the Altmark judgment, concerning the funding of locally based services of general interest, has led. We therefore wholeheartedly support the Commission’s reflections concerning a legal initiative to clarify this issue. Nor, as I say, do we think, however, that a framework directive would be of any help in this context. If it were a question of a legal initiative, we should, however, greatly regret the fact that the existing Treaty does not give us in the European Parliament power of codecision concerning such an initiative.
To dispel any doubt, I should like to emphasise that our opposition to a framework directive does not in any way mean that we in the ELDR group want the duty to supply certain services of general interest to disappear. On the contrary, we believe that such a duty could easily go hand in hand with liberalisation and, for example, environmental requirements, if only the political authority were to require this. Responsibility for demanding quality lies, of course, with the political authority, which must also ensure that the demands are complied with. I want us to obtain more value for money.
Mr President, in spite of the power of work that Mr Herzog has put into this report, I have to say from the outset how far the report, as adopted by the Committee on Economic and Monetary Affairs, has fallen short of our hopes and expectations for a vigorous European instrument on services of general interest. My group cannot accept it.
The text has become an ode to liberalisation with one single aim in mind, namely to make competitive market forces the sole regulator of service provision. Recital H, for example, emphasises that liberalisation in leading sectors in the internal market is a factor in technological progress and economic efficiency, while paragraph 13 welcomes the liberalisation that has taken place in the fields of telecommunications, postal services, transport and energy.
Even the moderate proposal calling on the Commission to perform without delay a precise and comparative evaluation of the real impact of the policy of liberalisation of services of general interest before embarking upon further liberalisation, a proposal contained in the Langen report which was approved by this very House, is not endorsed in this report.
On spurious pretexts, the report also discards the aim of a framework directive in which services of general interest and the obligations they entail for governments as well as for public and private operators could be defined more precisely. Only basic education and social protection would remain in the public sector. This is far removed from the sort of approach that is absolutely essential for the protection of people’s fundamental rights to energy and water supplies, transport, housing, communications and information.
The purpose of services of general interest should be to guarantee these rights in accordance with a number of principles, namely equal access for everyone, information, consultation, user and worker participation and financial viability. It is impossible to achieve this ambition by relentlessly continuing to pursue the sole aim of liberalisation.
This text is unacceptable as it now stands. The hopes and expectations aroused by the Green Paper were that public services would play a pivotal role in guaranteeing economic, social and environmental rights, that the true ambition of Europe was to satisfy the needs of the greatest number in a society characterised by solidarity.
It follows from these remarks that my group will support all the amendments that are designed to remove the constantly recurring references to liberalisation and those which strengthen a model of services of general interest that are worthy of the name. My group reaffirms the need for an evaluation. It emphasises that services of general interest are elementary public services. It also expresses its desire to confirm unambiguously the right of local and regional authorities to choose freely the way they administer the services of general interest for which they are responsible. These things, at the very least, must be guaranteed if the services of general interest are to be an engine of solidarity in Europe.
Mr President, on behalf of the ecologists’ group I should also like to pay tribute to the political and intellectual achievements of Mr Herzog in this assembly over many years and particularly to his work on this report. As several speakers have already said, this report, compiled on the initiative of the Committee on Economic and Monetary Affairs, is essentially designed to clarify the terms of the debate and particularly to ensure that the opening of individual sectors of the economy to competition in the European Union is accompanied by greater legal certainty and is subject to funding guarantees and an evaluation requirement. Let me say that the Greens will support the amendments that have been re-tabled in plenary in order to return to the spirit of Mr Herzog’s original proposal. I should like to add two elements to the debate. Firstly, I must remind the House that the Convention also debated this issue and concluded that there was a need for a legal basis other than the one currently provided by the treaties. Accordingly, if the European Parliament, in tomorrow’s vote, were to come out against the position of the Convention, we should have an interesting conflict of political legitimacy between the two bodies.
Secondly, I would add that, in the course of this debate, we ecologists have observed that there is a curious underlying alliance between the advocates of maximum subsidiarity – a precept, incidentally, that is also supported by Mr Herzog and our group – and those who believe that there must be no barriers at all to engagement in free competition. As a result of this alliance, there is basically no agreement within the European Parliament, just as there is no agreement in the Council, on the need to proceed towards framework legislation.
So I should simply like to ask the following question: when we have all delivered our speeches, who will be the winners in this debate? It clearly will not be the advocates of subsidiarity but rather the defenders of the right to engage in unbridled competition. The fact is that, month after month, we vote on sectoral directives, and we can see how difficult the Court of Justice finds it to justify the imposition of any obligation to provide services in the public interest. The result is the reinforcement of a European model which is largely based on tax, wage and welfare competition between locations. If we want to redress this imbalance to some extent, we really need greater legal certainty in order to guarantee the funding of services of general interest, however they may be defined by the Member States.
For this reason I call on each of you to reflect on this dubious alliance between those who aspire to define services of general interest in their own countries and regions and those who swear by completely free competition with no holds barred. We agree with the former but urge them to dissolve their alliance with the latter.
Mr President, I can still remember vividly the time, in our November 2002 session, when Mr Herzog’s report on state aid was adopted by one vote. Nevertheless, the report adopted had been amended to such an extent that nothing remained of the original proposal. It looks very much as though Mr Herzog has problems now, too, with the point of view of the majority in Parliament, which rightly opposes the introduction of a framework directive on services of general interest. Even before the European Commission presented its Green Paper in May 2003, the rapporteur had presented a working document containing his views. That was too quickly and too soon to answer the questions that the Commission presented to Parliament in its Green Paper. It is regrettable that the Green Paper was not a visionary document, but the fact that the rapporteur already had a view on the Commission proposal before the proposal was made is downright premature.
The Green Paper rightly draws attention to the powers of national and regional authorities with regard to services of general interest. It is my firm belief, therefore, that it is a matter for national and regional politicians to take decisions on services of general interest. I do not see any need for granting the Commission new powers in this area, therefore. I can endorse the proposal adopted by the Committee on Economic and Monetary Affairs.
Mr President, I too would like to praise Mr Herzog for the work that he carried out both enthusiastically and seriously. I believe, however, that the text that came out of the Committee on Economic and Monetary Affairs gives, in a way that is more in line with the current climate, an accurate picture of the situation and the prospects as regards services of general interest.
Services of general interest make up a substantial part of the European economy, which is increasingly becoming an economy of services; liberalisation and competition, also within this extremely important sector, are essential to the dynamic nature of the European economy and its capacity to grow and create jobs. I believe that it would be a mistake to think that it is possible to set in stone the situation regarding the provision of services of general interest within the context of a framework directive or within new legislation. It is not easy to define these sectors, which are sectors that are forever evolving: what today is a public service, may tomorrow be a sector in which providing products and services is completely assured by the market. It would be a mistake to enshrine this and set it in stone.
I believe that, as is stated in Article 19 of the report, the current provisions for the internal market and competition ensure, in itself, that in this and other sectors, public measures, where necessary, are adopted within the context of the rules already laid down by the Treaties, guaranteeing that the economy providing public services is competitive and dynamic. Otherwise, there would be stagnation and the European economy would be in jeopardy.
Mr President, I wish to begin by thanking the rapporteur, Mr Herzog, for an extremely comprehensive piece of work and for many fruitful discussions, even though we have not been completely in agreement. I also wish to thank the members of the Committee on Economic and Monetary Affairs who have contributed through many discussions and many sound amendments so that, in the end, we have obtained a result from the Committee on Economic and Monetary Affairs that I think is very good.
I am not well disposed towards a general framework directive. In my opinion, it would offer no advantages but, instead, be confusing. It would be like an extra layer of legislation between the internal market’s rules of competition and the sectoral directives, and it would also be an obstacle to product development. The process of gradual deregulation of the EU markets has been the most important component for improving services of general economic interest during the last decade. Another of the reasons for the deregulation has, of course, been the generally poor quality of the services before the market was opened. I am anxious that we should not again find ourselves in a monopoly situation.
I should therefore like to call upon Parliament to go with what came out of the Committee on Economic and Monetary Affairs, stated in Mr Herzog’s report, and not to vote in favour of the amendments from the Left. If we go with the position of the Committee on Economic and Monetary Affairs, we stimulate competition and product development and provide opportunities to offer consumers both cheaper and better alternatives.
Mr President, I congratulate Mr Herzog on an excellent report. I hope that tomorrow Parliament will rectify matters by overturning the rejection of the framework directive proposal by the Committee on Economic and Monetary Affairs. This is not the end of the debate: this is a debate on a Green Paper and is the beginning of what I think will be a fairly long debate. Parliament is seeking, in this debate at least, to give some guidance to the Commission as to how it should proceed with regard to services of general interest, both economic and non-economic. For me the issue of general-interest services – both economic and non-economic – is a line in the sand between those who favour a social market economy model and those who favour a neo-liberal market economy. It is not acceptable that we should move by stealth to denying citizens their rights as citizens, which citizenship grants them in Europe, by making competition the only measure of service provision.
The OECD has estimated that in the 1990s governments in Europe transferred about EUR 300 billion of public-service property to private operators, in some cases with disastrous results in terms of both service provision and, indeed, loss of life. As a Union and a Parliament we have to stand by access for all to high-quality, affordable services, and we must recognise that those services dictate the quality of life of our citizens.
We have made progress in Amsterdam, in the Charter of Fundamental Rights and in the new draft Constitution on re-establishing the rights of citizens to public services. We must defend those rights. It is not a question of defending an , but of looking to see how high-quality services to our citizens can be guaranteed across the board in what are new circumstances. In particular, we must defend the advances we have made in the constitution on this matter.
Mr President, the single market is undoubtedly the most important achievement of the European integration process at the economic level. Europe has given us a single large trading area without barriers, with 375 million consumers now, soon rising to 450 million.
Over the last ten years, the market has been increasingly extended into other sectors, such as telecommunications, postal services, transport and energy. The European market is a socially corrected free market, which means that the markets in these sectors have been opened up in a gradual, controlled – and successful – manner. This has resulted in greater competition and modern service provision that is of better quality and lower-priced. This liberalisation has by no means had any harmful effects, therefore, and the example must be an inspiration to other sectors.
The Commission Green Paper is certainly not before time, and deserves particular credit. It is indeed necessary to examine whether we can apply the operation of the internal market and the opening-up of the borders to other services of general, and particularly economic, interest. What other possibilities are there for breaking state monopolies whilst continuing to guarantee that all citizens obtain the best service at an affordable price? I share the feelings of many others in thinking here of the water supply, waste management and even information sectors, for example.
The debate on this subject must be held not only here, however, but also with national or even regional authorities, which are now often responsible for managing these sectors. We must use the results of this wide-ranging, interesting and indeed already productive debate to examine whether, and if so how, European legislation can be of benefit, especially to citizens.
Mr President, Mr Herzog really has had a thankless task. If there is one area in which opinion in this Assembly and general opinion throughout the EU is deeply divided, it is precisely this area. The problem is that we have legislation for the internal market that is in actual fact an invitation to unrestrained and unlimited competition where both goods and services are concerned. That is something we cannot live with. It is said that it is mainly a question of services of economic interest. Which services are not of economic interest? Is not the education sector of economic interest? Is not the health sector of economic interest? Are not all the social services of great economic interest? We are talking about welfare policy as a whole and about something that really is political dynamite.
If there is a desire for balanced development and for stopping this general attack on the welfare sectors, what is to be done? Are we to pin our faith on a framework directive? I am a little unsure. In and for itself, a framework directive could place limits upon legislation governing the internal market. It would of course be good for calming things down and reducing the intensity of antagonisms. In the political climate of today and of the next few years, I am afraid, however, that such a framework directive would be heavily dominated by adherents of the market and by right wing forces. In that case, such a directive would be a step in the wrong direction and might instead become a trap.
Is decentralisation a better alternative? Is it better to focus upon protecting local and regional activities? It would perhaps open up certain other possible ways of securing a type of protection and increased opportunities for conducting a local campaign to protect what we wish to preserve. Above all, however, we need time for research and discussion as a counterweight to the giant battle we face over the next few years.
Mr President, it is interesting to see that none of our British Conservative colleagues are here today to support their record on liberalisation in such areas as the railways. A recent UK parliamentary report on water privatisation has shown that many poorer people, such as pensioners, have had such difficulty in meeting their bills that they have been cutting their water use to a bare minimum. In some cases this has been described as verging on a public health crisis.
The drive for privatisation has also been part of a drive to reduce costs in the public sector and this has often resulted in wage squeezes that have hit the lowest paid. The tab for that is still picked up by the public purse through effectively subsidising wages in that area. Those people may be on a minimum wage, but it is not necessarily a liveable wage. That is not to say that everything in the public sector has been perfect, but in our view a lot of the claims made for liberalisation in this report are highly questionable.
My Group does not believe that general-interest services can be treated in the same way as companies which produce, for example, plastic key rings. It is not an area that should be subject to general competition policy and we have tabled amendments to that effect. We believe that competition rules need to give way to general-interest services, and not the reverse. We agree entirely with the Commission on the need for legal clarity. That is an issue we have often raised in connection with GATS and is the subject of an amendment we have tabled and for which we hope to win support.
Mr President, in the belief that they are curbing the excesses of Community competition law, certain Members are playing with fire. The answer to these excesses is to change the law or at least to make explicit provision for an unqualified derogation for public services.
The aim must remain an equally high standard of service for everyone, not the quest for profitability which would throw open these public services to competition. It is therefore dangerous to seek to establish a European definition of services of general interest. First of all, a coherent definition would be impossible in view of the diversity of territorial structures and national practices, and then the political will to formulate such a definition is lacking, as is even a simple majority in favour of definition. My group is in favour of deliberations that would culminate in the identification of the interests that are common to all European service users and of measures to guarantee the funding of the identified services. This Green Paper and this report, which proclaims the success of the liberalisation measures that have been taken to date, are very far from satisfying this need.
The Convention’s draft Constitution, which the European Council rejected in Brussels, would not have changed anything, because it also subordinated services of general interest to competition law. A structure has been put in place, and its aim is clearly to dismantle the public services that exist in some of the Member States. The important thing for my group is that we should be able to discuss these things democratically with our peoples, recognising their ultimate right to choose the model they believe should be developed in order to guarantee the social and territorial cohesion of their respective countries.
In conclusion, we shall not endorse this report, although we shall, of course, vote in favour here and there to support the less distasteful proposals. In this way we shall answer the rapporteur’s call, but we would also ask him to reflect further on the purpose that would be served if the present report were adopted in its entirety.
– Mr President, the rapporteur, Mr Herzog, is unhappy with the amended version of his report on services of general interest that was adopted in committee, and this is understandable to some extent, because, irrespective of political positions, the text of the report is not very coherent. Numerous paragraphs are contradictory. For example, while paragraph 36 calls for the adoption of a framework directive establishing common European rules, paragraph 20 strongly condemns the selfsame approach.
For our part – and here we differ from the rapporteur – we believe that the framework directive, which was the idea of the last French Presidency, would only serve to divest the Member States of essential regulatory powers, as the services in question are closely linked to the unique character of each society. Moreover, it would be too generalised, would be inapplicable to any individual case and would create endless difficulties.
These are very delicate problems and should be solved by each government at the closest possible level to the people in the framework of the national democratic system. In this respect I am, moreover, only half surprised that the Left is nailing its colours to the mast of centralisation and enforced uniformity here.
For the same reason we are opposed to Article III-6 of the draft European constitution, whereby European law, in other words the legislative decisions of the majority in the Council and the majority in Parliament, would be able to define the principles and conditions applicable to services of general economic interest. If this article were adopted, it would very soon have adverse repercussions on the freedom of choice of our national democracies and on subsidiarity.
– Mr President, ladies and gentlemen, the first thing we have to bear in mind is that this is not a legislative procedure, but we are discussing our position on the Commission’s Green Paper. Although we had asked for something else, the Commission has responded to the Langen report by presenting us with this Green Paper.
Secondly, I would like to thank all the rapporteurs, who have approached this from many different angles in the course of the discussion process, for preparing, in the Committee on Economic and Monetary Affairs, a very good resolution, and one that is likely to get majority support now that it is to be voted on by plenary.
Thirdly, the question arises of what services of general interest are. We take the term to mean services for the public that are provided in the interests of all. They are meant to provide services where the market alone cannot do so on a universal basis, at a reasonable price, or, in many instances, free of charge. Services of general interest ensure security of supply. Service providers may compete among themselves, but they do not have to. Support from public funds is required. What is crucial is not who provides the services but the fact that they are provided. Services of general interest are an expression of the European social model and of the ecologically-responsible market economy.
What was crucial for me was the safeguarding of the subsidiarity principle; I can endorse the Social Democrats’ Amendment No 18. I welcome the statement that the liberal professions perform services of general interest for the good of all, and I am glad that we have made it our concern that the definition of services of general interest and responsibility for them should be matters for the Member States rather than for Europe as a whole.
Mr President, Commissioner, ladies and gentlemen, first of all, I should naturally like to say a big ‘thank you’ to the rapporteur, Mr Herzog, for the quality of his work and for the opportunity he has given us to debate the issue of services of general interest today.
Even if it is not taking place within the framework of a legislative process, our debate today is fundamental, because it deals with the borderline between the world of the market, where competition has to prevail, and that other world where solidarity, equality and democracy – in short, social cohesion – must be paramount. It is fundamental, because our European model, the envy of the world, and the most elementary civil rights, chiefly enshrined in the Charter of Fundamental Rights, are at stake.
Within the European population, among associations, trade unions and local authorities, there is grave concern, because the various experiences of liberalisation or privatisation – and I need only cite the British experience – have had rather adverse consequences. This is why we propose that the report, which is totally unacceptable in its present form, should undergo substantial amendment.
First of all, we propose a thorough public, pluralist and open evaluation of the development of services of general interest, perhaps through an observatory of services of general interest. In actual fact, we find it difficult to understand the opposition of the Right to this proposal if, as its adherents loudly and proudly proclaim, the effects of liberalisation have all been beneficial.
Because of the ambiguity of the criteria used to distinguish between economic and non-economic activities and to guarantee the subsidiarity that everyone is demanding, certain areas of activity – education, health care and social housing – will have to be explicitly excluded from the application of the competition rules. By the same token, there is a need to protect the right of municipalities and other local authorities to choose democratically the way in which they manage certain services – water and refuse disposal, for example – in accordance with local needs.
Lastly, the Member States and their territorial subdivisions and local authorities are, of course, responsible for services of general interest, hence the need for a framework directive which could truly establish a set of common principles for services of general interest. It is surely a matter of summoning up the will, at a given moment, to protect the citizenry of our countries. This is how one vision of Europe can be understood.
Mr President, while I likewise salute the great energy expended by Mr Herzog and all his hard work, I wish to say very clearly that I really cannot vote tomorrow for this report as amended and adopted by the Committee on Economic and Monetary Affairs.
I oppose this report because it is the expression of an ultraliberal will. It has been hijacked for use as a weapon in the campaign to demolish our social model, destroy jobs and abandon the policy of regional development.
Should the plenary Chamber endorse the position of the Committee on Economic and Monetary Affairs tomorrow, we should have no choice – as several speakers have already said – but to reject this proposal and demand a proper framework directive and genuine European public services. We still have time to set matters right. That needs to be done for the sake of the overwhelming majority of European citizens.
– Mr President, ladies and gentlemen, I support all those who believe, as I do, that services of general interest are, first and foremost, committed to the common good. We understand a European social model to mean that the public must be guaranteed these services, and that is why they are not primarily a political task for the Commission, but a matter for local and regional authorities. The task of the Commission is to ensure that such services are facilitated and secured in local communities; it must defend services of general interest in the GATS negotiations, where it must ensure that local communities have room to manoeuvre, so that the public may be guaranteed these services in the interests of social justice, solidarity and territorial cohesion. It is for the Commission to set up the framework in such a way that services of general interest are protected.
Mr President, Mr Herzog’s report, caught as it was between the rapporteur’s ambitions and the wariness – in my view the excessive timidity – of the parliamentary committee, illustrates how difficult it is for us to sit down together and define a model for European society. I believe we have to escape from this dilemma, but we must leave in an orderly manner by the front door. First of all, it is necessary to affirm the fundamental legitimacy of services of general interest. There is a set of public assets that must be organised more or less in the form of exemptions to the rules of the market, either because they need to be subsidised by the public authorities if everyone is to have guaranteed equal access to them or because the principle of equality is incompatible with excessive price fluctuations. There is therefore a need to reaffirm the axiom that we are in a market economy, not a market society.
Secondly, a legal framework is necessary, otherwise we should all have to give up our common ambition. This framework must begin by specifying where competence lies in accordance with the subsidiarity principle, in other words the level – European, national or local – at which services should be organised. The legal framework must also specify the scope of services of general interest – how far their definition may legitimately be extended. And, lastly, it must define the principles governing the way in which they are to be organised. In particular, care must be taken to ensure that no service of general interest is abused or becomes a monopoly, generating a secure income for those who provide the service rather than its beneficiaries. All these things have to be said.
Finally, the legal framework must be democratically structured. We in this Parliament cannot abdicate our responsibilities. We cannot be like the frogs who demanded a king. This is a matter that concerns the public, the peoples of Europe. Together with the Commission, we must establish a legal basis that enables us to set this issue within a democratic framework on the basis of a proposal from the Commission and with the Council and Parliament acting by codecision, otherwise we should be failing in our duty.
Mr President, Commissioner, this report cannot be detached from the European context. What do the people of Europe remember about the EU in these past few months? They remember the division over foreign policy, they remember the split over budgetary policy, they remember the deadlock on the draft constitution, and they remember the feeling of impotence as they watched the dollar soar in value. If the social model were to be taken away from them, what would be left in the coming months? The social model is their one source of pride in Europe at the present time, and services of general interest are part of that social model.
The market is a fine thing, but we are not about to replace the dictatorship of the proletariat with the dictatorship of the shareholders. We are not about to enshrine the principle of an all-powerful market which is familiar to those who live in the land of the Rockies, nor are we about to return to an all-powerful state, which used to be a familiar concept to those in the land of the Urals. Mr Herzog’s report and proposals strike the right balance.
We need to rediscover that harmony, that judicious compromise, especially for the sake of our fellow European citizens. There are strong points that must be built upon: the provisions of the draft constitutional treaty, the progress promised by the framework directive and the implications of appropriate guaranteed funding of services of general interest. There is a need to recapture the spirit that inspired Mr Herzog’s initial report before the committee began to chip away some of its substance. That spirit needs to be recaptured, particularly for the sake of our fellow citizens.
Mr President, the purpose of the proposed arrangements is to make it easier to hand over public services of general interest to private interests.
In a period of economic crisis, the only thing that is certain is that big business will want to get its hands on the public wealth in order to maximise its profits. Undertakings of general interest, apart from their important role in the development of the national economy, also play a strategically important role with regard to the security and independence of each country, especially in times of economic and other crises. Privatising these undertakings and liberalising their markets will ultimately limit this development and will certainly enrich their shareholders instead of strengthening the national economy.
The statement that liberalisation is a factor of technological progress and economic efficiency is not true because, from experience with its practical application to date, it probably has the opposite effect.
Privatisation results in the destruction of productive forces, problematic performance, a fall in the quality of the services provided, terrible social inequalities, higher prices and fewer jobs.
Privatisation has an adverse impact on workers, not just as a result of the increase in the prices of the services provided but also, more importantly, as a result of the waves of redundancies and the resultant replacement of the work regime with flexible forms of work.
Any restrictions placed on the action of big business in the services of general interest sector and any good intentions to guarantee certain principles which will govern operations and the services provided, even if applied initially, will subsequently degenerate, and the only victims will be the citizens.
We are opposed to the selling off of public wealth for the benefit of big business. We support the public character of undertakings of general interest, which need to be upgraded, providing good, cheap services to the workers, and to act as a lever in a publicly-owned economy.
Mr President, on behalf of the Commission, I have listened attentively to all the speakers. The diversity, to say the least, of the views they expressed did not surprise me, and I should not have intervened had I not perceived in Mr Langen’s contribution a somewhat critical attitude to the Commission on this issue, a suggestion that the Commission raised many questions but did not provide clear answers or, to be more precise, that it was slow in delivering clear legal responses. This is therefore the point that I should like to take a few moments to clear up between us.
If the Commission had been able to propose a clear legal response to you today, this would mean that a solution had been found to the problem we have been debating. In point of fact, the very purpose of the Green Paper we published last year was to open the broadest possible debate on a highly complex issue, and our feeling in the Commission is that a year is not an unduly long time for a debate with civil society, with you and with a number of representatives of economic and territorial interests.
The problem is indeed a difficult one, as our debate has shown. In political terms, this issue palpably centres on a specific European policy mix for which we all want to suggest a slightly different recipe, depending on whether our political preference is for the market economy, which we recognise for its competitiveness and efficiency, or for collectivist virtues in the domain of social or territorial cohesion. These are all dimensions of solidarity, but each of us has his or her own idea of the proportions in which the ingredients should be mixed.
In political terms, then, the problem is relatively clear, and I do not really distinguish any great differences between the various ways in which you have described the contours you would give these services of general interest, or public services, if they had to be more precisely defined at the European level.
The difficulty plainly relates to the way in which they should be defined. This remains an unresolved issue at the present juncture. Would what we are doing just now, with our sectoral directives and our decisions taken on a somewhat basis on state aid, suffice as a legal framework? This is surely the question that is being asked. As you have pointed out, the Convention debated this point and concluded that it might be necessary to have a European law to provide the legal basis that is currently under discussion today in the context of the EC Treaty in its present form. This is certainly the question we must clarify.
As I said in my introductory remarks, the Commission is examining various options. To reassure Mr Langen, I repeat that, particularly in the light of the debate which will culminate in tomorrow’s vote on a resolution, the Commission will communicate its own positions before the end of this legislative term. Whether we come out in favour of an instrument which involves the European Parliament in codecision or whether our conclusions favour a different approach, I must stress on behalf of the Commission that all our options are still open at this stage.
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
.  In this debate on the Herzog report on ‘the Green Paper on services of general interest’, which was watered down by the Committee on Economic and Monetary Affairs, we reiterate the need to adopt proposals that acknowledge the importance of high-quality public services, which guarantee all citizens the right of access to these services whilst respecting the specific characteristics of each country.
The consequences of the liberalisations are already evident in the sectors affected, not only in the shape of redundancies and greater job insecurity, on the railways, in energy, postal services and telecommunications, but also, in some cases, in more expensive tariffs and prices and in lower quality of services provided. This situation is gradually affecting larger and larger spheres of activity, particularly in Portugal.
Despite acknowledging the role of public services, known as services of general interest, submitting them to the rules of competition devalues the social role of public services that are essential to the population, to combating poverty and exclusion, to guaranteeing human rights, to the regional development of afflicted areas, to environmental protection and to economic and social cohesion.
We insist that we should adopt proposals that promote the protection of public services and a democratic and pluralist evaluation of the impact of the market and competition, taking account of the need for high-quality public services and the damaging consequences of the liberalisations and privatisations that have already taken place in various areas.
The next item is the report (A5-0471/2003) by Mrs Almeida Garrett on behalf of the Committee on Constitutional Affairs on the communication from the Commission: ‘The operating framework for the European regulatory agencies’ (COM(2002) 718 – 2003/2089(INI)).
.  Mr President, Commissioner, ladies and gentlemen, Parliament is today responding to the Commission communication on an operating framework for the European regulatory agencies, in which, as a follow-up to the White Paper on Governance, the Commission presented the general conditions for creating new agencies, the framework within which they are to carry out their activities and the Commission’s own responsibilities as regards supervising those agencies.
I wish first of all, Commissioner, to congratulate you on this initiative and also on the broad criteria it contains. Parliament is pleased to note that due account was taken of its positions, which had already been set out in the resolution on the White Paper, with responsibility for the creation of agencies being attributed to the explicit choice of the legislator, on a case-by-case basis, through an act based on the provision of the Treaty which constitutes the legal basis for the specific Community policy which is to be implemented.
One important point that we wish to emphasise is the Commission’s acceptance that new agencies should be established sparingly and selectively. The use of such agencies is justified only in highly specialised scientific or technical areas, with a precise demarcation of the tasks to be performed and within a framework of responsibility and autonomy which does not call into question the unity and integrity of the executive function or lessen the Commission’s political accountability to Parliament and the Council.
As with everything in life, there is always a ‘but’. The report I am presenting today regrets the fact that the Commission has limited the scope of its communication to the so-called regulatory agencies to be created in future, within the institutional framework of the EC Treaty. It is regrettable that no reference is made to the existing agencies, when we all agree that there is a need to undertake in-depth assessment of the work of these agencies, to propose the reworking of some of their tasks and powers and, possibly, to update the structure and composition of their organs. These are concerns, as you know, Commissioner, that Parliament has expressed to the Commission through the parliamentary committees most directly involved in scrutiny of the agencies’ functioning and which today, once again, we emphasise.
We also deplore the fact that no discussion has taken place on the consequences that will ensue from the thoroughgoing changes proposed in the draft European Constitution, specifically the end to the pillar structure, the introduction of a hierarchy of legislation and the explicit provision made for judicial supervision of agencies’ acts. These must be properly understood in order to define the future legislative environment of the agencies more completely, coherently and boldly.
As regards the limited scope of the communication, Parliament’s main concerns will always be to ensure the unity and integrity of the executive function at European level and the corresponding political responsibility of the Commission. You will also understand, however, that Parliament will pay particular attention to rules that enable tasks to be carried out transparently and effectively, to appointments to posts and cost management at the future agencies. We will, therefore, pay particular attention in the proposal for a future legislative framework to rules that impose on the agencies all the requirements for sound administration, for compliance with legislation on transparency, on access to documents, with the rules for protection against fraud and for protecting the Community’s financial interests.
I wish to conclude by thanking the Committee on Legal Affairs and the Internal Market, the Committee on Budgets and the Committee on Budgetary Control for their competent and judicious opinions and all my fellow Members who, by participating, served as co-authors of this report. Commissioner, we look forward confidently to the initiative for a legal framework for the agencies, which the Commission will present at some time in the future.
. – Mr President, the Commission should like first of all to thank Mrs Almeida Garrett for her excellent work on the Commission’s communication on the operating framework for the regulatory agencies. Let us start with the facts: we currently have 16 agencies that were set up by the Treaties in successive waves to meet specific needs on a case-by-case basis. What characterises these 16 agencies today is indeed their diversity, in terms of how they operate, the tasks assigned to them and what they are called.
As we stressed in 2001, we believe that creating new regulatory agencies helps to improve the implementation of Community rules. The 2001 White Paper proposed that the Commission set out parameters, more precise criteria, for the creation, operation and supervision of these agencies. Our communication, the one that you are debating today, therefore seeks primarily to launch a process of reflection with you, and moreover with the Council, within a common framework, on the creation, operation and supervision of any future regulatory agencies, which we define as being actively involved in exercising the executive function at Community level.
As your rapporteur has just mentioned, the work that they do is indeed at the very heart of the executive function. To avoid any misunderstandings – and I will be coming back to this when I respond to the debate, with reference in particular to the point raised by the rapporteur – this initiative does not cover the ‘executive’ agencies that help to manage Community programmes.
In a nutshell, what is the reasoning behind the Commission’s proposal? It is a balance between, on the one hand, strengthening the integrity and unity of the executive function – and we know that this is incumbent primarily on the Commission – and, on the other hand, providing the autonomy that these agencies must be able to enjoy if they are to plan their work for the longer term. It is all about striking this delicate balance. The purpose of the agencies is, on the one hand, to relieve the Commission of very technical tasks so that it can focus on essential policies. Nevertheless – and you reminded us of this, Mrs Almeida Garrett – the Commission must retain the final political responsibility for implementing regulations, because this is our particular responsibility to you and because we need to provide people with clearly identifiable remits to come before this House.
It is then this difficult balance that we are trying to improve, clarify and formalise, given that more and more of the regulatory agencies are meeting a need for an increasing level of expertise in a number of fields, regardless of short-term considerations. For this expertise to be constantly available and to ensure a certain amount of transparency, some degree of autonomy and, of course, supervision is also required. It is this balance that we are seeking and we await your debate to find out whether the way in which we have expressed this balance also reflects the kind of compromise that you might be able to accept on these tensions, which are inevitable, but which we wish to manage in a positive way.
. Mr President, I would like to begin by thanking the Commission for the presentation of this Communication and Mrs Almeida Garrett for her report.
The Commission will note that there is substantial agreement between the opinion of the Committee on Legal Affairs and the Internal Market and the text presented by Mrs Almeida Garrett. In the field of regulatory agencies, there is a danger of us falling into the North American vice of the proliferation of agencies, which act in a completely autonomous manner and without any real control on the part of the legislative powers.
Paragraphs 2 and 3 of the resolution contained in Mrs Garrett’s report are very significant. Specifically, when we get into the strictly regulatory field, we are talking about a legislative power and not an executive power. I would therefore call on the Commission, when drawing up a text with specific proposals, to prevent any reference which could imply the assumption of legislative powers by these agencies. In other words, we should try to ensure that, for any type of legislative delegation, there is an interinstitutional agreement, with the Council and Parliament as the legislative power.
Secondly, we must prevent the proliferation of agencies, regulatory or non-regulatory, because it appears that, at the moment, they have become a kind of Christmas present, which are given each year to governments, so that they can say in their respective capitals that they have achieved something from an institutional point of view.
With regard to the legal basis and the tendency to invoke Article 308, the regulatory agencies would only make sense if there were specific European Union competence in that area, but not by creating special means for justifying that type of creation.
Finally, it is important that the regulatory agencies are subject to the same type of scrutiny as the Commission. Even more in fact, given their distance away.
Mr President, the legislation on European agencies, our opinion on which is contained in the report by Mrs Almeida Garrett, is a subject that goes to the heart of the debate on the future of Europe, that is to say, the fight against European bureaucracy. Now, of all times, when Europe finds itself in a crisis from which we have to extricate ourselves together, it is important that we ask ourselves how the various European institutions, including the existing and future agencies, can be embedded in the democratic structure of Europe: a democratic, transparent and efficient Europe.
I should just like to reiterate that 2004 is a decisive year for Europe. It is a year in which it is vitally important to win back the confidence of the European electorate. This electorate looks at us and sees the European system as unwieldy and bureaucratic. Incidentally, the Heads of State or Government, who are fairly often found wanting, bear a large part of the responsibility for this. Citizens, who mainly see quarrelling between Heads of State or Government over the distribution of power and money, are naturally increasingly unable to grasp what this European cooperation actually means. It is not for nothing that we speak of a democratic deficit in the European Union that has to be filled. Europe is too slow-moving, frequently inefficient and incomprehensible to its citizens, and is thus achieving too little. This has to change, particularly with a view to the enlargement of the EU by ten new Member States on 1 May. That is why we must make Europe more efficient, more democratic. We must root out sluggish bureaucracy. In the first instance, this will of course be carried out by means of proposals in the European Constitution, which will hopefully become reality very soon. However, it will also take place in the case of subjects such as today’s – the creation of a framework for European agencies – which are not dealt with in the European Constitution. The focus is on the performance of essential tasks that are financed with European funds.
I should like to mention a number of things that I believe to be essential within this framework. Firstly, direct scrutiny by the European Commission and political accountability to the Council and Parliament must be guaranteed when the European agencies are set up, and it goes without saying that those agencies must have a management that, on pain of dismissal, presents all problems of a genuinely political nature directly to the politically accountable Commissioner. I am sure we all remember the Eurostat case. Secondly, the confusing situation we find ourselves in at the moment, where we have no less than twelve different structures, must be replaced by a uniform structure that can be monitored and is comprehensible to all. Thirdly, the seat of an agency must be subject to criteria such as efficiency and cost-benefit analyses. That means no quarrelling over Parma ham and Swedish models.
This approach applies not only to new, but also to existing agencies. Only then will we tackle bureaucracy seriously. We give our full support to the report by Mrs Almeida Garrett.
Mr President, at the Brussels Summit in December 2003, the Heads of State or Government agreed to domiciles for ten new agencies, including an agency for IT security. In the Øresund area, universities and business enterprises on both the Danish and Swedish sides formed a consortium and put forward proposals as to how good conditions could in practice be created for locating precisely this IT security agency in the area.
The Øresund region has a sound infrastructure, good international transport connections, very extensive IT facilities and strong environments for IT research and development. The universities would make facilities available so that the agency’s workers could have close contact with the research environments, and there was a desire to create buildings able to fulfil the agency’s demands. In short, here was an offer, in terms of location, that could guarantee a rapid start to the agency in an area easily able to attract qualified labour. I know there were other attractive environments in the offing in the Netherlands and Germany. What emerged from the efforts concerned, however? They were a waste of energy. The EU’s Heads of State or Government agreed that this agency should be situated in a town in Greece. I have nothing negative to say about Greece, but the decision-making process simply cannot be taken seriously. It is neither transparent nor comprehensible to the public.
I am therefore very pleased with the report we are debating today, for it lays down a list of important and clear principles about the way in which decisions concerning agencies should be made in the future, about their operational frameworks and about how they should be placed in relation to the EU’s institutions, and I wish to congratulate Mrs Garrett on the good outcome. The decision concerning a new agency must be transparent and based on analyses of advantages and disadvantages. It must be the basis of a strong professionalism, and setting up an agency must not be a short cut to increasing administrative expenses. It is important for the Commission to have ongoing responsibility and for Parliament to have the role of supervisory power and not be governed by the agencies. The Group of the European Liberal, Democrat and Reform Party’s amendments are to emphasise this, and I very much hope that there will be broad support for these proposals.
– Mr President, as permanent rapporteur for the agencies, I would like to make the following budget-related points in addition to the opinion on this project, on which the Committee on Constitutional Affairs has led.
My first point is that this regulatory agency should have its headquarters, for reasons of cost, close to the Commission.
The second is that the functions of the regulatory agencies should be limited to the creation of secondary legislation linked to the Commission’s initiatives and should be subject to the approval of the budgetary authority.
Thirdly, I believe it to be important that the new regulatory agencies should exercise their autonomy subject to the direct control of the Commission and to the political control of the European Parliament.
Fourthly, it should also be laid down that all the provisions of the Financial Regulation and of the Staff Regulations shall apply to the regulatory agencies.
Fifthly and finally, the Commission should, before submitting any legislative proposal for the establishment of a regulatory agency, present an assessment of its budgetary consequences and of its profitability, as well as proposals for the redeployment and management of human resources.
– Mr President, we agree with Mr Prodi, the President of the Commission, when he tells us that the EU is to have the most modern administration in the world.
If this goal is to be achieved, though, all the administrative units must be modernised; not just the Commission’s main offices, but also the subordinate offices, the agencies, and I can also see that the establishment, organisation and control of these is flourishing unchecked. There is too little transparency; often there is neither the necessary efficiency nor adequate control, and that is why the agencies of the future need to be put on a new footing.
In its report, Parliament now demands that an agency should be established by a law adopted by way of the codecision procedure. The joint involvement of the Commission, Parliament and the Council in this decision must become the norm in future. The legislative act of establishment must also stipulate where the agency is to be based. I could spend all my speaking time on what went on between Helsinki and Parma with regard to the food agency. That was a tragedy. Nothing of the sort must be allowed to happen again, and the choice of headquarters must be made by reference to competence and cost-efficiency.
We have to cut back the number of types of agencies; having fifteen agencies divided up into twelve types makes for an impossible situation. As these agencies are subject to the Commission, it is the Commission that should appoint their directors.
I will conclude by thanking Mrs Almeida Garrett for this report, and by expressing the hope that it will get through.
Mr President, I congratulate Mrs Almeida Garrett, whose report has, in my opinion, done a good job in providing a clear and concise analysis of the entire set of issues concerning the agencies, amongst which I would very briefly highlight the following, because of their relevance:
- the urgent need for the Commission to clarify the appropriate legal instrument for defining the framework of general conditions governing the creation of these agencies, which would avoid the risks to which Mr Medina Ortega referred;
- the need for Parliament to be fully and permanently involved in appointing the members of the administrative board and in monitoring the activity of these agencies;
- the crucial need to monitor the legality of the actions undertaken by the regulatory agencies and by their administrative boards in line with the provisions of the draft Constitution drawn up by the European Convention.
We hope that the Commission will take account of the proposals made in Mrs Almeida Garrett’s report, drawn up on behalf of the Committee on Constitutional Affairs, and once again I offer my congratulations to the rapporteur on the excellent work she has presented to us.
. – Mr President, I am going to try to respond very quickly to the various interventions made, which, broadly speaking, seemed to me to be along the same lines and to express similar views. Firstly, on the scope of application of the text, your rapporteur indicated just now that she would perhaps have preferred the Commission to be a little more ambitious at this stage.
It is true that for the time being we are only proposing instruments for future regulatory agencies. Why? The reason for this is quite simply that we want to start with what is immediately feasible and it seems to us that if we had to work initially on streamlining the existing agencies with their very disparate characteristics, it would have been difficult, if not impossible, to adopt a truly uniform approach. We therefore favour a uniform approach and wish to apply it first of all to future agencies.
As far as the legal instrument is concerned, I do not think that we disagree: a framework regulation is required, as you propose. This is a binding legal instrument for the application of common principles, which in this case is exactly what we are looking for. The advantage of having such an instrument on the regulatory agencies is that it would exist in parallel to the framework regulation on the status of the executive agencies, which was adopted by the Council in December 2002.
Turning now to the substance – and I think that we are in full agreement on all of these points – I noted that several principles emerged from your discussion: efficiency, supervision and responsibility, all subject to an overriding principle of parsimony, which I thought your rapporteur expressed very well.
On the principle of efficiency, we agree, and in particular we need to apply our good resolutions on efficiency to the structure and composition of the agencies. It is clear that if the administrative boards are excessively large and if the selection of the directors calls for permanent consultations then we will not achieve our aims. We therefore need to be disciplined enough to keep these in check and I think that we will be able to work together on this point.
The second principle is supervision. Many of you have said that whether it be from a legal, administrative or financial point of view, these agencies, which are, as it were, Commission outposts, need to be subject to greater supervision the further they are from the seat of the executive authority.
The third principle is the principle of responsibility. You said this and we agree with you on this point: the Commission bears the political responsibility and its agencies, even the regulatory agencies, work under the Commission’s political responsibility, which you must be able to call into question: it is, after all, your right and your duty to do so.
Finally, all of this, and I will conclude on this point, implies a principle of parsimony. We have to admit that it is sometimes tempting to resolve this or that problem by creating an agency; together we need to be able to resist this temptation. We need a good means for preventing proliferation and it would seem, having listened to your debate, that your intentions in this respect are perfectly in line with those of the Commission. I conclude then that we are well provisioned with criteria and principles that will enable us to improve the current situation, which is, it is true, starting to bear a strong resemblance to a plate of spaghetti.
The debate is closed.
The vote will take place at 11.30 a.m.
The next item is the Commission’s statement on the prospects for the Doha Round following the meeting of the WTO General Councilon 15 December 2003.
. – Mr President, you wanted us once again to review the progress of negotiations in the WTO on what is known as the Doha Development Agenda following the period of reflection, work and consultation that the Commission undertook after the collapse of the talks in Cancún. It is clear that since we last debated this, just after Cancún on 24 September, the situation has changed, both in the Union and in the WTO.
I will address three aspects of the post-Cancún process: our policy following the Commission’s November communication and the General Affairs Council; the situation in the WTO since 15 December and, finally, the prospects for 2004.
Let us first turn our attention to our own policy. As you are aware, after Cancún, the Commission embarked on a phase of in-depth reflection and consultation of Parliament, the Member States, the social partners and civil society. All of this led, in mid-November, to a communication on relaunching the negotiating process, which we still believe to be of the utmost importance for the European Union. You received that communication. It has been debated in your committee that deals with external trade issues and has been discussed bilaterally with a number of your political groups.
Let me sum up this policy as it stands today. It is clear. Above all, we remain firmly attached to multilateralism. This remains the top priority of the Union’s trade policy and we want negotiations to resume as soon as possible.
On the substance, we have adopted a more flexible position on the so-called Singapore issues, which will please a number of the groups in this Parliament. We have also adopted a more flexible approach towards geographical indications and even the environment, so as to facilitate the negotiations.
On agriculture, we have reiterated our desire to inject momentum into these long, drawn-out negotiations, if only because since implementing our own reforms we have the means to make an active contribution to them. At long last, the European Union is no longer on the defensive here.
I will now say a word on the state of play in the WTO, in particular since work resumed on 15 December. The good news is that although Cancún had revealed slight differences of opinion, indeed even some substantial ones, on the need to pursue these negotiations, now everyone in the WTO agrees that it is important to resume them. We all agree that the world will probably be a worse place without a negotiated outcome than with one, which is an important political motivation. That is the good news! Nevertheless, will this mean that negotiations will proceed at a pace that will, in our view, make it possible for ambitious objectives to be achieved in 2004? It is still too early to say.
Let me move on to the third point, the prospects for the negotiations in 2004. The real challenge is not, I believe, to restart the discussions. There is agreement on this point and the process is underway. The real challenge is to make them proceed at a good pace and with the necessary energy and ambition.
We are going to spend a month or two on technical issues in Geneva. It is absolutely essential that this technical phase leads as soon as possible to a political phase, which will enable the various ministers to reiterate their positions on the timetable and the content of the final negotiations. The European Union has been working hard on this since mid-December.
We are pleased to have been joined since the end of last week by the Americans, because my American counterpart has stated that he wishes to see a definite relaunch of the work in Geneva and has indicated, as we had done in our turn, that there is room for flexibility on some points. This is, I believe, a welcome initiative. It means that we can correct an increasingly widespread impression that, because 2004 is an election year in the United States, these negotiations would be, as it were, put on the backburner for the duration. Fortunately, my American counterpart has disabused us of this pessimistic notion.
What are we going to be doing in the coming weeks? Firstly, we are going to continue our dialogue with the developing countries, and in particular with countries in the G20 and G90. I myself took the initiative by travelling to Latin America in mid-December and we are going to pursue the dialogue that was, I think, begun to good effect on that occasion. The same goes for the G90. Next week I will be in Bangladesh, India and Indonesia to work on these various issues with countries that are clearly crucial negotiating partners.
As I said a moment ago, what is vital now is to see whether we can move forward quickly on agriculture, industrial tariffs, services and the Singapore issues that we consider to be priorities, that is trade facilitation and the transparency of public procurement. My feeling is that everyone, at least the United States and Europe, has sufficient room for manoeuvre. We now need to ensure that Brazil, South Africa, India, China and our Japanese friends invest as much energy in these negotiations as we are prepared to.
In any case, the message on which I would like to hear your views, the Commission’s message, is that we hope that in 2004 we will be able to make up for a large part of what we were unable to achieve in 2003 in Cancún, and we think we can.
Mr President, honourable Members, ladies and gentlemen, I just want to make a few comments of an agricultural nature in relation to what my fellow-Commissioner Mr Lamy has already said. You have heard about the steps that the Commission has taken to relaunch the negotiations, and I am sure you were disappointed to learn that the members of the WTO, as long ago as December, were unable to resume negotiations on the development agenda. What went on in the run-up to the Geneva meeting on 15 December gave me the impression that this failure had to do, among other things, with the nature of the proceedings. The WTO members did not negotiate directly with one another, but everything was done through the mediation of the chairman of the WTO’s General Council, and this way of going about things was certainly not particularly conducive to agreement. I became all the more convinced of this when, shortly afterwards, in the margins of the FAO Conference in Rome, I met many ministers who also regretted the absence of any direct contact, which they said they would have expected.
I have come to the conclusion that, if there is to be agreement, there is in any case an absolute need for more dialogue and for more intensive efforts among the members of the WTO. As Mr Lamy has already said, we will, for our part, be doing everything possible to ensure that 2004 is not a wasted year. We will be playing a particularly active part in this.
As regards the subject matter of the negotiations, I have to say that we cannot accept any and every framework for negotiation modalities at any price. We see it as a fundamental condition that such a framework should reflect the spirit and content of the Doha Declaration. Among other things, one primary requirement is that there should be tighter restrictions on ‘amber box’ measures than on ‘blue box’ measures, which distort trade to a lesser extent.
Secondly, when considering export competition, all forms of export subsidy must be tackled in parallel. You will be aware that we have gone on the offensive in the debate about export subsidies, by proposing that all forms of export subsidy for a range of products important to developing countries be allowed to expire. We are still waiting for a response to this offer. At the same time, we cannot but note the continuing lack of willingness to make comparable commitments in respect of other forms of export subsidy; as far as I am aware, for example, the Canadian Wheat Board was compensated for its latest losses by the Canadian Government. Another example is Argentina, which uses differentiated export duties on soya beans and soya bean flour as a means of indirectly subsidising the building of its largest soya mill. The USA continues to use supplies of food aid as a means of reducing its surpluses. From the very outset, we have made it plain that all measures to deal with export competition must be dealt with simultaneously and that they must all exercise discipline to the same degree. This is something on which we will continue to work.
Mr President, first of all, my thanks to the two Commissioners for their efforts and for the points they have raised here. The Group of the European People’s Party (Christian Democrats) and European Democrats greatly appreciates your commitment and your efforts, which must be aimed at making 2004 a greater success than 2003.
I share the Commissioner’s view that we need to give the Member States more information with regard to the offer made by the European Union in the field of agriculture. It was already evident in Cancún that people did not believe it, and I think that it is useful and necessary to go further towards explaining that offer. It strikes me that, whilst it is true that Mr Zoellick is making a great gesture, it is still unclear what exactly he is proposing. We do of course welcome the increased flexibility on this point that is now being shown by the US Government, but the question that I should like to ask both Commissioners is as follows: does that also apply to cotton, for example? I ask this because, as far as I know, the position of the United States regarding cotton is still fairly rigid. Perhaps you could tell us a little more about this?
I am also wondering to what extent Japan is currently prepared to relax its policy with regard to rice, because, as you know, the subject of rice was another of the obstacles in Cancún. Perhaps you would also like to give us some further details on this?
The Group of the European People’s Party (Christian Democrats) and European Democrats believes that the offer we have made in the field of agriculture, which even includes the possibility of reducing export subsidies to virtually zero, and now also an increased flexibility regarding geographical indications, is sufficient for us to go into the negotiations. We also welcome the fact that the offer is being seen in a wider perspective and that we are not only looking at agriculture, but also at services and the Singapore issues. Unfortunately, we shall also have to accept that there is an inherent degree of flexibility, but I think that the package now before us should offer sufficient scope to get the negotiations off the ground.
Something that is tending to fall by the wayside is the whole debate on a kind of reform of the WTO. We all know that Cancún also revealed that the organisation cannot carry on functioning the way it is now doing. I hope that this is also included in the package, therefore. The question that Commissioner Lamy asked us was whether we would give him free rein to enter into the negotiations with the package as he proposed it. On behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I can give him a straightforward answer: yes, we believe he can.
Mr President, Commissioner, you are familiar with the position of the Group of the Party of European Socialists. Restarting the Doha Development Agenda promptly is in the interests of economic recovery in Europe. Restarting it promptly is in the interests of all parts of the world. We must fulfil our development promises: stop the agricultural subsidies that have shot up and instead use them for the environment, consumers, and agriculture that is beneficial to the developing world. The European trade agenda must be brought closer to the citizen.
The Group of the Party of European Socialists wants to see a higher priority accorded to a citizens’ agenda. This would read as follows: counterforce. Citizens want protection against unfair competition at work: this is a tribute to your efforts against the US in the steel dispute and South Korea’s unfair shipyard aid. Citizens also want respect for nature and the environment, and consumer-friendly agriculture: no animal transports, quality over quantity and respect for nature. They want social power. They do not want any products that have been manufactured by exploiting women or using child labour. They want support for fair trade products and for free trade unions.
Our additional GSP approach would enable extra support for countries that take education, health care and free trade unions seriously, but we would want a multilateral approach to this. As far as we are concerned, that approach would require dropping the Singapore issues: removing them from the single undertaking. Now is the right time to do that. The truth is, however, that many developing countries think that we, like the US, do not genuinely want this. In the field of agriculture, in particular, and with regard to the Singapore issues, the message has not got through clearly. We hope that we shall be generous to the new alliance, that is to say, stop export subsidies for products sensitive to them, open up our markets, and give them help in marketing their products in their own region and on our market.
As you yourself say, we have to be clear about the G-21. We need this new, emerging world power as a multilateral player, but the G-21 must also be aware that, if they make requirements of us, they themselves must also make their contribution. They must guarantee their citizens the right to a free trade-union movement, and put an end to child labour and the exploitation of women. Why should they not be the first to give that new alliance a chance, just as we did with Everything But Arms, and permit their countries to import goods? That would make Lula’s agenda credible.
Europe’s commitment to cheap AIDS drugs has finally borne fruit. This point demonstrates that Europe is not focusing on short-term gain for itself, but on the bigger picture. This approach to the global free market, with fair rules, will make us a great deal more credible. I believe that prompt implementation of this approach in the Member States and the European Union is the right course to follow.
Mr President, this morning’s session seems to be turning into a private chat among the Dutch contingent, so we shall just continue. The Netherlands is pre-eminently a trading nation, after all.
Back in September, during the debate in this Parliament on the failure of the Cancún negotiating round, I made Commissioners Lamy and Fischler aware of the support of the Group of the European Liberal, Democrat and Reform Party and myself for restarting promptly while the momentum was still there. In this regard, multilateralism remains the best route to global free trade, and the conclusion of bilateral agreements is detrimental to smaller countries and developing countries. Indeed, these countries benefit from general standards applying worldwide.
The Commission sees reform of the WTO as another priority, and I agree with Commissioner Lamy on this point, because there is room for improvement in the way in which the organisation is currently functioning, which is no longer appropriate in 2004. He must bear in mind, however, that it was the members that were to blame for the failure of the negotiations. The most important thing, therefore, is to obtain constructive support among WTO members for the continuation of the Doha Development Round. That will not be easy, however, in view of the US presidential elections this year, because the campaigns will probably be full of protectionist rhetoric.
An enhanced role for the Secretariat in Geneva and for the Director-General would be a step in the right direction, in my opinion. The Director-General must be given the right of initiative in order to generate more support and increased commitment on the part of the Member States to putting the negotiations back on track; and also in order to hold the members to the agreements they have made. This enhanced mandate for the Director-General would then have to be set against democratic control by a parliamentary assembly.
In Cancún, we gave this another firm push by means of a parliamentary conference. That must continue, because this democratic control really cannot be left in the hands of the NGOs. Firstly, they lack democratic legitimacy and, secondly, Cancún showed once more that these organisations are not exactly striving for the success of the negotiating round.
The subject matter of the present agenda should stay the same, in my view, and the Singapore issues and market access play a key role in this. It is precisely developing countries that stand to benefit from a favourable investment climate, reduction in import levies and transparent legislation. The southern countries would profit from trade facilitation; indeed, 80% of all import levies are paid by the developing countries combined. The European Union must also provide other members with better information, however, as my colleague Mr van Velzen has already said. Finally, the ELDR Group gives Commissioners Lamy and Fischler a clear field for promoting their strategy and the proposed package in this sphere, and for continuing on this path.
Once a pepper trader, always a pepper trader, Mrs Plooij-van Gorsel!
Mr President, I am grateful that we are now having this debate that we requested, although I am sorry that other political groups did not allow a motion for a resolution to be tabled on the negotiations at the World Trade Organization.
The failure to reach an agreement at the WTO Ministerial Meeting in Cancún confirms the need to halt and reverse current trade liberalisation policies. We need to implement policies that promote fair and equitable trading systems, geared towards the sustainable development of each country’s true potential, without imposing relationships of dominance and dependence and also geared towards improving the living conditions of the various peoples of the world as a matter of urgency and towards reinforcing their rights and social . The Commission’s current mandate, however, obstructs this need. The great acts of social mobilisation that have taken place throughout the world, specifically at the European Social Forum, against the WTO and its various proposals, specifically the agreement on services, which jeopardises high-quality public services, prove the need for us to review the Commission’s mandate. We cannot allow the European Union to continue to align itself with the United States of America on fundamental areas of negotiation, specifically farming, the liberalisation of services, what are known as the ‘new Singapore issues’, investment, competition, and public procurement. Account must also be taken of areas that are important to the textiles and clothing industries, especially those in the countries of southern Europe such as Portugal, in order to safeguard employment and development in huge areas to which these industries are crucial.
Consequently, we reiterate the need to review the current mandate in order to avoid the disastrous social and environmental effects of the trading systems that the WTO has put in place. We want to see fair and equitable trading, geared towards development, public health, respect for the environment and towards cultural diversity. We must grasp the opportunity provided by the failure to reach an agreement at Seattle, Cancún or recently in Geneva, to review the proposals presented by the Commission and to give consideration to this much-needed balance. Hence my question about the European Commission’s willingness to review its current mandate and to undertake negotiations in a new framework, respecting the principles that I have just referred to.
– Mr President, I have already had the opportunity in a committee meeting to express my disappointment to Commissioner Lamy with the Commission’s new proposals and, ultimately, with the Council’s position confirming these.
Given his robust remarks the day after the talks collapsed in Cancún, I was actually expecting the Commission to be thinking more along the lines of proposing a thorough overhaul of the international trading system rather than adopting a new tactical position. In fact, it is not strategic change that we are discussing today but rather a tactical repositioning. As regards the Singapore issues in particular, Commissioner Lamy is reporting greater flexibility on the part of the Commission, the kind of flexibility that emerged right at the end of the Cancún process, too late in the day in my opinion. But is flexibility still the issue today?
All the same, I must remind you that the Doha Declaration required a unanimous and explicit agreement on the negotiating arrangements for these issues. In fact we know that, as things currently stand, there is no chance of such an agreement. The G90 countries, which are the poorest, have restated their opposition to opening negotiations on the Singapore issues. I think it is clear that these countries have nothing to gain for their development from such negotiations: their priorities lie elsewhere, which is understandable. Both technically and in terms of human resources, these countries are ill-equipped to play an effective role in such negotiations, which would only place greater strain on a timetable that everyone recognises is already very tight. I think that by abandoning the Singapore issues for the time being, or at least putting them on the backburner, the European Union would send out a powerful and meaningful signal to the G90, showing them that we are sensitive to their concerns. This attitude might even be a smart strategic move because it would put the European Union in a more positive position on agriculture: we would have more room for manoeuvre.
As for the rest, on agriculture, the World Trade Organisation is not, in my opinion, an appropriate forum in which to deal with everyone’s rights and obligations. I think it is essential and urgent to relaunch a process of dialogue within a body like the FAO, where we can have a calm discussion on food safety and the protection and development of rural areas. In particular, I think that an urgent file like the cotton one, which was tabled in Cancún, should be given top priority by the European Union, and I would be grateful if the Commissioners could take this into account.
Mr President, we welcome the recent announcement by the Americans that they are starting to think multilaterally once again. After the collapse of the talks in Cancún, there were some worrying signs that the United States was going to abandon the multilateral rules and force a series of bilateral deals around the globe.
In the context of the WTO talks, I am concerned primarily about agriculture. I find worrying the noises the Americans are now making in this respect and I believe they are trying to move the goalposts regarding farming. European farmers have signed up to a reform deal that involves tremendous upheaval in the sector, but at least they know where they are heading. It is totally unacceptable to suggest reopening the Luxembourg Accord of last year. Our farmers need policy stability in order to plan for the future of their businesses and the livelihood of their families. There can be no question of our going back, under pressure from the Americans, on any of the commitments we have entered into with our farmers. I call on the Commission to state clearly that it will not tolerate such pressure and that it will rigorously defend the existing agreement.
Finally, I would also remind the Commission that there exists no mandate to negotiate away the current export refund regime. The Americans must not be allowed to call for an end to export refunds while they continue to operate a host of schemes which have exactly the same effect as far as American farmers are concerned.
Mr President, as I have remarked previously in this House, Christian charity obliges us to adopt a more constructive approach to the development agenda. In that light, I have a number of comments on the present strategy.
My first relates to agriculture. The EU agreed a framework with the United States ahead of Cancún. The US Trade Representative, Mr Zoellick, recently declared himself in favour of resuming the negotiations in the current trade round. I presume that the Commissioner is holding consultations with him with a view to arriving at a framework outlining clear commitments.
A second element in the Doha Development Agenda is the manufacture and import of unpatented medicinal products for developing countries that are undergoing a serious health crisis. The complex import procedure for cheap medicinal products needs to be simplified. The United States is a strategic player in this, so a more workable solution must be agreed with them. I cannot find the necessary clarification on this point in the Commission document.
Finally, this trade round is a development round. The negotiations must not focus on the Singapore issues, but instead all the more on the development issues.
Mr President, Commissioner Lamy, Commissioner Fischler, I appreciate and support the Commission strategy geared towards multilateralism. Much more than the United States, Europe needs multilateral bases in order to develop international trade.
There is one point, Mr President, Commissioners, on which I completely disagree. Commissioner Lamy said that as far as agriculture is concerned, negotiations are being reopened and the European Union is no longer always on the defensive. I believe that, at political level, this is not entirely true. Of course, the United States also have agricultural problems, in terms of protectionism, as does Japan; but Europe remains a cornerstone of the world system of protectionism and State handouts for farmers and rich countries. The so-called reform has not made sufficient progress in this regard. One only has to look at the budgets of the European Union: we are continuing to spend 40% of the Union budget on subsidising and protecting rich farmers, who represent a declining sector in the European economy.
Is it possible that some people do not understand that we are discussing the future of Europe’s international trade? Do we have to discuss this with Commissioner Lamy – and that would be the last straw! – and with Commissioner Fischler? Personally, I have nothing against Commissioner Fischler, but we have the Commission or the Council representative for agriculture – and not for technology, or for industry. How is that possible?
To conclude, Mr President, agriculture remains the obstacle in key negotiations on Europe’s world trade, and agricultural protectionism is harming Europe before developing countries.
– Mr President, the reiterated support given today to both Commissioners’ negotiating positions by our group, that of the European People’s Party (Christian Democrats) and European Democrats, indicates that we too are in favour of everyone moving, when there are negotiations on agriculture, to ensure that such negotiations are actually held, and that the other participants in them should follow us in not merely announcing reforms but also implementing them. That is my first point.
My second is that our present support for the mandate given to the Commission and the Council also means that we in this European Parliament have to be consistent. It is not acceptable that, in this House, we are supporting the Commission by a large majority, at the same time as, in the ACP-EU Joint Assembly, the same group and the same rapporteur prepare reports that are diametrically opposed to what we have said to the WTO. I would refer to the negotiations on the regional partnership agreements, in which the same principles must apply, including such things as the Singapore issues. What we see as of the utmost importance are the reciprocal opening-up of markets and, of course, preferential treatment for our ACP friends as well. We cannot, though, send out two conflicting messages, and we in the Group of the European People’s Party, perhaps along with other Members forming a majority in this House, will see to it that we remain coherent.
My third point is that we in this House have to try, if we are to become active on the parliamentary front, to play a significant and leading role, which – difficult though this may be – will mean the constant involvement of our partners in the US Congress. After all, they are our principal trading partners, and we do not want to be dragged along in the wake of the Indians and the Chinese.
– Mr President, I should like to say first of all, in response to the comment made just now by Mrs Plooij, drawing attention to the large number of Dutch Members present, that it is not only because my first name is of Dutch origin – which it is – that I am taking part in this debate today, but because I believe that all of us are very concerned, as elected representatives of the European Union, about the relaunch of the multilateral trade negotiations.
I believe, Commissioners, that the most striking aspect of the communication of 26 November that you tabled in the Council was indeed the U-turn on the Singapore issues. I am glad to have been one of those Members of this House to whom Commissioner Lamy referred who told you to what extent negotiations on the Singapore issues were pointlessly weighing down the whole enterprise. Like Mr Lannoye, I do not believe that the WTO is the right forum to deal with several of these issues.
I should simply like to tell you what a shame it would be, today, to do too little too late. You had first-hand experience of this at the end of the Cancún Conference: on the last day, you wanted to indicate that you were prepared to withdraw some of these subjects, but by then the confidence had evaporated and this initiative was not enough to get the discussion back on track.
In fact, today you are agreeing to exclude several of the Singapore issues – investment and competition – from the single undertaking, from the overall agreement, while nevertheless keeping them on the negotiating table for the multilateral agreements that you want to negotiate: in doing so, you will foster mistrust and hostility. I think that, on the contrary, every effort needs to be made to restore confidence between the European Union and the developing countries.
This provides a hint of the problem that we have when reading your communication. The feeling is that you are trying to learn the lessons from the failure of Cancún, but at the same time you give the impression of only going halfway and of doing so backwards. It is as if you wanted everything to change provided that everything remains as it is, to use Lampedusa’s words. For example, you ask to keep your negotiating mandate, which dates back to before Seattle, requesting that modifications be kept to a minimum. You want to maintain your positions on agriculture. You want to keep the European Union’s initial objectives on the liberalisation of developing countries’ markets and on the liberalisation of services, with, on the latter, a very significant ambiguity on public services, as we have been reminded. You actually say that they should not be affected, but at the same time you state that you want to liberalise environmental services, which are amongst the most important public services. Obviously I am thinking of water.
You even make a very questionable assertion. You say, and I quote, that in your view, ‘the WTO is not a structurally unfair system that needs to be rebalanced.’ I think that by making such a statement you are turning your back on the spirit of Doha, which was precisely to recognise in relation to our partners in the developing countries that since the end of the Uruguay Round the trade system had not kept its promises, that it had not worked fairly and benefited the development of all and that it needed to be rebalanced.
In this sense, the Commission communication is marked by positions that threaten to delay resumption of the dialogue. I am thinking, for example, of the very severe criticism of the system of preferences or the system of special and differential treatment. The year 2004 must not be a forgotten year. I am glad that you have taken up your pilgrim’s staff to revive the dialogue with the countries of the G20 and G90. It is an attitude that is in stark contrast to the speech you made in Cancún, which was perceived as very contemptuous by some of these countries. We need to set a new agenda; we need to rebuild confidence around the Doha Agenda – but an improved Doha Agenda – and around a thorough reform of the WTO, of the way it works, its rules and dogmas, so that this organisation really is at the service of development for everyone. We therefore need to rebalance this international trading system and not continue to make liberalisation and free trade our sole priority, as these can only be unfair when the various players are so very different.
Mr President, it is common knowledge that the most recent ministerial conference, in Cancún, sadly ended in failure. It is good, therefore, that the European Commission now wants to take renewed action to get the current negotiations started again. The proposed development round must not fail; it must be brought to a successful conclusion. After all, a great deal is at stake. There is the potential risk of the World Trade Organization and the multilateral trading system becoming completely undermined. Bilateral and regional trade agreements are not a viable alternative in an increasingly globalised world, and in a system that has contributed to stable and sustained economic growth for almost 55 years now. Therefore, it is high time that the welcome discussions on the subject matter were complemented with improvements in WTO working methods.
Negotiating and taking decisions by consensus in a forum with 148 members requires procedures that are up-to-date, simple and efficient, but at present that is precisely what the WTO’s procedures are not. It remains my deep-rooted conviction that the WTO is more necessary than ever, because, particularly as far as the European Union is concerned, further liberalisation of world trade and the removal of barriers to trade are the key to increased economic growth and employment.
– Mr President, Commissioners, ladies and gentlemen, the WTO conference in Cancún having been a failure, the December meeting of the WTO’s council in Geneva was a non-event, thus, once again, demonstrating that the WTO is in crisis and that the trade policies it practises are no longer sustainable. Further evidence of this is provided by the growing resistance to WTO trade policy on the part of the international social movement.
The Commission plays a decisive part in the WTO’s current trade policy. Its tactical approach shows that what really matters to it is not development policy and global fair trade, but only free trade. You asked whether my group would give you a mandate to do the things you have described. To that I can only say that we will not. What would we want to give you a mandate for?
For a start, it is high time that we comply with the demands of many developing countries and proceed with an evaluation of what the WTO’s policies have achieved to date.
Secondly, agricultural export subsidies, which are ruining millions of farmers in the countries of the South, must be done away with once and for all. Instead of burying developing countries with European agricultural produce at prices that amount to dumping the stuff, the European Union must help these countries to develop sound internal markets and regional economic activity.
Thirdly, the GATS negotiations, which will lead to massive rounds of liberalisation in areas of general-interest service provision that have so far been spared them, must be halted. This is another instance in which, instead of signalling the beginning of new rounds of liberalisation, the Commission would do better to give more attention to the evaluation of what has been achieved so far. I will give you a prediction: there will be little on the assets side of the balance sheet where quality, security of provision or price stability are concerned.
Fourthly, there is no need to make changes to what we call the Singapore issues; they simply need to be swept away. Rather than endlessly extending the WTO’s competences and adding new topics for negotiation to the agenda, the outstanding tasks on the development agenda have to be dealt with. The WTO’s work must, in particular, get back to focusing on such horizontal tasks as sustainable development and public health.
Fifthly, we need to subject to scrutiny the WTO’s structures and the way it works. We call for it to become democratic, with transparency in all negotiations, for all its member states to be treated as equals, and for the procedure for settling disputes to be revised. In particular, we call for the WTO to be a party to the international treaties of the UN and the ILO.
– Mr President, I note that the collapse – and what a dramatic one it was – of the talks in Cancún, which should have acted as a kind of electric shock, particularly on the Europeans, has not in fact generated any real basic reflection on the actual nature of the process of liberalising world trade that is underway. No really novel proposal has been made since then to improve it substantially.
Given the importance of the agricultural issue, it would have been good to consider in particular the relevance of integrating it in a process which, in its current form, does not allow its specificities to be taken into account, despite the fact that it is a sector that determines food sovereignty and constitutes the basis for development.
Given the importance that the European countries have attached to these two parameters, one might have thought that they were the right ones to ask this key question. This is not the case, as we see. We deplore this omission because it places a severe strain on the very future of the process.
Having reached the time for the votes, we will suspend the debate and continue with it this afternoon.
– Ladies and gentlemen, before beginning the vote, I give the floor to Mr Zappalà for a proposal on an issue that we did not resolve at the beginning of yesterday’s sitting, that is when to vote on his report: on Thursday here in Strasbourg, or during the part-session in Brussels, taking into consideration, however, the fact that, according to our agenda, the debate on this issue is in any event planned for Thursday morning.
. Mr President, we – and therefore I personally as rapporteur – agree with the request from the Group of the Party of European Socialists to keep, if possible, the debate on Thursday morning at 10 a.m. and to postpone the vote – which was conclusive at first reading – until the next session, that is to the part-session at the end of the month in Brussels.
. – Mr President, I will be very brief. This convention is the first global instrument on combating criminal networks to contain universal definitions of fundamental notions of criminal law in the field of the fight against organised crime. The international community now has a comprehensive instrument with which to fight in a concerted way against the rise in organised crime. I therefore call on those Member States of the European Union that have not yet ratified this convention to do so quickly.
. – Mr President, the Council of the European Union has stated three times in its summit meetings that in the future agriculture will also be able to be practised in those regions that have special problems. Earning one’s living from agriculture has considerable importance for those regions, as there is a desire to keep the countryside alive and habitable. It also has its own cultural and environmental value.
I think it important that any reform in rural policy should take account of the criteria which apply to northern agricultural areas. In my report I propose that the Commission should lay down clear definitions and criteria, based on climate, the length of the growing season, low population density and outlying position, so as to ensure that the permanent handicaps of northern agricultural regions can be taken into account. My basic premise is that the range of measures under the common agricultural policy must be developed in a way that takes the special conditions prevailing in northern agricultural areas into greater consideration. One idea is to regionalise the CAP and make it more flexible, so that it can identify more effectively than at present the preconditions required to enable farms operating in different areas to compete on an equal footing in the single market.
– Mr President, I regret having reacted too slowly. I wish to remove my name from the Breyer report in view of the decision by the majority in this House to support nuclear power stations in the course of construction within and outside the EU, which is diametrically opposed to my own position. I would therefore ask you to have it recorded in the Minutes that I wish to resign as rapporteur for this report.
Mr Breyer, a rapporteur usually makes this explanation before the final vote, but I can see that we have perhaps proceeded too quickly in the vote. Your explanation will, however, be recorded in the Minutes.
. Despite the obvious diversity inherent in the nature of plants in the area under our consideration, which fundamentally warrants its own Community Institute, for a long time plant varieties have not only been goods to study and consume, and human creative activity has clearly played a role in their development.
Given the multiplicity of industrial property rights at stake in this issue and the specific characteristics inherent therein, I voted in favour because I accept the need, highlighted by the Council and the Commission, to bring the Community system for protecting plant varieties into line with the directive on the legal protection of biotechnological inventions.
The value of legal certainty and of the protection of creators and inventors, the interweaving of these situations and their importance today suggest that the coherence of users’ rights systems and of cross licences for plant varieties that incorporate patent-protected inventions should be guaranteed.
This harmonisation will in particular guarantee that the holder of a biotechnological patent can use a plant variety that contains his or her invention, when the holder of the plant variety right refuses to grant a contractual licence and when the invention represents significant technical progress of considerable economic interest.
. Illegal, unregulated and unreported (IUU fishing) a highly destructive practice, a mode of fishing that damages the conservation and sustainable management of fish stocks. Tuna fishing is one of the types of fishing worst affected by these illegal practices. It should be added that Community fleets are among the largest exploiters of these stocks. In this context, the EU has played a leading role in combating this type of fishing, specifically by fighting against flags of convenience. These measures are, however, clearly proving to be inadequate.
In Portugal, especially on the coast of the Algarve, we are extremely familiar with IUU fishing, but I will not repeat accusations that I have already made in this House. I do support this report, however, which in my opinion will both help to preserve fish stocks and to bring some calm to Community waters. I support this report because it urges Member States to make efforts to prevent their nationals from taking part in illegal fishing activities.
I congratulate Mrs McKenna on this report which, when implemented, could effectively solve problems with which we are all familiar, even though we are finding it hard to combat them.
. The issue before us concerns the apt proposal to update a Community regulation that brings together the control measures agreed by the various Regional Fisheries Organizations (RFOs). Since the regulation’s adoption, the RFOs have adopted new measures, which must be transposed into Community law. In particular, the International Commission for the Conservation of Atlantic Tunas (ICCAT, an RFO that has played a leading role in combating illegal, unregulated and unreported fishing, now proposes a package of measures with which to confront this destructive practice, concentrating on fishing undertaken by vessels flying flags of convenience.
Another situation that needs to be remedied is the poor quality of the data submitted by the flag countries which, apart from being one of the most fundamental obligations of the flag country, makes any assessment of stocks less reliable. Since Community vessels constitute one of the main fleets fishing for these stocks, the EU must adopt a responsible stance and lead by example.
I join the rapporteur in welcoming the efforts made by ICCAT to address these problems in its field of regulation, accepting a stance that will inspire other RFOs and other international developments in this field.
I supported this report and voted in favour of it.
. I support this excellent report by Mr Pirker, which proposes a reshaping of the 1997 Joint Action, with a view to combating new synthetic drugs more rapidly and effectively.
We face the problem of a steady increase in the manufacture and trade in synthetic drugs and rigorous and effective forms of control must be put in place as a matter of urgency. This proposal seeks both to update this Joint Action and, at the same time, to ensure greater transparency and to extend the Joint Action’s scope as regards exchanging information, risk assessment and the control of new synthetic drugs. This has been an extremely effective instrument for ensuring a rapid exchange of information and the scope is now extended to all new synthetic drugs and narcotic drugs, including those likely to be defined as medicinal products.
We should also welcome the fact that the structures are to be simplified, as the rapporteur proposes, so as to ensure that information exchanges and risk assessments are carried out as simply and effectively as possible.
We hope that the Joint Action does not confine itself to operating simply as a rapid-response mechanism but also serves, in future, to provide long-term monitoring of synthetic substances through a constant exchange of information between the Member States, Europol and the EMCDDA.
. This largely technical report seeks to update and extend the scope of the Joint Action and to improve the exchange of information, risk assessment and control of synthetic drugs and narcotic drugs on the basis of current procedures such as the ‘early-warning system’, the mechanism for assessing the social risks to health, amongst other things – by a scientific committee – and the procedure of monitoring by Member States. It is hoped that, in future, we will not simply implement the rapid response mechanism but new synthetic drugs will also be monitored, in the long term, by means of an ongoing procedure for exchanging information.
I share my group’s view of the rapporteur’s intention in highlighting the aim of simplifying the structure of information exchanges, proposing a set of amendments that seeks to make the entire process more effective. Consequently, this report broadly warrants our support.
. The Commission proposal seeks to update, enhance and extend the Joint Action of June 1997, on exchanging information, risk assessment and the control of new synthetic drugs through Europol and the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA).
Coordinating on three aspects – a early-warning system, risk assessment by a scientific committee, EU action to subject notified substances to control measures in the Member States – the Joint Action has proved its effectiveness, fully justifying its existence and the clarification procedures, and I, like the rapporteur, welcome extending its scope to new drugs and the introduction of deadlines for each stage of the procedure.
Given that it won a broad majority in the specialist Parliamentary committee, this proposal, with the amendments tabled to it by the rapporteur, responds to the desires of those who have not renounced the war on drugs, or opted for the path of least resistance, which removes any accountability.
I voted in favour because I believe that this is an area of key importance to the future of Member State communities, particularly amongst young people, which fully justifies closely coordinated actions that will enable a rapid reaction and effective monitoring of the nature, origin, trafficking and consumption of new narcotic drugs and new synthetic drugs.
. I welcome the European Community’s conclusion of the International Convention against organised crime, in other words, the United Nations Convention against Transnational Organised Crime and the protocols thereto against trafficking in persons and the smuggling of migrants.
This extremely important convention is the first legally binding United Nations instrument in this field and constitutes the first global instrument designed to combat criminal networks, laying down universal definitions of certain fundamental criminal law concepts relating to the fight against organised crime.
The widest possible cooperation is required, based on common procedures and minimum harmonisation of legal standards. This is the only way we will be able to fight transnational crime more effectively and prevent criminal networks from exploiting the differences and loopholes that exist in the legislation of the Member States.
This Convention must enable signatory states to cooperate more effectively in fighting organised crime by harmonising definitions of individual offences in the different national legal systems. There will be four types of serious offence: involvement in an organised criminal network, money laundering, obstruction of justice and corruption.
. Given the extremely poor living conditions of millions and millions of migrants and victims of trafficking in human beings throughout the world and in Europe, who are forced to endure situations of unacceptable exploitation and humiliation, without any rights, I welcome the Council’s conclusion of the agreement on the UN Convention against organised transnational crime and the protocols thereto against the trafficking of persons and the smuggling of migrants.
This is an instrument of international law that will contribute to closer cooperation between countries in the fight against organised crime, in particular by harmonising the definition of offences (involvement in an organised criminal network, money laundering, obstruction of justice and corruption), through measures including mutual legal assistance and joint investigations.
The protocols, for their part, are designed to enable measures to be developed to combat trafficking in human beings in particular women and children thereby protecting such people against slavery, sexual exploitation and illegal employment. These measures include providing victims with assistance and support. These are measures that need to be implemented urgently and effectively, and absolutely must be complemented by other policies to combat the deep-rooted societal causes of today’s organised economic crime, from financial crime to the exploitation of men, women and children.
. Conservative MEPs support cooperation on issues of transnational organised crime on an intergovernmental basis within the framework of the UN. However, we cannot support the growing trend for harmonisation of criminal law at a European level as this is unnecessary and impractical. Because of this, we will abstain on this report.
. The United Nations Convention is intended to enable signatory countries to cooperate effectively in fighting organised crime, by harmonising the definition of crimes in the various national legal systems, so that an act constituting an offence in one signatory State is also considered to be an offence in the other signatory countries. In this context, this will be the first global instrument for combating criminal networks, which will provide universal definitions of certain fundamental concepts of criminal law in the fight against organised crime. This will also be the first legally binding United Nations instrument in this field.
As regards the two Protocols, these set out rigorous measures designed to combat trafficking in human beings in particular women and children thereby protecting such persons from slavery, sexual exploitation and illegal employment.
It should be noted in this context that measures are included to provide both legal and material assistance to victims of trafficking. Article 6 consequently obliges signatory States not only to ensure that information is provided on the judicial and administrative procedures in force, but also to adopt measures designed to ensure the physical and psychological recovery of the victims of trafficking.
Given the importance of the issues at stake, and the genuinely pioneering nature of this Convention, my vote could only be favourable.
. I support this initiative and stress the urgent need to adopt a set of regulations on protecting the environment through criminal law. Various environmental disasters have occurred, such as the recent sinking of the , off the coast of Galicia. The necessary measures must be adopted on pollution by ships, in order to prevent this type of disaster from reoccurring.
I agree with the rapporteur’s statement that the proposal for a directive on protecting the environment through criminal law must be adopted as swiftly as possible, because it provides for the harmonisation of criminal and other deterrent sanctions applicable to acts of pollution which infringe Community law.
This Framework Decision is intended to strengthen this criminal law framework with measures designed to harmonise Member States’ legislative and regulatory provisions on the crime of ship-source pollution, to provide jurisdictional competence (by preventing conflicts of competence) and to promote cooperation between Member States (by establishing contact points for exchanging information).
We must end the variation in current levels of sanctions, which ultimately creates distortions in terms of the potential consequences, in particular the financial consequences, of an incident of pollution for the place in which it occurs, because this pollution might affect several Member States of the Union.
. Conservative MEPs believe that ship-source pollution is a problem which must be tackled. We agree with some of the measures proposed in the report, including the establishment of joint investigation teams. However, we cannot support the growing trend for harmonisation of criminal law within the EU and cannot therefore support this report.
.In light of both the oil tanker disaster and of the proposal adopted by this House, at the initiative of the signatory, to create a Community programme aimed exclusively at developing mechanisms to protect the EU’s external borders, in particular its maritime borders, I have followed this debate with great interest.
Any measures taken in the name of maritime safety are to be welcomed and correspond to a correctly identified general need. It is appropriate to focus not only on accidents but also on the main sources of maritime pollution, which are the systematic contraventions of legislation in this field. This also displays political awareness of the environmental problems affecting us.
I therefore voted in favour of the reports on maritime safety, with the exception of the Pex report, as I do not agree with the rapporteur’s proposal to create a European Coastguard.
The EU has an obligation to promote maritime safety and must not, under any circumstances, be relieved of this obligation. The creation of a European Coastguard would be a step too far, however. We would be better advised to encourage closer cooperation between Member States, which would in turn foster greater interoperability and compatibility of the resources available at intra-European level and would avoid wasteful duplication and overlapping.
With regard to Amendment No 22, we believe it is extremely important to take measures against environmental offences at sea. We welcome increased European cooperation between the national coastguards when it comes to common operations, planning and the development of competences. We do not therefore believe that there is any need to develop a new, parallel organisation at European level. We look forward to the work of the European Maritime Safety Agency.
. – I voted in favour of the Pex report, which is a major step forward in the fight to improve maritime safety.
Do I need to remind you that every year more than 6 million tonnes of polluting waste is deliberately discharged into the sea?
It is vital that we fight with determination against the hooligans of the sea who use the oceans as a rubbish dump! Polluters should be severely punished and all of the parties involved in the transport of goods should be made aware of their responsibilities.
Prevention is better than cure. The fight against these unscrupulous people therefore needs to be more effective and better reflect reality. The number of people caught in the act is actually minimal compared with the real number of deliberate acts of pollution. In addition, there is often a long procedure before judgment is passed on them and heavy penalties are imposed – which is not always the case – to deter them from reoffending.
As a first step, I support cooperation between the maritime police forces of the various coastal States. Subsequently, a joint European coastguard service could be set up, provided that it is subject to strict controls on its efficiency.
. This report forms part of the package of proposals on maritime safety, put together following the disaster of the oil tanker. It should be noted that maritime pollution by oil tankers does not occur only as the result of accidents; it is also caused by illegal discharges. For this reason, the proposal seeks to incorporate into Community law the existing international rules governing discharges – such as the International Convention for the Prevention of Pollution from Ships (MARPOL) – and to provide guidance concerning the nature of the penalties to be imposed. We must recall, however, that this battle will not be won through further legislation alone; this legislation must be effectively implemented and monitored, which requires the appropriate means.
I reject the proposal to create a European coast guard (Amendment No 6), not only because of the issues of sovereignty that it raises, but also because it is not the best solution for ensuring compliance with laws and monitoring and nor does it respond to the fundamental issue of resources. This proposal consequently contains broader ideas than simply combating pollution. What is needed is effective cooperation and exchanges of information between the various national coast guards and to ensure that each Member State provides the appropriate funding of resources for monitoring and combating maritime pollution – and here the Community budget could make a significant contribution.
. Conservative MEPs broadly welcome the proposals to put in place legislation under which those responsible for unlawful oil or chemical discharges from ships can be prosecuted.
The UK already has criminal sanctions in place for unlawful discharges as specified in the MARPOL Convention and, as such, matters relating to criminal law should fall within the competence of the Member State and not the Community.
We do not believe, however, that the introduction of a European Coastguard is either practical or necessary, since it is inconsistent with the United Nations Convention on the Law of the Sea. For this reason we were unable to support amendments calling for the creation of a European Coastguard.
.In light of both the oil tanker disaster and of the proposal approved by this House, at the initiative of the signatory, to create a Community programme aimed exclusively at developing mechanisms to protect the EU’s external borders, in particular its maritime borders, I have followed this debate with great interest.
Any measures taken in the name of maritime safety are to be welcomed and correspond to a correctly identified general need. It is appropriate to focus not only on accidents but also on the main sources of maritime pollution, which are the systematic contraventions of legislation in this field. This also displays political awareness of the environmental problems affecting us.
I therefore voted in favour of the reports on maritime safety, with the exception of the Pex report, as I do not agree with the rapporteur’s proposal to create a European Coastguard.
The EU has an obligation to promote maritime safety and must not, under any circumstances, be relieved of this obligation. The creation of a European Coastguard would be a step too far, however. We would be better advised to encourage closer cooperation between Member States, which would in turn foster greater interoperability and compatibility of the resources available at intra-European level and would avoid wasteful duplication and overlapping.
. Mindful of the consequences of the ecological disaster caused by the stricken oil tanker in November 2002 I believe that the appalling damage caused by illegal discharges of oil or other noxious liquid substances, endanger communities and the environment and must consequently be subject to criminal sanctions.
The ‘polluter pays’ principle must apply in this matter, following the approval last December of a recommendation for a Directive that sets out tougher EU rules on environmental liability.
From a strictly legal perspective, however, I believe that this situation is far from simple, given that the proposed Directive is based on Article 80 relating to transport, although it also a matter of defining a crime. It is, therefore, legitimate to question the appropriateness of the procedure.
I also have certain reservations concerning the creation of a European Coastguard, since this is the prerogative of the Member-States, without prejudice to very close intergovernmental cooperation or to Community responsibility regarding equipment and modern and effective measures.
Although I am unreservedly in favour of the final aims, I had no choice but to abstain because I feel that this matter merits further consideration, in order to find a technical solution to this serious problem.
Each year, thousands of deliberate discharges take place through waste and cargo residues, including chemicals and oil, being dumped in the sea. The need for common legislation within this environmental area is therefore indisputable.
It has not, however, been demonstrated, and still less proved, that the most suitable and effective method of coping with these breaches of the law is to set up a further European agency or common EU coastguard. Better coordination between the Member States, together with increased accountability on the part of respective countries’ governments may prove to be just as effective.
For that reason, I voted against Amendments Nos 6 and 22, which were however adopted (by, respectively, 382 ‘yes’ votes, 82 ‘no’ votes and 20 abstentions and 392 ‘yes’ votes, 71 ‘no’ votes and 33 abstentions).
Mr President, with reference to Mr Poignant's report, I voted against the notion that the EU flag should appear on all EU vessels. The diversity of the European Union is something to celebrate and not to eliminate. I look forward to the day when an independent Scotland will have its flag on its vessels and in many other places, choosing if and when it is appropriate to have the EU flag alongside. I do not believe that this is one of the occasions when that is either appropriate, necessary or desirable.
. In principle Conservative MEPs welcome the proposal for a regulation on the transfer of cargo and passenger ships between registers within the Community and accept that it will improve cooperation between the administrators of maritime registers in the Member States.
Proposals that make it easier for ships from an EU Member State to move in and out of Community ports, thus facilitating the free movement of goods, are to be welcomed.
However, Conservative MEPs voted against amendments calling for Member States to display the emblem of the European Union i.e. a circle of 12 gold stars on a square blue background – in the corner of their flags because these amendments will do nothing to improve maritime safety and could even make EU-registered ships potential targets.
. – We supported the amendments seeking to improve maritime safety. We are in favour of extending the scope of application of the regulation to passenger ships, of coordinating with the other Community tools and of strengthening cooperation between national maritime administrations. At a time when the European Union is enlarging to include Malta and Cyprus, making it the world’s largest shipping power, these changes are urgent and essential.
The two island States must at all costs raise the moral standards of their flags, which are real flags of convenience at the service of the ‘hooligans of the sea’. But we must also denounce those countries which, like France, have created a ‘second flag’. French shipowners now only use the flag of the French Southern and Antarctic Lands. Their vessels are registered in France (making them eligible for the relevant aids and subsidies), but up to 65% of the seamen on board are of foreign nationality. Their pay and working and living conditions obviously depend on their country of origin and bear no relation to their qualifications. This exploitation means that huge profits are reaped at the price of the dignity, rights, health and sometimes even the lives of crews that come in the main from the poorest countries on earth. That is the real scandal of the shipping register.
.In light of both the oil tanker disaster and of the proposal approved by this House, at the initiative of the signatory, to create a Community programme aimed exclusively at developing mechanisms to protect the EU’s external borders, in particular its maritime borders, I have followed this debate with great interest.
Any measures taken in the name of maritime safety are to be welcomed and correspond to a correctly identified general need. It is appropriate to focus not only on accidents but also on the main sources of maritime pollution, which are the systematic contraventions of legislation in this field. This also displays political awareness of the environmental problems affecting us.
I therefore voted in favour of the reports on maritime safety, with the exception of the Pex report, as I do not agree with the rapporteur’s proposal to create a European Coastguard.
The EU has an obligation to promote maritime safety and must not, under any circumstances, be relieved of this obligation. The creation of a European Coastguard would be a step too far, however. We would be better advised to encourage closer cooperation between Member States, which would in turn foster greater interoperability and compatibility of the resources available at intra-European level and would avoid wasteful duplication and overlapping.
. I believe that the approach taken by this report, regarding the transfer of cargo and passenger ships between EU Member State registers, manages to strike the right balance between the various elements involved.
While the 1991 Regulation succeeded in its aim of reducing administrative duties regarding changes of flag within Member States, the rapporteur, and the European Commission in its proposal, have not lost sight of the indispensable need for safety, tragically confirmed by the oil tanker disaster in 2002.
I believe it is possible to make it attractive to fly the flags of Member States – the EU needs to have a considerable fleet – without being negligent on matters of safety.
Shying away from centralising everything, the rapporteur chose not to suggest creating a single EU register. While such a register might cut costs, this would only be valid if the EU register could replace national registers completely, which according to experts does not appear to be feasible.
Cooperation and in particular establishing reciprocal responsibilities between national maritime authorities are preferable and will certainly contribute towards establishing regular interaction. This would also be reinforced by the rapporteur’s suggestion that the Commission draft a report to the EP and the Council regarding the implementation of the new rules.
Mr President, today's vote on nuclear waste is most timely, given that research recently showed that over half the UK sites identified as potential nuclear dumps are located in Scotland. My Group today voted against the nuclear package because it offers nothing in terms of environmental safety. Furthermore, my party will continue to fight against Scotland becoming a nuclear dustbin.
The Scottish National Party's vision of an independent Scotland is one of a clean, green Scotland profiting from our natural heritage and healthy environment. London, by contrast, seems to think that the rule when considering nuclear-waste dumps should be 'the further away the better', and regards Scotland as the ideal place. The people of Scotland will simply not stand for this treatment and my party will continue to fight against this filthy industry.
. – In the Vidal-Quadras Roca report on the management of spent nuclear fuel and radioactive waste and in the Seppänen report on the safety of nuclear installations, we supported all those amendments that sought to impose stricter safety requirements on the operation of the installations, and on the treatment and storage of radioactive waste.
We did not, however, support the amendments that removed any timetable for improving safety, sometimes for technical reasons, but ultimately letting the Member States do as they please.
Without denying that nuclear power has its intrinsic dangers, it is the fact that we cannot trust those in power, because they always put the financial interests of private groups before the human interests of the public, that is still the worst danger.
. We believe that the need to find acceptable solutions to radioactive waste management is one of the main problems, if not main problem affecting nuclear energy. The Commission feels that current policy in most Member States and candidate countries does not effectively address the problem of nuclear waste. It is imperative that Member States develop appropriate strategies and prepare detailed, timetabled programmes for the long-term management of all types of waste within their jurisdiction.
The aim of the Directive is to encourage progress to this end, while stressing the importance of the various elements of the question: identifying and preparing disposal sites, carrying out important R[amp]D into identifying and implementing the best technical waste elimination solutions and technologies that will enable significant reduction of the amount and danger level of waste generated during the process of producing nuclear energy.
Member States must be encouraged to work together on waste management, without losing sight of the principle that each country must deal with its own waste, except in special circumstances, and no activity in this field must endanger public health or the environment. I welcome this Directive, which appears to be fully justified.
There are certain proposals in the report that do not appear to be essential and some did not deserve...
. Nearly thirty years after the publication of the 1975 EEC Directive on the management of solid waste, the institutions of the European Union have finally decided to address the subject of the management of spent nuclear fuel and radioactive waste.
In reality, the proposed directive, apart from rehashing a few general terms which apply to all waste, contains no material reference to the special and sensitive nature, as far as public health is concerned, of radioactive waste. The proposals to create deep geological disposal facilities by specific deadlines are so poorly substantiated that they are in fact no more than idle chitchat.
The report by the Committee on Industry, External Trade, Research and Energy endeavours to support the inadequate text of the directive with comments which are either neutral or even negative. For example, the report accepts the export of spent nuclear fuel and radioactive waste to third countries, something with which we disagree radically.
The proposal for a directive and the report by the Committee on Industry confirm yet again our assessment that there is a huge gap between the seriousness and acuteness of the environmental problems created by the uncontrolled action of big business and the measures taken to deal with them.
That is why the MEPs of the Communist Party of Greece are voting against the relevant texts.
. – The proliferation of radioactive waste is a major problem for the environment and public health. Nonetheless, countries like France are relaunching their programme to construct new nuclear power stations, which are no better than the old ones in this respect. At the same time, the liberalisation mentality brings social dangers as well as ecological ones, in particular because of the increasingly widespread practice of outsourcing the maintenance of nuclear installations.
In this context, the Vidal-Quadras Roca report, as amended, admittedly claims to contribute to better monitoring of nuclear waste, but it presents serious shortcomings in two respects: it maintains the possibility for a State to export its waste to a third country (even though, and this is an improvement, it provides for, ‘the prior written informed consent of States’) and it advocates the deep geological disposal of radioactive waste, a practice that is strongly opposed by those who live nearby and by many scientists.
That is why we voted against this report. The nuclear sector confirms that it is prohibitively expensive and benefits from scandalously advantageous conditions compared with sectors that produce ‘clean’ energy. We need to reverse this way of thinking. We therefore express our solidarity with the joint demonstration calling for us to abandon nuclear power that will be taking place on Saturday 17 January in Paris.
. When, in the fifties and sixties of the last century, nuclear fission was promoted as an inexhaustible source of energy for the future, scarcely a thought was given to the waste. The radioactivity of that material takes a long time to diminish and can last for tens of thousands of years at a lower level. This insoluble problem of waste should be a compelling reason to refrain from any further use of nuclear fission. Instead, pressure is mounting to increase underground storage capacity for this hazardous material, for example in the underground salt domes in the Dutch province of Drenthe. In June 2003, I asked the European Commission for clarification on the subject of plans to make it compulsory for Member States of the EU to use geological disposal sites for the permanent disposal of the most hazardous forms of radioactive waste from 2018. In reply, I was told that a study on the evaluation of the functioning of geological containment systems had shown that all the European countries have a suitable subsoil of suitable clay, salt or crystalline rock strata. In addition, the possibility now seems to be left open of regarding this waste as a commodity that must be allowed in to all Member States of the EU without an import licence by virtue of the free movement of goods. Since Parliament does not have the authority to prohibit this, the only remaining way of contesting imports is via the Court of Justice of the EC. As far as I am concerned, this is reason enough to vote against this whole directive.
. In the vote on the three reports on nuclear energy, I opted for what I consider the most prudent political line for those who, like me, are in favour of this energy source, provided that the highest levels of safety are maintained. This would mean safe installations – not only working installations – and safe spent fuels and radioactive waste – both at the final destination and at every stage en route to the disposal site.
All Member States produce radioactive waste from nuclear processing plants, research reactors and various medical and industrial applications. It is bad enough that these materials are stored in temporary facilities but, worse still, there are no immediate plans to build permanent disposal facilities in any Member State.
In its proposals, the Commission argues that whenever nuclear energy is exploited for commercial purposes, adequate safety levels must be guaranteed and that countries must accordingly be obliged to enforce a series of rules. It is this concept of obligation that sets these proposals apart from the international conventions already in place. I too therefore voted in favour of these proposals.
. All Member States and candidate countries produce radioactive waste, the most radiologically toxic forms of which are currently held in temporary storage facilities. No Member State has access to permanent storage, and nor does any Member State have plans to build any such facility in the near future. It is therefore a matter of the utmost urgency that we provide workable solutions. The rapporteur was right to favour a two-stage approach, which would be more feasible and more effective than a single timetable. Firstly, each Member State should, by 31 December 2006, set its own deadlines to prepare and submit to the Commission a detailed programme for the long-term management of all types of radioactive waste under its jurisdiction in line with international standards. Once the programme has been submitted, each Member State must set its own deadlines to put the programme into practice, choose a site, build the disposal facility and begin operations. Working in this way will make it possible to achieve the stated aim, ensuring the flexibility needed to address the various situations in the EU in this regard.
This solution, in keeping with the principle of subsidiarity, is an important step towards responding to European citizens’ concerns for regulation in this sensitive field. By setting deadlines, timetables and targets, it also creates an effective framework of liability.
I therefore voted in favour.
We Moderates give the highest priority to the best possible level of safety for nuclear energy. We believe that the Swedish safety organisation, in conjunction with the work done by the IAEA, WENRA and other existing organisations properly fulfil the requirements for devising safety regulations and monitoring compliance with these. We are, however, doubtful as to whether the EU has the required Treaty-based competence to take decisions on directives concerning the safety of nuclear installations, at least where the Seppänen report is concerned.
In the final vote, we have chosen to vote in favour of the report since it has not been possible to vote on the proposed legal basis for the directive and since the report is clearly much better than the Commission’s proposal.
. It is essential that we create a legally binding legislative framework in the field of the safety of nuclear installations, given that there are still major discrepancies between nuclear safety measures in the various Member States.
The aim is to ensure that high levels of nuclear safety are maintained in the EU, given that the system to be implemented will fall within the competencies of national safety authorities. The purpose of the Community system is to complement national systems. Community monitoring will consist of verifying the way in which national authorities are carrying out their work. The intention is not to undertake on-site safety inspections of nuclear installations.
The Commission’s proposal would appear justified. Some objections, however, might be raised by Member States that feel that the Commission is interfering in matters of national sovereignty, in terms of competence to take decisions concerning conditions of securing and operating nuclear installations. This is why so much care is being taken in the wording of provisions on interaction with national safety authorities and the form that Community monitoring will take, which we believe to be the right approach. I therefore voted in favour.
. In the vote on the three reports on nuclear energy, I opted for what I consider the most prudent political line for those who, like me, are in favour of this energy source, provided that the highest levels of safety are maintained. This would mean safe installations – not only working installations – and safe spent fuels and radioactive waste – both at the final destination and at every stage en route to the disposal site.
All Member States produce radioactive waste from nuclear processing plants, research reactors and various medical and industrial applications. It is bad enough that these materials are stored in temporary facilities but, worse still, there are no immediate plans to build permanent disposal facilities in any Member State.
In its proposals, the Commission argues that whenever nuclear energy is exploited for commercial purposes, adequate safety levels must be guaranteed and that countries must accordingly be obliged to enforce a series of rules. It is this concept of obligation that sets these proposals apart from the international conventions already in place. I too therefore voted in favour of these proposals.
. I voted in favour of this important report, for the same reasons I expressed in my explanation of vote on the other reports in this ‘nuclear package’.
Views on this sensitive issue differ substantially between Member States. Similarly, the level of acceptance of nuclear risk on the part of the citizens varies markedly from Member State to Member State. Fortunately, however, emphasis appears to have been placed on the crucial issue of promoting and sharing ‘best practice’ in many areas of European life.
The Commission’s aim, with this proposal, is to ensure that best practice in the field of nuclear safety is implemented in all Member States and in all civil nuclear installations.
I believe that the intention of this proposal is not to replace the Convention on Nuclear Safety – concluded under the auspices of the International Atomic Energy Agency – to which all EU States are party. It is rather aimed at maintaining a high level of minimum safety, under the auspices and responsibility of the Member States, on the basis of closer cooperation and greater solidarity, thus resulting in ‘best practice’.
I would vote against the proposal currently before us if it implied a shift towards shared competences from what has hitherto been traditionally and exclusively a matter of national competence. This is a very reasonable concern on the rapporteur’s part, one which has always been something of a ‘warning sign’ and a clear delimitation of the legislator’s spirit.
I chose to vote in favour of Amendment No 29 by the Group of the Greens/European Free Alliance, designed to clarify and tighten up the wording on protecting the general public when radioactive material is handled.
Moreover, I also voted in favour of Amendment No 30 on removing obstacles in the energy market in the interests of fairer competition between nuclear energy and other energy sources.
. The question before us is whether the 77/270/Euratom Decision, which empowers the Commission to issue Euratom loans for the purpose of contributing to the financing of nuclear power stations, must be adapted to suit the circumstances of certain third countries about to join the EU, in which such investments are clearly of considerable significance.
There does not appear to be any place for technical nuclear considerations in this proposal for an amendment. Whether or not the principle of these loans is acceptable is another matter. This is a question, however, which would arise regardless of the amendment currently before us. It should be noted that the mechanism of loans was introduced in 1977 and at the time covered only Member States. It was amended in 1994, when the question emerged of the EU’s contributing towards encouraging safety improvements in nuclear installations in third countries, in particular Soviet-designed reactors in former Eastern Bloc countries.
. My stance of absolute opposition to the use of nuclear power is well known.
I respect the right of each Member State to decide on its own energy policy. However, that choice must fully respect the choices made by other states to be nuclear-free. The activities of nuclear power stations and reprocessing plants have implications that go beyond borders.
As a public representative for the east coast of Ireland, I am at all times conscious of the threat posed to my constituents and our environment from nuclear installations on the other side of the Irish Sea, in particular the outdated, decrepit and accident-prone Sellafield plant in Cumbria.
If Member States which persist with nuclear generation want to reassure their neighbours, they must give full access to information to the appropriate authorities in those neighbouring states.
The Radiological Protection Institute of Ireland has recently stated that it has become more difficult to obtain information on Sellafield from the British authorities over the past couple of years. This surely neither is good neighbourliness nor reflects an .
It is hypocritical to spend EU funds on prolonging the life of dangerous facilities. Plants that cannot meet rigorous international standards should be decommissioned.
. Euro-optimists often declare that there was an enormous increase in the powers of the European Parliament in the nineties. This is true as regards the number of subjects where codecision applies, but not as regards final decisions. In a normal parliamentary democracy, the parliament has the right of initiative and also the last word on legislation, budget and the forming of coalitions. This proposal clearly reveals the democratic deficit within the European Union once more, now that the increase in the ceiling for Euratom loans, from EUR 4 000 million to EUR 6 000 million, appears not to fall within the competence of Parliament, but only of the Council. The most positive element in this proposal is the extension of action to improve nuclear safety from just the Member States of the EU to Russia, Ukraine and Armenia. A difference of opinion remains over the form this action should take. Some want nuclear power stations that are more modern; others want these closed down for good. I agree with the rapporteur, Mrs Breyer, that the purpose of loans for the financing of nuclear power stations should no longer be to expand nuclear power, but to abolish it. The vote in the specialist committee has practically reversed the direction of this report, and, as a result, I, like the rapporteur herself, can no longer support it.
. – Let us hope that this Parliament’s startled reaction to the Breyer report will not only mark the final shot in the dogmatic campaign of the anti-nuclear ayatollahs, but will also usher in a period of calm reflection that will herald a real change of direction.
In fact, only nuclear energy – enriched with spectacular research progress which already makes abundant high-quality energy available perfectly safely – is able to respond not only to the concern to safeguard the environment but also to the need for energy independence and the formidable challenge represented by the growth of emerging countries.
Is it in fact reasonable to think that the demand for energy, the corollary of development, can be satisfied by renewable energies in countries like India and China? Is it responsible to condemn nuclear energy to be abandoned in Europe when we alone can contribute, by virtue of our experience and excellence in this field, to making new installations really safe, installations which will not wait for the Union to give the green light before being built in these third countries?
The energy issue, a sensitive one for the European Union, a vital one for three quarters of the planet, will only be resolved by adopting a dispassionate and pragmatic approach, far removed from the idle dreams and fantasies of ecological fundamentalism.
. In the vote on the three reports on nuclear energy, I opted for what I consider to be the most prudent political line for those who, like me, are in favour of this energy source, provided that the highest levels of safety are maintained. This would mean safe installations – not only working installations – and safe spent fuels and radioactive waste – both at the final destination and at every stage en route to the disposal site.
All Member States produce radioactive waste from nuclear processing plants, research reactors and various medical and industrial applications. It is bad enough that these materials are stored in temporary facilities but, worse still, there are no immediate plans to build permanent disposal facilities in any Member State.
In its proposals, the Commission argues that whenever nuclear energy is exploited for commercial purposes, adequate safety levels must be guaranteed and that countries must accordingly be obliged to enforce a series of rules. It is this concept of obligation that sets these proposals apart from the international conventions already in place. I too therefore voted in favour of these proposals.
. I agree with the proposal for a Decision currently before us. I also feel that the increase in appropriations must be directed primarily towards improving safety in existing reactors. Unlike the rapporteur, however, I feel that this should not exclude financing projects aimed at securing or improving existing equipment. Such is the case of the Euratom loan under active development for the completion of a reactor designed and built in Romania by Canadian, French, Italian and US companies – Cernavoda 2.
I am therefore opposed to such restrictive measures aimed solely at decommissioning facilities. Like all European citizens, I am concerned about the safety of installations – especially following the socio-political changes in Eastern Europe after November 1989 – and about current decommissioning programmes. Support for this proposal for a Decision arises from these concerns and from the idea that economic and social cohesion in Europe must also contribute more actively towards revitalising the economies of many of the countries where these installations are located, to which energy safety and sufficiency will certainly contribute a great deal.
I voted in favour of Amendment No 19 by the Group of the Greens/European Free Alliance (which was voted down by 235 votes, with 71 votes in favour and 11 abstentions). This amendment emphasises that inhabitants of potentially affected areas in neighbouring countries must have the same rights as people in the country in which the installation is situated, for example in the event of public consultation when loans are to be given from the Community budget. It is a matter of urgency that the Espoo Convention should be applied in practical terms.
. The Commission has, at the request of Parliament, submitted two framework directives. As these are within the competence of the European Institutions, we have voted to approve them, even though we do not agree with everything that they contain.
The Danish Social Democratic delegation has today voted in favour of a series of amendments which, in terms of safety and the environment, will tighten up the original proposals.
We finally chose, however, to abstain from voting in favour of these reports as a whole, because we do not think that the proposals go far enough regarding safety and environmental protection and because we are generally opposed to the use of nuclear energy.
. It is indeed important that we address the specific problems faced by the farming sector in Arctic and Sub-Arctic regions of Finland, Sweden, Scotland, Austria and Estonia. The cold climate of these regions means a shorter growing season and higher costs both for arable and livestock farming. Cereal harvests are similarly low and lacking in variety. In addition to the adverse climate, and partly as a result of this, there are also difficulties in terms of transporting and marketing produce.
I therefore endorse the need, already highlighted by various European Councils, to ensure the sustainability and redistribution of agriculture throughout Europe and to maintain not only the picture postcard image of the rural landscape, but also the vitality of the countryside as a whole.
Speaking as a staunch advocate of genuine convergence and of fighting against regional discrepancies, particularly in the outermost regions, I endorse recognising the special status of northern regions. I believe that the EU has a duty to encourage a balanced approach to farming areas, based on criteria of proportionality and suitability, without overlooking national identities or the side effects of agriculture. Since I am constantly referring to the specific characteristics and problems of Portuguese farming I am obliged also to recognise the specific problems faced by other Member States.
. As I have advocated on many occasions, the terms of the regulation and implementation of EU legislation (and operating rules of EU institutions) need to be as clearly worded as possible. If this is achieved, those operating in the sectors subject to this discipline will be afforded greater protection and so too will the citizens. We speak a great deal about bringing Europe ‘closer to the citizens’, whereas in reality it remains distant from them. The most effective contribution we can make towards bridging this gap is to simplify the rules and make them easier to understand. This would also guarantee the appropriateness and proportionality of community-level actions, while, of course, adhering to the principle of subsidiarity.
I congratulate the rapporteur on her work, which, among other things, emphasises the importance of reviewing the legality of the European ‘executive’ agencies, those with certain responsibilities for managing Community programmes. I support in particular the requirement that these agencies must comply with the principle of transparency and with rules governing access to their documents.
Lastly, I welcome the suggestion of a hearing of those nominated to head the agencies before the competent parliamentary committee and the idea that, on the committee’s recommendation, Parliament should deliver an opinion on the proposed candidate. This role of ‘ex-ante’ political scrutiny played by Parliament would be the natural complement to the ‘ex-post’ political scrutiny, in the form of the discharge for the implementation of the budget.
That concludes the vote.
The next item is the continuation of the debate on the Commission statement on the prospects for the Doha Development Round after the World Trade Organisation General Council meeting of 15 December 2003.(1)
– Mr President, Commissioner Fischler, Commissioner Lamy, ladies and gentlemen, global international trade plays an essential role in securing jobs in Europe, and especially in creating new ones. We have now got through a development round the core task of which is to bring about the right changes to internal imports into Europe. Although imports are, in principle, a very important and very good way to supporting development aid, we must not, on the other hand, overlook the need for our own small and medium-sized enterprises to be encouraged in their turn to export their products. The euro/US dollar parity and China’s present growth potential in excess of 8% per annum must prompt us to consider how we are to maintain our trade balance in future. To do that, we do, of course, have to be capable of competing on global markets. I believe it is a good thing, and that it will in future be important, that Europe should take on a certain leadership role in this area, that we should use regular conferences within Europe as a means of affirming our commitment to this and, as soon as possible, come up with feasible strategies and objectives, with a definite timetable.
A single multilateral legal framework is, of course, of particular interest to Europe’s small and medium-sized enterprises, which employ in any case two-thirds of our workers. We are not interested in a complex international structure that only large conglomerates and their lawyers can cope with. The developing countries are not alone in needing clear and simple structures that will, in future, bring willingness to perform, the consequent access to prosperity and, finally, peace. Here too, we need to distinguish between equity based on distribution and that based upon what people contribute, and we should keep both these aspects in mind. Opening up our markets does, though, bring problems with it, for we must remain capable of competing internationally in the future. It is for this reason that Parliament must deal with this topic not merely in general terms; instead, this parliamentary assembly should, in future, put the emphasis on Europe.
– Mr President, ladies and gentlemen, Commissioner Lamy and Commissioner Fischler, I would like to pick up on two brief comments that the two Commissioners made this morning.
Commissioner Lamy remarked that we were, so to speak, passing from the technical stage to the political stage of the negotiating process, since officials had, in December, come to a sort of agreement as to how negotiations were to be proceeded with, although it is still not yet clear how the political negotiators can actually put that into an active working calendar.
The second comment that I found very interesting was from Commissioner Fischler, who said what we would do, and added that it would not be at any price. That is, of course, an allusion to the European agenda and to the issue of how our thinking can have any influence in the context of the WTO negotiations.
What, though – if I may make so bold as to ask the two Commissioners – does that actually mean in concrete terms? Next year is an election year and a difficult one; you two will still be here in its first half, then things will get critical, and then – so to speak – you will no longer be there. We do not know who will be. The situation is similar on the American side – Bob Zoellick will not be coming back again either – and nor is the geostrategic situation straightforward; look at the way things are shaping up in India, look at China or at Brazil. So I ask you both: what do you now expect to happen, and how are you preparing yourselves for it? What is in your calendars for January, February, and March, and when do you think the political stage will begin?
Now for my second question. Where is the pain barrier? Where do we really think it is? What is the ‘not at any price’ issue? The Singapore issues? I think not. Agriculture? Perhaps, but I have seen the draft working document on the market organisation for sugar. Will you, Commissioner, produce a final draft by the end of your term of office? You see, where is our pain barrier? If we know a bit more about that, I believe we might perhaps be able to be a bit more proactive in steering the process that you all and we all want. In relation to that, please allow me to put a final question to the two Commissioners: what do you now, really, think of Bob Zoellick’s latest venture? I heard brief indications that you take a positive view of it, but could you go into more detail about just how positive?
– Mr President, among the many failures that marked the history of the European Union in 2003 – the split on Iraq, the rejection of the euro by Sweden, the wreck of the Stability Pact and the fiasco of the draft constitution – the rout of the Commission in Cancún, which we debated in this very House just a short time ago, could in the end have been regarded as a minor incident. The vast majority of countries and people were actually glad that the Cancún Conference collapsed. The earth did not stop turning as a result and neither, moreover, did the world of trade.
We could have left it at that and therefore preserved our way of life, because that is what this is all about, the covetousness of multinational markets. But we were reckoning without the Commission’s being so proactive; without you, Commissioner Lamy, being so proactive, if I may say so. In fact, this proactive stance owes nothing to any economic or social imperative – we have not heard anyone lament the failure of Cancún – but is actually due entirely to your desire to exercise and defend the Commission’s monopoly on representing the EU and negotiating on its behalf in the field of international business and external trade.
The relentless pursuit of this goal that you are proposing to us is in fact not at all guided by the interests of Europe, but by the specific interests of the Commission in Brussels, at a time when the danger threatening our external trade, Commissioners, is not the lack of new outlets for our products but quite clearly the insurmountable and intolerable handicap imposed on us by an introverted European Central Bank, which delivers the most expensive, and by no means the strongest, currency in the world.
Mr President, first of all I should like to say to the two Commissioners here – one of whom was in Cancún – how well and hard they worked to get a solution to the WTO negotiations.
Where do we go from our new position? Mrs Mann said, quite rightly, that we will have new people, both from America and from the European Union. We must make sure that people understand the position in which the European Union has put itself. Commissioner Lamy said in his speech that we have correctly reformed to move forward. How right he is. One of the reasons for the failure of the Cancún debate was its use and misuse, for example by NGOs. I have two press releases, one from Oxfam and the other from Friends of the Earth, one of which states that the G21 today refused to accept European plans to expand the WTO and bring in new negotiations to liberalise investment. Mr Rübig talked about small and medium-sized enterprises, the very things that are needed within the European Union and within the developing countries to help them. They are the backbone of their future.
The other press release mentions bullying. Could I ask this august House whether our two Commissioners look like bullies? Have they been throwing their weight around the WTO trying to bully the emerging democracies into submission? Not at all. We reformed. Commissioner Fischler worked hard on the reformation of the common agricultural policy. That is the way forward. We must get the message across: the European Union is there to negotiate. Commissioner Lamy has put forward 'everything but arms' in the new proposals that are helping these underdeveloped countries. We must get these points across and make sure that we have multilateral discussions with EU involvement.
At this point, I must say how well the European Parliament meetings in Cancún were received, and how well we were supported by some of the developing countries. It is important that we play a strong and future-oriented role in the next negotiations. I rely on the new negotiators, whoever they may be, to make sure we get that point across.
– Mr President, on 30 August last year, an important decision was made. On the eve of Cancún, the United States, the EU and the developing countries agreed to flesh out paragraph 6 of the Doha Declaration, which has to do with the production of medicines for developing countries undergoing serious health crises. The agreement is not brilliant, but it is a start, although we now have to think about implementing it. I have meanwhile gleaned from the press that the United States is backtracking from it. That is why now is the time for the European Union to take a few convincing steps. So far, though, the European Union is showing little initiative. An opportunity to carry out in practice the decision of 30 August was recently lost with the review of legislation on pharmaceuticals. The Commission appears to be of the opinion that this matter belongs in Community and national patent legislation, but that is insufficient. The Community patent is still some way off and does not involve existing patents. Moreover, the Community patent does not affect data protection in any way.
The health crisis in Africa is an urgent problem. Last month, it became known that AIDS has claimed five million casualties over the past year. It is beyond me why the EU has not so far been prepared to do what the EU agreed upon prior to the Conference of Cancún.
Commissioner, what I want to know from you is when the European Union will have taken the legal measures in order to speed up the production of generic medicines for developing countries. What pledges can you make to Parliament today?
Mr President, I will develop a few ideas regarding the sector that is most dear to me – agriculture – because, whilst I support the policy to guarantee the greatest benefits of the expansion of world trade to developing countries, I would like to stress that the European Union has already granted these and so many trade preferences to become the main market for the export of agricultural products. I would like to again consider the further concessions and the proposal for duty-free access, because this does not, in my view, constitute the most effective means to help farmers in these countries, whilst it would permanently jeopardise many strategic European products.
As a negotiating tactic, I would strengthen the argument in defence of the Community system, to guarantee stability mechanisms on the world market, knowing that stability of world prices is beneficial to all members of the World Trade Organisation. In order to do this, and not cause a structural crisis in the agriculture sector, I am adamant that the results of the WTO negotiations should not go further than the decisions taken in Berlin in the context of Agenda 2000 and supporting prices and markets should remain a fundamental element in the common agricultural policy.
Following changes to the United States support system that were, in my view, very intelligent, we need to review our internal support to examine to what extent the GATT agreement is being respected and to assess the effect of aid on market prices and the competitive positions of commodities.
Finally, it is important that the issue of the great challenges posed by enlargement for the European Union is raised during the WTO talks. This is a process of worldwide significance that must, in my view, be recognised at the negotiation table.
Mr President, Commissioners, thank you very much for being here today, and I will take this opportunity to speak about cotton, which is a problem for Spain and Greece, but which I would like the whole of Europe to take on board.
Cotton cultivation in Europe, in fact, only accounts for 1% of the world's surface area and 15% of European needs. The remaining 85% is imported mainly from the poorer countries, without tariffs.
Furthermore, we have other third countries, such as the United States, which is the world's largest exporter of cotton, or China, which dominates the market by being the world's main producer, the main consumer of industrial cotton and the main exporter of textiles.
Despite the insignificance of cotton in Europe, however, there have been certain statements against Community policy on the sector, which I believe to be entirely demagogic, since in the European Union export refunds are not given and goods are imported freely, without tariffs. Specifically, France led the proposal on the part of four African countries at the WTO ministerial conference in Cancún to remove aid for cotton and has subsequently presented a European initiative on cotton which attempts to promote a Commission-led action programme in favour of the African cotton-growing economies and, at the same time, includes a reference urging reform of the system of aid for cotton, partially decoupling it from production.
I would like Commissioner Lamy to hear me: Commissioner, I believe that this attitude can only be interpreted as a wink or a gesture of rapprochement by France to these countries and the powerful interests of French capital in the African cotton sector by means of the French Company for the development of textile fibres and its subsidiaries in Africa, with the French State as the main participant in its capital.
In no way can this justify the belligerence allowed by the Commission in Cancún, with a proposal which it was inappropriate to present in that forum and which unjustly condemns Community policy in this sector. Neither does it justify the reform of the Community system of aid for cotton as suggested by the Commission, the approval of which would mean the social and economic death of many communities, without – and this is more serious – as a result resolving the problems of competitiveness of the sector in Africa.
Finally, with regard to European agriculture in general, I would like to point out that the objective agreed at the G20 is to achieve an agreement on the dismantling of aid for exports, as well as a significant reduction in tariffs and direct aid which distort the market. Nevertheless, it appears, Mr Lamy, that in your meeting with the G20 countries, held in Brasilia, the European Union would have accepted the demand to define the criteria relating to the green box in a more restrictive manner. I would like you to either confirm or deny this information because, Commissioner, agreeing to discuss it goes further than the mandate that you had received, but, above all, it directly affects the very principles of the reform of the CAP which we approved six months ago and not just that of cotton which we are discussing here.
It is all very well to adopt measures in favour of the least-developed countries, but what benefits them more, and they say this themselves, is greater viability for their exports rather than a growth in the volumes exported, which in reality benefits the marketing companies based in the most developed countries. For example, sugar producers believe that export quotas for sugar at guaranteed prices are more profitable for their economies than the possibility of exporting without restrictions.
I would urge you to consider all of this very carefully and to listen to the supposed beneficiaries of all these policies.
– Mr President, Commissioner, the recent statement by the American representative in the WTO is without a doubt the only new piece of information that we have learnt since our last discussion. I think it is an interesting statement, because it seems to indicate a change of attitude on the part of the United States and suggest that it will be possible to relaunch the negotiations in the WTO. It also comes on top of the initiatives that the Commission itself has taken with a view to relaunching these negotiations. But relaunching them does not mean letting go, facilitating does not mean abandoning everything, and I have to confess that after listening to this morning’s interventions I am a little concerned at the attitude expressed by a number of our Members, in particular on the Singapore issues.
We have always said here in the European Parliament that we are in favour of regulated trade facilitation. We are in favour of liberalising trade subject to certain standards and rules, and it is clear that the Singapore issues will force the World Trade Organisation to lay down a number of rules.
It is regrettable that they omit certain aspects. Personally, I would have liked social issues to have been taken into account in this context, but in Doha we were obliged, under pressure, to abandon the corresponding standards. What worries me is that we now seem to want to abandon the Singapore issues too. What chance do we have, if we adopt this position, of seeing social issues and the like reappearing on the negotiating table, if the few areas that had been accepted as a potential basis for negotiation are abandoned today?
I believe that the European Union has, through you, taken a series of initiatives with a view to facilitating matters. I think that we should leave it at that. The purpose of today’s debate is not to reopen the Doha negotiations but to apply all of the agreements, including those on the issues that concern us and that affect the kind of globalisation that we want to develop.
Mr President, Commissioners, Mr Lamy said this morning that, in order for the world to be a better place, we need Doha. I completely agree with this statement and therefore, just as I regretted the failure of Cancún at the time, today I must regret the lack of progress at the Geneva meeting in December, while acknowledging that the simple fact of having resumed talks is positive, although, as the President of the General Council has recognised, those talks have only served to provide a clearer view of the key issues and to make us aware of the difficulties we are going to face, as well as reaffirming, on the part of the members of the WTO, the commitment to the Doha programme and, above all, the multilateral trade system, which, in itself, is of sufficient importance.
The time has now come to show flexibility in our positions, so that we can move on from words to actions and furthermore do it at the pace that the calendar set at Doha requires. I therefore believe that we should thank Commissioners Lamy and Fischler for their efforts to open up channels for dialogue with everybody and between everybody, as well as the work done with the clear objective of moving the Doha agenda forward without losing sight of the European Union's legitimate interests.
To this end, I completely agree with the analysis and the proposals contained in the Commission communication, particularly with regard to industrial tariffs and the need to achieve certain levels of commitment, particularly on the part of the emerging countries, which are much higher than those proposed in the Debray document and, in any event, equivalent to those of the European Union.
With regard more specifically to tariffs for textile products, the Commission's document talks about negotiating new reductions which are as close as possible to zero, a proposal I totally agree with, provided that this does not mean - and I hope the Commissioner will clarify this – that the European Union will be obliged to reduce its tariffs, while others have not achieved an equivalent level for theirs.
I would like to put a final question, Mr President. This morning, Mr Lamy also referred to the European Union becoming more flexible in environmental terms. I would like to ask him how far he intends that flexibility to go, because there is no doubt that the high costs in the environmental field are one of the causes of the relocation of many Community companies, but there is only one planet Earth, and the legislation demanded in order to achieve environmental development at planetary level must also be planetary.
.  Mr President, honourable Members, ladies and gentlemen, I will be brief. I would like to express my gratitude for the constructive contributions, of which we have heard a great many during the course of today. I would simply like to comment on the issues relating specifically to agriculture, and then my fellow-Commissioner Mr Lamy will round off the discussion.
It was asked whether there are signs that the USA is now showing more flexibility on the cotton issue. Well, as you know, Bob Zoellick has sent a letter to all WTO members in which he specifically addresses the issue of cotton. In fact, he devotes a whole chapter to it, and from the way he presents it, there are indeed signs of more openness on this issue. At any rate, he shows that he is open to reforms not only on export subsidies – that these should be eliminated, also as regards market liberalisation and the adoption of a less trade-distorting system of domestic support – but he also indicates that ways of providing better support to the very poor countries, which are wholly dependent on cotton production, should be developed through development assistance.
Let me comment on what Mrs González said about cotton cultivation and the importance of cotton for Europe. I must stress, yet again, that it is true that European output only amounts to around 2% of the global market. It is also true that we do not apply any export subsidies and that we have completely opened our cotton markets to the Least Developed Countries (LDCs) through the EBA decision. Indeed, as you know, there is a proposal to amend our cotton regime, which would result in less trade-distorting measures for cotton; in other words, a mix of blue box and green box measures. I am working towards the adoption of a decision on this issue in the Council of Agriculture Ministers in March.
On Japan’s rice policy, we all know that rice is a very sensitive issue for Japan and it has always been viewed as such. However, we have seen that Japan has recently commenced bilateral negotiations with a number of WTO member states. The rice issue is indeed included on the agenda for these bilateral negotiations and is an element of the negotiations, and one outcome is that the Japanese have generally started to adopt, shall we say, a more constructive or less rigid position on this issue in Geneva.
It was claimed that there exists no mandate to negotiate away the current export refund regime. In fact, this is quite simply wrong; our mandate states quite specifically that we can indeed propose this for various products.
Mrs Mann asked me about progress on our sugar proposal. We are working hard on preparing a proposal and I have already said that I am aiming to submit the proposal to the Commission in mid 2004 and then present it to Parliament and the Council.
Let me make one final comment; I would like to ask this House to play a part in intensifying the dialogue that we proposed in our opening statement. We need more, we need more intensive talks, and I would ask you in particular to deepen the discussions with the NGOs, for some of the NGOs sometimes come up with ideas that are quite contrary to Europe’s interests.
I would ask you all to consider that waiting is in any event bad for us, for the European Union, and also for European agriculture. Please consider this: the very positive reactions to our reforms around the world will fade away as the gap between the adoption of these reforms and the progress of the WTO negotiations widens.
. – Mr President, in my turn I should like to thank the speakers from the European People’s Party, European Socialist and Liberal Groups, who expressed their support for the proposals that Mr Fischler and I have developed and for the paper that we have tabled both in the Council and here in this House.
Our main objectives in these negotiations remain the same: firstly, an additional phase of market opening; secondly, better rules to govern multilateral trade and, finally, better integration of developing countries, which so far have had only a very unequal share in the benefits of increased international trade. If we try to translate all of this into an answer to your questions – what needs to be done, what has to be our objective for 2004 – then it is quite straightforward. Our objective for 2004 is to achieve before the summer what could not be done in Cancún; in other words, it is to complete two thirds of the negotiating process. That is our political objective for 2004.
Well then, you will say, given what you said in your introduction to the debate on how the work is progressing in Geneva, such an objective will no doubt require energy and acceleration. The current work rate and the pressure in the Geneva boiler will have to be increased and, like others, we intend to stoke up the Geneva boiler to get things moving. With this in mind – I have said this and I will say it again in response to Mrs Mann’s question – the letter that my American counterpart has circulated in recent days and on which he commented in the press yesterday is good news, because it gives the lie to a theory that was gaining currency and according to which 2004, an election year in the United States, was going to be a lost year. Well, it is not! 2004 may very well not be a lost year and it is important that two of the major players in world trade, the United States and Europe, support this idea. To achieve this we are of course going to have to get moving and we are going to work, as we have started doing since our mandate was renewed, with the G20, the G90, the United States and Japan, to mention just the main players of the moment, within a system of variable geometry that will enable us to put forward our own position in the best conditions. As Mr Fischler rightly said, in our efforts to work on this process and drive it forward, if we are going to raise the temperature, we are going to need you and the contacts that you maintain with your colleagues in each of the major blocks that I have just mentioned. That is what I had to say in response to the support expressed by a large majority during this debate.
I will now respond briefly to a few criticisms. Mr Lannoye reproaches us, basically, in two respects: firstly, we did not redraft our mandate, we only repositioned it and, secondly, within this mandate traces of the so-called Singapore issues survive. Yes, Mr Lannoye is right that we did not redraft our mandate and that we repositioned it. And if there is a lesson to learn from what has happened between Cancún and now, we should bear in mind that no one around the WTO table has asked to renegotiate the programme of negotiations that was adopted in Doha. It is this programme that is on the table and it is this programme that needs to be negotiated. As for the Singapore issues, it is true that we have adopted a more flexible position. We see our priorities as facilitating trade and introducing greater transparency into public procurement, for reasons that the Group of the Greens/European Free Alliance should understand, being so keen on transparency. In a number of cases this would actually be very beneficial to facilitating trade, in particular for small and medium-sized companies, which often, alas, do not have the resources to pay for the trouble-shooters that the major multinational groups can afford to employ to speed up decisions and ensure a smooth passage through procedures, customs and other networks.
To Mrs Figueiredo and Mr Désir, I will simply say once again that their fears about public services are unfounded. My mandate on this point is clear and completely unambiguous. I have never strayed from it and what is more I have no intention of doing so.
I will now turn to two specific points in response to comments made by Mrs Ferrer and Mrs Corbey. Mrs Ferrer, on the textiles sector, we are prepared to reduce our textiles tariffs and therefore what remains of our industrial protection, but obviously on one condition, and that is that others do the same, which is part of the negotiations. Mrs Corbey was enquiring about where we were on access to medicines: we are working on this in the two arenas where this work is now being followed up. The first of these is Geneva, where we need to transpose the terms of the August agreement into the TRIPS Agreement, and we are working hard on this. It is not as straightforward as it would seem, because the balance that was struck in August between the various different parties and the various different requirements needs to be reflected faithfully in a text that will now be a legal text and, clearly, this requires a little work. We are also working on this within the European Union, because we want, as it were in anticipation, to amend our own provision on obligatory licensing in European legislation to bring it into line with the new WTO agreement and possibly allow easier access in a number of developing countries. We are going to do so by tabling a proposal for a recommendation in the Council of Ministers because, pending the entry into force of the European legislation on patents, which has been adopted but will only take effect in a number of years, the only way of implementing this agreement on access to medicines is to amend existing national laws one by one. We are therefore going to have the Council adopt a recommendation, if it agrees, and we have every reason to think that this will be the case, to ensure that the necessary amendments are made to each of the national laws, pending of course an update to the European provisions, which, I would remind you, will only come into force in a few years’ time. Those are the answers that I wanted to give at this stage and I would like to thank you for your attention.
The debate is closed.
. – Is the European Commission deaf? That is the question that inevitably springs to mind when you read its policies for relaunching the Doha Round of the WTO international trade negotiations.
It actually seemed clear to us as soon as Cancún had failed – and we said so in this House – that the fact that the negotiations had reached deadlock showed that it was necessary to review the objective of global free trade and return to the idea of a form of globalisation that was controlled by the people.
In fact, the Commission programme recommends a revision of the strategy to achieve the EU’s objectives in the form of a new negotiating position. This internally contradictory sentence states that there will be no in-depth review, just some tinkering around the edges.
The Commission retains its priority objectives of free market access, free global competition and free investment (the so-called Singapore issues), which are certainly of interest, but it should now give other concerns their rightful place, in our interests as well as in the interests of the developing countries.
We now need to lay down the rules for a form of international trade that better respects the sovereignty of nations and is more compatible with safeguarding the environment and public health.
. – Has the Commission taken account of the Cancún Conference? Reading its communication, tabled with a view to a possible relaunch of the negotiations on the Development Agenda that began in 2001, it is difficult to tell! Its supposed ‘flexibility’ on the Singapore issues is just tinkering around the edges; the call for a balance between rights and the market and its avowed intention to adopt more flexible positions in no way weaken neoliberal European policies. Contempt, a lack of self-criticism and a reluctance to question remain at the heart of the Commission’s creed. Faced with Commissioner Lamy’s statements – rubberstamped by the Council – the poorest countries neither wish to sign up to the supposed new proposals nor are they awarding full marks to the policies implemented since Seattle. On the contrary, the people of the South are organising themselves and resisting European ambitions and the WTO. The opening up of trade in services provided for by the GATS and the no less sacrosanct opening of the market – put forward as a clear benefit for developing countries! – have been clearly identified as dangers by the countries of the South.
International relations, which are based on cooperation and trade between equals and are respectful of individual and collective fundamental rights, deserve better. A public debate, relayed by elected representatives, to show the fallacy of this way of thinking is now unavoidable.
The next item is the report (Α5-0355/2003) by Mr De Rossa, on behalf of the Committee on Petitions, on Petition 461/2000 concerning the protection and conservation of Great Apes and other species endangered by the illegal trade in bushmeat (2003/2078(ΙΝΙ)).
. Mr President, obviously it will not be possible in five minutes to do justice to the issue. I wish to begin by thanking my colleagues in Parliament for the opportunity to have this debate. It is important that a petition signed by 1.9 million citizens of Europe should be given a hearing in this House. For a while that looked unlikely, so I thank everybody who worked so hard to ensure that it did. I want to thank in particular Mr Corrie, the rapporteur for the Committee on Development and Cooperation, who also helped to prepare this report, because this was an enhanced cooperation report shared by the Committee on Petitions and the Development Committee.
At this point I would like to make clear that this report does not deal with hunting in Europe. Therefore the three amendments tabled are not necessary and I would ask colleagues not to support them.
'Bushmeat' or 'wild meat' describes the food product of wild animals, whether consumed locally or traded commercially. Although the overuse of bushmeat is a fast-growing problem everywhere, this report concentrates on Africa because the bushmeat problem there is the most significant and best-described in the literature.
However, the illegal trade in the meat of wild animals is not limited to Africa. In Asia many species are unsustainably exploited, either to provide food for the pet trade or because people believe that eating specific animal parts can cure disease or strengthen their sexual capacities.
The trade in wildlife in South America is also growing and wild animals such as monkeys, birds, capybara and other large rodents, as well as tapirs, armadillos and deer, are for sale.
In principle any wild animal can be used to provide a market with bushmeat. In Africa more than 50 species are for sale in markets and restaurants, including antelopes, monkeys, apes, pangolins, pigs, large rodents, elephants, reptiles – such as snakes, lizards and crocodiles, invertebrates – such as snails and insects, and birds such as hornbills. However, the bulk of the trade is made up of mammals, usually weighing more than one kilogram.
Current estimates show that bushmeat is being consumed on a massive scale across the humid tropics, particularly in Africa. The most recent estimates of the annual wild meat harvest are 23 500 tonnes in Sarawak, 67 000 to 164 000 tonnes in the Brazilian Amazon and between one million and five million tonnes – off the bone – in the Congo Basin.
This results in overexploitation. In Africa, in 2000, at least one species of red colobus monkey probably became extinct due to hunting, and many other species are expected to follow shortly.
Livelihoods and biodiversity suffer as a result of overexploitation of wildlife for food. Of the estimated 1.2 billion people who live on less than the equivalent of one euro a day, about 250 million live in agriculturally marginal areas, and a further 350 million live in or near forests, of whom an estimated 60 million are indigenous people living in forests. A recent study by the UK Department for International Development has estimated that 150 million people – one-eighth of the world’s poorest – regard wildlife as an important livelihood asset. Therefore it is clearly not an easy problem to get to grips with.
Human population growth, poverty, bad governance, and the commercialisation of consumption and distribution of poached animals are the underlying causes of the bushmeat problem. Natural resources cannot replenish themselves in the face of growing demand. Small stable rural communities could subsist on the natural resources in their environment without depleting them. However, the human population explosion, combined with an expanding urban – and world – market system, has changed this. The exploitation of natural resources has become unsustainable, with the developed industrialised nations dominating the acquisition of resources. Poverty inevitably outweighs concerns about conservation and makes enforcement measures seem unjustified and hard to implement where people depend on bushmeat to survive.
Many of the underlying causes of the unsustainable bushmeat trade also cause poverty: weak local governance and unfavourable terms of trade. It is therefore important that the conservation and development communities should work together with indigenous populations and civil society on this shared agenda in order to address the underlying causes of poverty and biodiversity loss.
I have listed about 20 issues which the Commission should address. Resources are obviously required. We have avoided putting a figure on those resources, but the Commission should commit a specific amount of resources to ensure that this matter is dealt with effectively and that it is possible to work with the relevant organisations and with the people on the ground who either depend on bushmeat for income or for protein to survive.
. Mr President, addressing the bushmeat crisis is of the utmost importance. As you know only too well, poaching and unsustainable levels of hunting threaten the existence of some of our closest relatives in the animal kingdom: the gorilla species, chimpanzees and other types of apes.
This matter is clearly of concern to the general public, as nearly two million signatures to the petition suggest. It is also a matter of great concern to the Commission, in line with the global commitment to stop biodiversity loss by 2010. We therefore welcome the report from Mr De Rossa, which I find balanced and to the point.
We are working to address the issue in a number of different ways, but I must first emphasise the need to distinguish clearly between the bushmeat crisis – which threatens certain species of animals – and the everyday consumption of wild meat, which forms an essential part of food security for poor people in the developing world.
We are well aware that there are several aspects related to bushmeat which go beyond the development agenda; these include health issues in Europe, some trade issues as well as scientific issues. But since most over-exploitation of bushmeat takes place in developing countries, the best solution is to provide support for these countries through our development cooperation efforts and address the bushmeat crisis at its origin.
This crisis can be taken up in the context of natural resources, rural development or governance issues, or as a cross-cutting issue to be addressed through Environmental Impact Assessments and Strategic Environmental Assessments. These assessments should identify risks and possible mitigation measures with respect to bushmeat for all development activities. In this respect, I am happy to inform you that the manual for ‘Integrating environment concerns into development and economic cooperation’ will be finalised and made operational during the first half of this year. The revised manual should go a long way to ensuring that proper attention is given to bushmeat issues in environmental assessments and therefore in all our relevant development activities. The mid-term reviews of our cooperation strategies this year will be used to strengthen the integration of environmental concerns, in particular through promoting a more systematic use of Country Environmental Profiles, Strategic Environmental Assessments and as previously mentioned, Environmental Impact Assessments. All this is fine; it may not constitute a very direct reaction but nonetheless provides the background necessary for proper consideration of the issue.
National ownership is very important. In fact, activities aimed at curbing over-exploitation of bushmeat mean if the bushmeat countries themselves do not take the lead. We can help with appropriate support-building capacity and with injecting the views expressed when we are revising country strategies, but the ownership of the problem is crucial.
I would like to add a special point which is that peace is essential. If we look at the conflict in the DRC and in other countries in the region over the past 10 years, the reality is that these conflicts have been blocking any attempt to create even a minimum of governance in relation to the problem we are discussing. Soldiers and internally displaced people, refugees, have had no restriction, no incentive, no guidance, no punishment, no governance whatsoever on how to behave in this regard. It has been an area outside law and order and we have seen the terrible consequences. I would make this number one on the list of priorities and, in fact, I regard a peace dividend for the environment and for the bushmeat crisis as one of the many important aspects for securing peace in the DRC and elsewhere in the region.
The Commission is not convinced that a specific action plan would be the best way to address the bushmeat crisis, and this reflects what I said about ownership. Both the EC strategy for integrating environmental into economic and development cooperation and the Biodiversity Action Plan for development cooperation are being reviewed this year. It is preferable to ensure that bushmeat issues are properly addressed in these two strategies, rather than to put together a specific bushmeat strategy which would require a lot of resources in terms of staffing but may not necessarily lead to additional action to address the problem. Considering the multi-sectoral implications of the bushmeat issue, such an approach would not be the best one.
Many Community projects in East, South and West Africa take on this challenge in very practical terms. Although spending on the environment as a percentage of the total aid programme is quite low, we have invested considerably in environmental protection and management in key countries. For example, in Central Africa since 1992 the Commission has invested approximately EUR 67 million in the Ecofac programme for Central African forest ecosystems, which pilots innovative, protected-area management in crucial Great Ape habitats. The Commission is also funding work to control hunting and poaching in private forest concessions, and promoting eco-tourism in the region as part of its responsible management of the initiative.
Furthermore, we are working at political level to address the bushmeat crisis. For example, we recently provided a EUR 500 000 grant to help launch the Africa Ministerial Process for Forest Law Enforcement and Governance. Although the primary objective of this process is to improve forest-sector governance and combat illegal logging, the inclusion of several important references to bushmeat and wildlife in the conference declaration will help to raise the profile of this issue.
We very much welcome the initiative of presenting this broad-based engagement on the part of the public to Parliament. This, in my view, is a very constructive way of giving this issue the attention it deserves.
. Mr President, any petition which receives 1.9 million signatures deserves to be treated seriously. I congratulate Mr De Rossa on his excellent report and the way in which he presented it today.
Firstly, can the Commissioner confirm that the action plan only covers tropical areas, and in particular the continent of Africa, and does not in any way impinge on hunting in the European Union, as some people are interpreting it?
Sensible action is vital and urgent for three reasons. Firstly, as Mr De Rossa has said, at least 150 million of the world's poorest people regard wildlife as a vital livelihood asset. Commercial hunting, the exploitation of timber and the opening-up of the forests are destroying the ecological balance and depriving local inhabitants of their food and livelihood.
Secondly, the totally indiscriminate killing of great ape species will wipe out gorillas and chimpanzees, which in countries such as Rwanda are a major sustainable tourist attraction and source of income that will be lost forever. The devastation of forests will also obliterate an ecology if logging is not urgently brought under control.
There is a third even more important point. The illegal exporting of bushmeat to all corners of the globe could have a devastating effect on health that would make SARS look like the common cold. Many gorillas and chimpanzees carry SIV, the animal equivalent of HIV, which can jump to humans – and has done so. That would be bad enough, but if ebola-infected meat reaches the world market, we could see a catastrophe far worse than HIV. Recently, 2 000 monkey noses were found in a suitcase at Amsterdam airport, showing that the illegal trade is thriving.
This resolution urges the Commission to adopt a series of measures, which I hope it will. However, making Heads of State in bushmeat countries aware of the situation and getting them, as the Commissioner has said, to take the lead in action to safeguard ecosystems and the wildlife they support would be a major step forward.
Mr President, I support the ideas behind the proposals in Mr De Rossa's excellent report and congratulate him on it. One of the issues we need to address is the definition of bushmeat. It is insufficiently precise. We know or believe that we are all talking about the same thing: primarily, endangered species, in particular the great apes. There is, however, a delicacy trade, which is for the consumption of bushmeat outside Africa. It is clearly enormously difficult, both in Africa and in South America, to prevent people who are starving or who have extremely limited amounts of food from 'poaching' in their neighbouring jungle.
However, there are species both in South America and in Africa that can be managed and could form the basis of an organised trade, with the appropriate safeguards. My concern is that there is a large market in Europe for bushmeat. Every year several thousands of pounds in weight of illegally-imported bushmeat is seized at London Heathrow airport alone, most of it in an appalling condition. There is a reasonably large number of residents and citizens from the European Union, and from African and South American countries who, perhaps legitimately, want to consume this if it can be provided on a sustainable basis. This demand will not go away any more than the demand of Mr De Rossa's Irish compatriots for Guinness will go away, wherever they are based. The risk is that we will drive it underground even further than has been the case.
One of the options that the Commission needs to look at most earnestly is the proper management of the trade, which would involve extensive and, unfortunately, expensive, surveys of animal populations, control of selective killing and, as far as the export trade is concerned, proper regulation for public health. As Mr Corrie said, driven underground, the implications of this trade for public health are appalling. It is a scandal that, in the interests of land management, American multi-millionaires can shoot elephants that need to be culled, whilst people of African origin are not allowed to buy and consume bushmeat in a managed trade.
I thank Mr De Rossa for his assurance that this report does not and cannot refer to deer and elk management in Europe. I would also point out that any references to high-powered rifles are unnecessary. There are approximately 20 million AK-47s in Africa, and any control we have over rifles in the European Union will make no difference. However, like other colleagues, I urge the Commission to take action soon.
Mr President, I congratulate Mr De Rossa on his report on the protection and conservation of great apes and other species endangered by the illegal trade in bushmeat.
This report, as we have been told, arose from a petition signed by 1.9 million people EU-wide, which led the Committee on Petitions to produce its report. This was not, may I say, without resistance from certain political groups in this House. The Christian Democrats, many of whose press releases extolling the virtues of the De Rossa Report are today littering the press centre in Strasbourg, initially voted against the report being prepared. We in the animal welfare and conservation movements welcome the late conversion of British Conservatives to the side of animal welfare in this regard. The same is true of the Green and Liberal Groups who to begin with also voted against the report being prepared.
In the interests of public health, public safety and the protection of endangered species, we will be supporting the demands for the EU to use both carrot and stick to encourage conservation of these endangered species in their indigenous habitats, to enable local communities to find alternative food sources and to prevent the illegal importation of bushmeat into the EU. Mr Corrie's mention of the recent seizure in Amsterdam of 2 000 monkey noses indicates all too well the extent of the trade and the suffering and devastation occasioned to these animals.
We will not be supporting any of the three amendments, which we believe are misconceived and – deliberately or not – mischievous. Mr De Rossa's report is concerned with the illegal hunting of endangered species and in no way poses a threat to hunting in the European Union, as the EDD Group amendment claims. Apart from Gibraltar, where safeguarding the apes might be a welcome way of deflecting a Spanish threat, Europe has no great apes. Equally, the ELDR Group amendment is a contradiction in terms: there is no such thing as a sustainable level of hunting for critically endangered species.
Mr President, I should also like to thank Mr De Rossa for his report. For the record, Mr Ford, the formal proposal to the committee to prepare this report came from me. It therefore cannot be said that the Greens opposed it.
I should like to highlight a couple of issues, one being the role of logging companies. There are proposals within the report as to how we could help them to face up to their responsibilities, given that, at times, they use bushmeat as an apparently cheap and readily available food source for their workers and their vehicles are used to carry poached meat. The proposal is to incorporate this into the European Forest Law Enforcement, Governance and Trade process, which I welcome.
Secondly, the issue of importing into the European Union and the highly questionable and grim circumstances surrounding it has already been raised. We could do more at this end, in terms of educating consumers and suppliers in the Union, to help them realise what the effect of their actions is on the ecology and development in the countries of origin and to stop people from regarding bushmeat as a luxury delicacy, whereas what we are really looking at is the potential extinction of animals in certain places.
– Mr President, before introducing the amendment that I have tabled, I should like to state that my group supports the protection and conservation of the great apes, particularly in Africa. Although the great apes are already protected by the Washington Convention and cannot therefore be hunted, they should nonetheless be monitored more closely to prevent poaching, following the example of the ABAC programme (Alternatives to Poaching in Central Africa). But, as the rapporteur explains, hunting is not the only reason why these species are dying out, far from it. The massive, mechanised deforestation of equatorial Africa and the population explosion across the continent as a whole are key factors in the destruction of the Great Apes’ habitat, without forgetting the unprecedented devastation caused by the Ebola virus in recent years.
That is why I believe that we need to redefine the notion of the bushmeat crisis, so that it stands for more than just excessive removal of animals from the wild. There are many different underlying causes for the disappearance of these species.
The definition of wild meat is not acceptable either as it stands, in my opinion, because it introduces confusion as to the origin of game. I think that in a legislative text – to respond to Mr Ford – any clarification is always useful and I think that in all cases it is extremely important to define the scope very strictly.
In this report, which concerns tropical and equatorial areas, we should confine ourselves to the term ‘bushmeat’. The generic term ‘wild meat’ is much too vague. It also encompasses the species of game that are present in the Member States of the European Union.
Mr President, I wish to begin by again thanking the rapporteur for this very necessary report. I regret that Mr Ford wants to make this a political matter, because I believe this is something on which all political parties could work together for the greater good in order to stop this horrible trade.
As we meet here in Strasbourg, great apes, gorillas, chimpanzees and monkeys are all being hunted to extinction for bushmeat. At the current rate, people are paying a premium to eat more great apes each year than are now kept in all the zoos and laboratories of the world. The shocking statistic is that if the slaughter continues at its current pace, the remaining wild apes in Africa will be gone within the next 15 to 50 years – a long time, but it will soon go if we do not stop this trade.
I pay tribute to Dr Brian Carroll of Bristol Zoo, in my own region, who has worked with zoos across the UK to collect a stunning half a million signatures as part of the Europe-wide campaign.
We are facing a catastrophe that affects both the survival of our closest relatives and the people who rely on forests for their livelihoods. The biggest challenge now facing conservationists is to reduce the demand for bushmeat. It is essential that we maintain an education programme that will keep people from buying and eating great apes through greater understanding and awareness.
However, we can do more here in Europe. I am horrified by the scale of this sickening trade every year. Tonnes of bushmeat are confiscated at Europe's airports. We must have stricter controls at all EU ports and airports to stop such meat getting into Europe – witness, colleagues, the devastation caused by foot-and-mouth outbreaks across Europe. We had our own inquiry. Foot-and-mouth is prevalent in parts of western Africa. Smuggled bushmeat could not only spark a new outbreak in Europe, it could also expose our livestock to diseases and epidemics on the African continent. Every kilogram of smuggled meat in the EU food chain poses a real threat not only of animal diseases, but also human ones, such as Ebola.
Colleagues, your support for the conclusions of this temporary committee into the outbreak, and its demand for tougher measures to prevent diseases entering the EU was overwhelming, yet in my own country we have only six sniffer dogs to seek out this hideous trade. We are not taking this threat seriously enough and all Member States could do more. Endangered wildlife and habitats are a precious and irreplaceable asset. We must stop this barbaric trade before it is too late.
Mr President, I think we should establish from the outset that the reasons why this lucrative illegal trade is flourishing are exactly the same as those at the root of both the illegal narcotics trade and of illegal arms trading. Analysis of these activities demands a better understanding of the contribution which, as the Commissioner said, conflict and weak governance in particular make to this problem, and we in the European Union, as donors, should perhaps be more serious about supporting conservation and biodiversity projects. Running alongside this, the efforts we make on conflict prevention and the peace facility proposed for the African Union, etc. will play their part in addressing some of the concerns raised here today. This is an issue which has been regularly debated in the ACP-EU Joint Parliamentary Assembly and which has consistently received the support of our ACP parliamentary colleagues. They tell us, and we have had discussions with them, about the importance – also emphasised by the Commissioner – their governments must attach to the priority of making sustainable management and conservation of natural resources a clear part of their national indicative programmes. That is something in which we have a role to play in the JPA, and in the Committee on Development and Cooperation and elsewhere, because, unless governments make this a priority, I am afraid we are whistling in the wind.
It must also be said that bushmeat provides a major source of protein. In some parts of Nigeria, up to 84% of protein is obtained from bushmeat, which plays a significant part in people's lives. Where access to wildlife is restricted, people will have to adapt and continue to adapt in ways that entail even greater risks. It is much better to talk about controlling the trade than to suggest we stamp it out. If we talk about stamping out the illegal trade in bushmeat, all we will do is drive it underground and make it much more difficult to deal with.
The importance of bushmeat in the livelihoods of poor people has never been assessed. We have made a lot of pronouncements this afternoon, but there has been no clear assessment of the importance of bushmeat in people's livelihoods.
I would end by saying that better management of the trade might contribute in no small way to our objective of meeting poverty eradication targets.
Mr President, I too would like to thank Mr De Rossa for this very important report. The illegal bushmeat trade is devastating endangered species and habitats in many developing countries. I welcome and endorse one recommendation in particular: to step up measures to detect and prevent illegal imports of bushmeat into Europe. Incredibly, smuggling illegal meat into Europe through ports and airports is still relatively easy despite the fact that this almost certainly caused the devastating foot-and-mouth epidemic in 2001, to which Mr Parish referred.
The European Union must set an example here and send a clear message to smugglers that any bushmeat they bring to ports of entry will be detected and they will be prosecuted. Regrettably, this violent, profitable trade continues unabated and thousands of tonnes of illegal bushmeat, from West Africa in particular, is slipping undetected into Europe each year, with organised gangs going unpunished. It must be said that the United States is showing us the way here: anyone who has recently travelled through a US airport will undoubtedly have been confronted by a hardworking beagle sniffing every piece of luggage for imported foodstuffs.
I implore the European Commission to get tough with Member States. Finally I also urge colleagues to reject irrelevant amendments to this report which seek to defend local European hunting practices and will inevitably weaken its recommendations.
. Mr President, we lacked the imagination, when preparing my statement, to include the aspect of hunting in Europe. I see that quite simply as being outside the scope of what one would normally expect this initiative to cover and fully agree with Mr De Rossa, Mr Corrie and others who have addressed this misunderstanding.
We have enough real problems to cope with. The remarks made by Mrs Mathieu and others about hunting not being the only threat to these species are very important to bear in mind. There are two separate aspects: that of a deliberate threat, driven by greed, and that of a threat that is driven by people's need to survive. Both are equally dangerous for the species we are talking about.
In this discussion I see a parallel with the difficult issue of the need for Africans to change and move from a pastoral lifestyle, where they roam the countryside grazing their cattle, but in which there is an imbalance between the number of people and cattle and the square kilometres available. It is this pressure on land use, reflecting urbanisation and population growth, which many people do not expect to be a problem in a place as big as Africa.
However, when one looks at the environmental constraints, such as access to water, Africa is not so big. The pressure on forests is one such systemic, ongoing and dramatic pressure which presents perhaps the greatest obstacle to establishing a sustainable alternative because the issue has to do with poverty and with real problems. We should mount a strong front to tackle the problem of criminal acts driven by greed. Trying to convince logging companies to act within the law and to adhere to regulations, and for this to be more widely recognised by governments, is part of the drive to create a minimum of decency in matters relating to forestry in African countries. This is quite clearly part of the action and our policy.
Finally, there are many aspects to the trade issue. One is quite simply our own legitimate defence of our health standards. We stopped imports of Nile perch from Lake Victoria for a number of years until we successfully managed – and this is one of my pet cases – to create an effective phytosanitary control. These exports are now up and running again and we have recreated thousands of jobs on a sustainable basis. I find it a little strange, however, that we have not done anything similar when it comes to bushmeat. What people have said in this debate is quite correct: ebola is one threat and there are many other very difficult aspects of this trade which require considerable attention. At the same time, many people depend for their survival on being able to hunt and eat bushmeat in their normal, traditional environment. We should respect that.
We have had the debate about the brain drain. Maybe we can start discussing the protein drain, where the temptation to get our hands on exotic protein should be countered by focusing greater public attention on the issues involved. I would like to thank Parliament and the rapporteur for this initiative.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Mr Ford has the floor for a personal statement in accordance with Rule 122 of the Rules of Procedure.
Mr President, on a point of order, it was suggested by both Mrs Lambert and more indirectly by Mr Parish that I misled the House when I claimed that the PPE-DE, ELDR and Verts/ALE Groups had tried to block the De Rossa report from appearing on the agenda. While I accept Mrs Lambert's personal enthusiasm for this report and the fact that she proposed that it be drawn up, my criticism was of her Group's attitude and that of the other Groups.
The matter was raised by the Chairman of the Committee on Petitions at a meeting of the Conference of Committee Chairs some time last autumn. They were opposed to the Petitions Committee using the Rules of Procedure to produce this report. The matter was referred to the meeting of the Chairs of the Political Groups, where initially the only vote in favour of the report was that of Mr Barón Crespo from the PSE Group. It took considerable heavy lobbying of the other Groups to persuade their chairmen to change their minds and allow this report to be produced on the important subject we have in front of us today.
The next item is the debate on the Commission statement on EU aid to Iran following the earthquake.
. Mr President, the magnitude of the Bam earthquake and the degree of devastation that it caused prompted an appeal from the Iranian authorities for international assistance and a massive international and European response within hours of the disaster occurring. The toll has now risen to 30 000 dead, with a similar number of people injured, 45 000 homeless, and 85% of Bam destroyed. The Commission has been active in providing emergency humanitarian assistance in coordinating the efforts of search-and-rescue teams from EU Member States and from the EEA, candidate and accession countries.
On Saturday 27 December 2003, the Commission, through its humanitarian aid office ECHO, adopted a primary emergency decision for EUR 2.3 million to address the most urgent needs arising from the earthquake. EUR 1 452 129 were granted to the Red Cross family – the International Federation of the Red Cross and Red Crescent Societies, the Finnish Red Cross and the German Red Cross – to support the relief efforts of the Iranian Red Crescent Society with the provision of food parcels, tents, blankets, heaters, kitchen sets and hygienic kits, and to address health needs through the establishment of a field hospital and basic health units. Another EUR 813 577 were allocated to the and for health care and related activities, and finally EUR 34 294 were provided to to set up a satellite-based communication network to facilitate communication and coordination between the relief agencies working in the disaster region.
Alongside the humanitarian aid response, the EU Civil Protection Monitoring and Information Centre, hosted by the Commission, had initiated, after agreement from the Iranian authorities, the dispatch of urgent response teams. Immediately after the earthquake, in the morning of 26 December, the EU Civil Protection Monitoring and Information Centre offered assistance to Iran and distributed an advance warning to its 30 Contact Points in countries participating in the Civil Protection Cooperation Mechanism. On 26 December, the first teams left their respective countries and by 27 December, the EU coordination of the search and rescue efforts, headed by the Italian civil protection unit, was operational in Bam. In total, 18 countries participated in this joint effort with assistance ranging from search and rescue teams – sniffer dogs, firefighters and other specialists – to the provision of relief items – field hospitals and other equipment.
As the search-and-rescue phase of the emergency response came to an end, the attention shifted to ensuring that the basic humanitarian needs of the survivors of the earthquake are covered in the next few months. On 8 January 2004, both the International Federation of the Red Cross and the Red Crescent and the United Nations Office for the Coordination of Humanitarian Affairs launched appeals to assist in the relief and recovery response in Bam. Following a first assessment mission which took place between 29 and 31 December, ECHO dispatched a second experts’ mission to Bam between 5 and 8 January to review the situation, assess further needs and coordinate with the other agencies present on the ground. As a result of this second assessment, a number of sectors stand out as priority areas for intervention: health; sanitation and hygiene; psychosocial support and tracing; and a focus on vulnerable groups, notably children and the elderly.
On the basis of its own assessments and of the UN and Red Cross Appeals, the Commission is considering taking a second decision in favour of the victims of the Bam earthquake in the next few weeks.
By responding as we did, we were able to use the first EUR 2.3 million to cover all the requests that we had at the time and can now consider new requests. It is extremely important that the international community be able to do something that goes beyond the very immediate assistance required in situations such as this.
– Mr President, the earthquake on 26 December virtually destroyed the city of Bam. The extent of the devastation and the resulting human suffering have deeply shocked us all. However, one positive thing has come out of this tragedy: the prompt, rapid and comprehensive assistance from all over the world, including the EU, its Member States and even the USA, which Iran accepted. Only the assistance offered by Israel was rejected.
This House wishes to express its gratitude to the Commission for acting so promptly on 27 December. This shows the Iranian Government, but above all the Iranian people, how much human solidarity there is with them in their present plight, regardless of the political relations with their country. I am convinced that this is also a response to Iran’s signing of the Additional Protocol to the Non-Proliferation Treaty, thus fulfilling the international community’s expectations on this key issue.
At the same time, however, there is still much cause for criticism on our part, especially on the human rights situation, although we welcome the fact that the EU/Iran human rights dialogue has commenced. I myself attended the last meeting in Brussels; it was an open dialogue, not only between the EU delegation and the Iranian side but also within the Iranian delegation itself. However, we in the European Parliament were already voicing our concerns back in autumn about the possibility of a crackdown on reformist parliamentarians in advance of the February elections. Sadly, that is exactly what happened this week: more than 80 parliamentarians and hundreds of candidates were disqualified by the Guardian Council, including the Chairman of the Foreign Affairs Committee, Mr Mirdamadi, the main interlocutor and host of a European Parliament delegation which visited in Iran, who was here with a delegation last year.
I think we should make it clear that just as we show human solidarity in response to natural disasters, we must also show political solidarity with the reformist movements in Iran which – within the limited parameters that currently exist there – are pressing for more democracy and freer elections. That is an important point and I assume that the High Representative, Mr Solana, who is currently in Iran, will find the words to make this position clear. I think it would send out the wrong signal if the European Union were to carry on regardless and adopt a business as usualapproach in this situation. That would be very discouraging for those who want to hold a relatively free election in February, which is just next month. What is needed now is not only solidarity with the victims in Bam but also solidarity with the reformers in Iran.
– Mr President, Commissioner, ladies and gentlemen, on behalf of the Group of the Party of European Socialists, I wish to express our deep sympathy and solidarity with the Iranian people.
This dreadful tragedy has not only destroyed a region and a city; it has also impacted on an entire country and its people. I am very gratified – and would like to state this very clearly to Commissioner Nielson – that the Commission, but also Europe as a whole, has displayed this solidarity and responded so swiftly and effectively to the tragedy.
I also think, however, that in light of this dreadful disaster, it is especially important for Iran to show that it is united and working towards the future. My group and I myself are very concerned that in advance of the polls, pre-election disqualifications have occurred which prevent voters from making their own choice. The whole point about democracy – and Iran is very proud of its democracy – is that the voters themselves choose who they want to represent them in parliament. I very much hope that there is still an opportunity for Iran to reverse this decision and confirm to the public which candidates will be standing for election. The choice must then be the Iranian people’s. This is neither the time nor the place to get involved in a discussion about reformist versus conservative movements; I just want to make it very clear, on behalf of my group, that the public must decide. I do not think that anyone in Iran should be alarmed about letting the people choose. The Iranian people are intelligent enough to make the decision for themselves.
Secondly, I would like to pay tribute to the fact that Iran – not least in response to the initiative by a number of European foreign ministers – has signed the Additional Protocol at the International Atomic Energy Agency. I do understand the fears in some quarters in Iran and the desire to possess the latest nuclear technology. After all, some countries in the vicinity already have nuclear weapons and have established nuclear technology research programmes. I am thinking particularly of India, Pakistan and Israel. However, the region will not become more secure if even more countries have nuclear weapons. After all, we are in favour of disarmament across the board in all these countries, and I think that Iran is doing the right thing by abandoning its efforts to obtain nuclear weapons and is instead developing a different, more rational and, one could argue, a European concept of security.
We will certainly be very willing to give our support to Iran in this context. I know that Iran is making very positive and constructive contributions to regional development; I know this is true of Lebanon and it also seems to be the case in Iraq. Naturally, I wish the same could be said of its stance on Israel and Palestine. As someone who is always criticising the Israeli Government, I still take the view that all countries in this region and beyond should make their contribution to peace in the Middle East.
With this in mind, I would like to conclude by reiterating my group’s solidarity with the Iranian people, but would also request and urge the Council to do more to encourage the development of democracy and human rights to their full capacity in Iran, in that country’s own interests.
Madam President, Commissioner Nielson, it was naturally with great consternation that we heard the appalling news of the earthquake in Bam. Right in the middle of the Christmas holidays, the TV screens were filled with horrific pictures of dead and injured people and of thousands of people desperately searching for their relatives in a city in ruins. On behalf of the Group of the European Liberal, Democrat and Reform Party, I wish to express our condolences to, and deepest sympathy with, the Iranian people at this difficult time. Naturally, the EU should continue its work with the Iranian authorities to help those affected obtain care, roofs over their heads and other necessities. We should also help with the reconstruction of the beautiful historic city.
Our concern for, and solidarity with, the Iranian people also extends to their access to democracy and human rights. The Group of the Europe Liberal, Democrat and Reform Party is very concerned about these areas. There is still a lot to be done, because the Iranian regime is anything but democratic. Serious attacks on women, minorities, opposition members and dissidents are unfortunately part of everyday life.
We are extremely concerned about the latest development and the Council of Guardians’ involvement in the forthcoming election. By not accepting thousands of candidates throughout the country – more than half of those who have put their names forward – Iran’s Council of Guardians is again showing its unwillingness to reform the Iranian system of government. Classifying the rejects as a bunch of criminals in view of the fact that they have had contacts with, for example, a number of groups disliked by the Council of Guardians rings hollow. On that logic, a quarter of the legislators already sitting would be criminals.
If Iran wants ever to be counted among the democratic states, it must accept that political legitimacy is obtained from the people in free elections, not through the ayatollahs’ capricious interpretation of the will of God.
Just like everyone else, the Iranian people wants democracy and human rights. We in the ELDR Group would call upon the Iranian leaders not to interfere in the election but to allow the candidates to stand so that the election is as fair and open as possible. In that connection, I want, like my fellow MEPs, to call upon the Commission to strengthen and develop the human rights dialogue with Iran. It must be something more than just polite chit-chat. If it is to be meaningful, it must be clear, persistent and consistent and also be evaluated on a regular basis. I hope that you, Commissioner Nielson, together with Commissioner Patten and Mr Solana, will be able to act in such a way as to inject new life into these discussions, partly in the light of the work on getting Iran to ratify and implement the Non-Proliferation Agreement.
Madam President, last Sunday I returned from Iran following a political visit by Irish Members of Parliament to that country. During that visit we met the Iranian Foreign Minister, Mr Kharrazi, and other members of the government and parliament to discuss broader EU-Iranian relations at this time.
The Iranian Government and Iranian Parliament have expressed their gratitude to the EU and to the broader international community for the assistance they have been given to help in the reconstruction of Bam and to help the thousands of displaced persons in this region. Basically, the tragedy in Bam was totally horrific, with tens of thousands of people dead and the infrastructure of this very historical city destroyed.
The bottom line with regard to the reconstruction of Iran from an EU perspective is the following: it is going to take months and years to reconstruct the city and help to rebuild the lives of thousands of people which have simply been destroyed by this horrific earthquake. I strongly urge EU governments and the European Commission to make available long-term financial assistance to help the Iranian Government with these difficult regeneration tasks.
The European Union has committed over EUR 200 million in recent years to help rebuild Afghanistan, and the European Union must take the decision financially to support the Iranian Government for a number of years so as to ensure that the basic social infrastructural and educational needs are addressed in the reconstruction process of Bam. Short-term financial assistance simply is not enough. Longer-term financial assistance is required, and EU governments must take the political decisions to make these broader financial commitments available to the Iranian Government.
On a separate matter, I believe that political dialogue should recommence between the European Union and the Iranian Government. We are all aware of the difficulties that the international community has had with the Iranian Government concerning its compliance with the Nuclear Non-Proliferation Treaty. However, the Iranian Government has signed protocols to this treaty, measures which we welcome. Negotiations should restart between the Union and the Iranian Government in the context of a trade and cooperation agreement between us, and a structured political dialogue between our respective partners should also be set up.
In building close relations between the Union and Iran – which has a population of over 70 million people – it is best to build on the basis of dialogue and consultation rather than on the basis of political assumption, political prejudice and political coercion.
Finally, I totally support paragraphs 6, 7, 8 and 9 of the resolution. It has come as a horrible shock to learn of the decision to prevent people from standing for election. We cannot accept that. I am sure that Ayatollah Khamenei will reverse the decision – as it should be – in favour of those who are trying to bring peace and reform to Iran.
Madam President, I congratulate the Member who exceeded the speaking time, because I believe that exceeding useless restrictions is a good thing.
I will begin by saying that we are astonished, we are shocked and that we want to fight against a majority of those elected to the current Iranian Parliament who were not – so to speak – previously banned and who have implemented a truly terrible policy since 1997, on the pretext of shortcomings due to the excess fundamentalist power of the Ayatollahs. The problem is that this Iran – of candidates and elected representatives who have not been banned – is an Iran that is second only to China in terms of the number of cases of capital punishment. President Khatami’s Iran is an Iran where, according to official data, not only do they continue to stone men and women to death, but where, on 3 February 2003, Ayatollah Mahmoud Hashemi-Shahrudi said to Chris Patten that, at the moment, Iran does not provide for an alternative to stoning to death, and he said this to us!
Now, if you will allow me, it is of course a terrible outrage in terms of democracy to prevent these candidates, the afore-mentioned reformists from being elected, but what concerns me is that, if they are elected, they will continue to live with stonings, unjustified death penalties, hypocritical moderatism. We in Europe are with Khatami, who acknowledges stonings and more, whilst we are shocked, ladies and gentlemen, that in Nigeria – where there is more than a hint of democracy – there was the real risk of just one woman being stoned; and no more have been stoned.
So, I would merely like to plead with those tabling this resolution to accept a type of oral amendment, inserting figures on death penalties and those executed, welcoming the fact that those condemned have not been executed. I hope that tomorrow we either gather 32 signatures or we accept the oral amendment.
– Madam President, Commissioner, Iran has just endured two seismic shocks in the space of a few weeks. The first, the earthquake in Bam, had 40 000 victims. The second, which was of a political nature, disqualifies more than 3 000 candidates from standing in the elections of 20 February. Is it improper to compare these two events, one of which is a natural disaster and the other, quite simply, a politico-religious attack? I do not think so.
The Bam disaster moved the entire world. The European Union has, for its part, already released humanitarian aid worth EUR 2.3 million and is planning further aid projects. We support these unreservedly, whatever happens, to ease the suffering of the victims and express our solidarity with all of the people of Iran.
The world is aghast, however, at the decision to ban 3 000 reformist candidates from standing in the next parliamentary elections. Europe, confident in the process of democratisation that had been put in place by the Iranian Government, had made progress in bilateral negotiations and agreements were coming into view. Admittedly, it is not for us to dictate policy to a country or to interfere in its domestic affairs, but we reserve the right to choose our friends, those with whom we wish to collaborate and who have our confidence.
If a fair solution is not found to the current crisis, one that is accepted by the Iranian people as a whole, it will not have an impact on the humanitarian aid, but it will have a profound and lasting effect on relations between Iran and the European Union. This would be another disaster with incalculable consequences.
Madam President, first we should congratulate the Commissioner and ECHO for the aid provided. Criticisms of EU aid are frequently unfair, and all the reports from Iran suggest that the EUR 2.3 million deployed by the European Union within 72 hours using the primary emergency decision were both well received and well targeted. Despite the gravity of the losses, a thousand lives were saved by more than a thousand international search and rescue teams, and this Parliament should join with the head of the UN team in Bam who has described it as the best disaster response he has seen in 20 years. When we talk about south-south assistance we should at the same time congratulate the Iranian Red Crescent for mobilising more than 8 000 relief workers, and, despite what Robert Kilroy-Silk may say in the UK, Arab countries, who have offered 400 million for the reconstruction of Bam.
It is not surprising that a humanitarian disaster at Christmas time provoked such a huge public response amongst the peoples of Europe, but it is right in this debate that we draw attention to the neglected emergencies which have not commanded the same media or public attention – in Angola, for example, where the UN appeal has raised only half of the 300 million sought, or Mozambique, where the figure is 12% of just 1.6 million needed, or Zambia, where only 10% of the required amount has been raised. Commissioner, at the very least we need your assurance today that no money to benefit Iran is diverted from these countries, where human lives are just as much at risk.
Finally, it is right to include in our resolution a message to the Iranians that our international solidarity must be matched by their commitment to international human rights and standards of democracy. The procedure agreed by the Iranian Guardian Council for the screening of election candidates does not meet those standards. Of course, we in Europe do not seek to attach conditions to our help, but we do join with the many Iranians whose lives have been saved in wanting and expecting free and fair elections for their country.
. Madam President, I wish to begin by saying to Mr Howitt that I can guarantee that we are not diverting money from Angola, Zambia and the other places mentioned to Iran.
For ECHO, in administrative terms, this is not a dramatic or difficult situation to respond to.
I have taken note of the political remarks made during the various speeches. Politically, I agree that there are other disasters. I am also encouraged by what has been said in a number of the contributions here. On balance, the attempt to step up dialogue makes a lot of sense.
It is very important that we continue to keep humanitarian assistance separate from politics. We will be discussing with the Iranian authorities how to secure access for all aid workers, issue visa waivers to the various NGOs working there both now and in the next few months, and ensure normal access for the benefit of victims and others in the country. Those are some of the points we will be raising as part of the process of delivering humanitarian assistance.
Political dialogue with Iran – the other part of this afternoon's debate – will be pursued and taken up in the various relevant frameworks. I would stress my remark about keeping the issues separate, in order to be consistent, because from time to time we are faced with even more difficult situations where it is even more important to keep to the humanitarian mandate.
I welcome the remarks made in the course of the debate. Finally, as Mr Howitt correctly pointed out, this is one case which illustrates the ability we now have – given the changes made in recent years to the way in which the Commission handles administration – to respond very quickly.
– Thank you, Commissioner.
The debate is closed.
I have received six motions for resolution to wind up this debate.(1)
The vote will take place on Thursday.
– The next item is the report (A5-0412/2003) by Mr Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the tuna fleet and industry: situation and future prospects in the EU and worldwide (2003/2017(INI)).
Before I give you the floor, Mr Varela, I have to tell you that, in accordance with the agenda drawn up by the Conference of Presidents, at 5 p.m. precisely we are going to interrupt the debate to give the floor to the representative of the Commission to make an announcement on services in the internal market.
As the timing of this agenda is precise and this announcement has to be made at 5 p.m. on the dot, we will interrupt the debate on Mr Varela’s report, which will be resumed after the Commission’s announcement.
. Madam President, I would ask you not to count what I am going to say first as speaking time because I would like, on behalf of all my colleagues, to make a slight protest at this situation. I know that it is not your fault, Madam President, but this is an irritating situation because the debate was initially scheduled for the morning, then it was changed to the early afternoon and now it has been left for the night, and this often happens to us with fisheries. I would ask that this never happen again because clearly it entirely breaks up the debate. I am going to speak until 5 p.m., and I hope that you will at least allow the rapporteur time to speak properly, because I do not believe the Commissioner will have time to answer me. He will have to do so at 9 p.m. In any event, the members of the Committee on Fisheries believe that this is not good and we hope that it will not happen to us again in the future. Thank you very much.
My political group asked for this report because it believes that the Committee on Fisheries should focus all its attention on the study and analysis of certain fisheries, analysing their situation, their functions, their problems and their future. This could be done with various fisheries, but we have decided to begin with tuna fisheries for the simple reason that it is the most globalised species on the planet, both in its extraction and in its processing and marketing. This means that it involves great interests and complex problems at international level.
In the case of tuna there is a very clear inter-relationship between fleet and industry, and the role of the European Union is essential since our market is the world's top market for this species, and our fleet is also the biggest in the world, and tuna represents 60% of total production of canned fish, the European Union currently being – with a production of some 400 000 tonnes of canned tuna – the world’s top producer. This generates a very significant number of jobs – which furthermore is highly localised – in peripheral maritime regions highly dependent on fisheries. For specific data I would refer you to my report.
Our intention is to provide a technical and political consideration of the whole of the sector, both extractive and processing, to analyse its position within the European Union and the world in order to draw conclusions which we can deliver to the Commission and the Council in order to increase awareness and sensitivity towards this important industry and finally to propose a series of specific measures to improve its defence.
We have begun by defining the species the report is directed at, focusing essentially on tropical tuna, which constitute 90% of what is processed by the canning industry. We call for the defence of sustainable and responsible fishing, as the very basis for its future. We defend fishing which is respectful of other species, such as dolphins. We therefore support the labelling of the AIDCP, the intergovernmental body which includes the European Union amongst its members; we call for transparency and clarity for consumers; we condemn illegal fishing – IUU – the flags of convenience which shelter it and we support the regional fisheries organisations and the Commission's role in them, we propose the creation of other new ones and we also request the maintenance and extension of the network of international tuna fishing agreements, given the highly migratory nature of these species and the guarantee that these international fisheries agreements represent for responsible fishing in the face of private agreements.
I believe that the consensus reached in the Committee on Fisheries, in which the rapporteur accepted amendments from all political groups and proposed specific compromises, which have been incorporated, as in the case of the support for the amendments from the Group of the Greens/European Free Alliance, demonstrate our genuine interest in supporting fisheries which must be sustainable both ecologically and economically and socially. I thank all the Members for their cooperation.
To greatly summarise the contents of the report, we are calling for assistance for the Community fleet to prevent it from losing competitiveness in the globalised tuna world and we advocate a specific register for this fleet which will not receive aid from a structural point of view following the reform of the fisheries policy. It should be given incentives to retain the Community flags in the face of the temptation to take flags of convenience; that a census be created, authorised by the respective RFOs, and that illegal fishing and landings by these fleets be effectively controlled in order to put an end to unfair competition.
To this end, we are calling for a specific unit within the Fisheries DG on highly migratory species with adequate resources and personnel to defend European interests in these fora at all times. We also call on the Commission to create a specific Advisory Committee on tropical tuna.
With regard to our important canning industry, we are calling for a stable legal framework which allows it to better plan its activity and safeguard its investments. And we call for the same requirements for the Community industry as for the industries which export its product to our markets in order that we may compete under equal conditions within a very liberalised Community market which is continuing to open up with concessions to third countries, in particular in South East Asia. To this end we also call for the creation of a network of European reference laboratories in order to control the quality of products and technical and sanitary conditions, to which the European Union’s strict rules on the origin of goods must be applied.
In view of the globalisation of the tuna market, we are facing very complex issues which require constant and priority attention, as happens in relation to the supply of raw material to the Community industry, and we therefore call for a new study of the real supply needs which allow the Community administration to take the appropriate decisions at all times.
Our report, Commissioner, attempts to help the Commission to act correctly. We are therefore asking for specific things, such as: a specific action plan, a global framework for structural support, a defence plan to deal with third States and, to this end, the creation of units and advisory committees as I just said in my speech. This is therefore our opinion, it is the European Parliament's opinion, and we hope that the European Commission is now sensitive to it and will act accordingly. We in the European Parliament have begun our work and from now on we are going to demand compliance with our requests.
– Thank you, Mr Varela. I have obviously taken careful note of your protests in response to the announcement that this debate will be interrupted. I must also reassure you: the time that you took to express your legitimate protests was not included in your speaking time, so no problem there. Moreover, since Commissioner Bolkestein has not yet arrived, I have the pleasure of giving the floor to Commissioner Fischler so that he can respond to your comments straight away.
.  Madam President, honourable Members, ladies and gentlemen, I would like to begin by thanking you, Mr Varela, very warmly for producing this excellent own-initiative report. I generally endorse your analysis of the situation in the tuna industry. I take the view that all actors in the tuna industry – from the fishermen to the processing industry – are a chain, and a chain, as we know, is only as strong as its weakest link.
From the Commission’s perspective, three issues are especially important in supporting the interests of the tuna industry. Firstly, we will continue to need access to tuna stocks in third countries’ waters in future. Secondly, we must defend the interests of the tuna industry through our mandate in the regional fisheries organisations, and thirdly, we want to utilise our market policies in order to create a safety net for stakeholders.
On access to tuna stocks in third countries’ waters, our fishing industry can only benefit from the new form of partnership agreements, which this House also supports. In your resolution, you call for a study on the state of tuna resources. The Commission is at present producing a kind of framework agreement for the assessment of the tuna fish chapters of the various fisheries agreements, and I will gladly take up your proposal within this context.
On the regional fisheries organisations, I can confirm that I am determined to defend the Community’s interests in sustainable fishing within the regional fisheries organisations. We are pursuing several priorities in this context, which also match the priorities set by this Parliament. Firstly, we want to clamp down on illegal fishing, because it is nothing but unfair competition and the destructive exploitation of fish stocks. Our Community action plan for the eradication of illegal, unreported and unregulated fishing was supported both by this Parliament and the Council. This is a political priority for the Commission and we have already launched appropriate initiatives in various fisheries organisations. Secondly, we must adapt the fleet capacity to match the fishing that is available. The Community cannot accept an aggressive expansion of third countries’ fleets at a time when its own fleet is undergoing cuts. Thirdly, we need a mid- to long-term strategy for sustainable resource management. At our instigation, multiannual framework programmes have been adopted in various regional fisheries organisations. Examples are the management plans for Northern bluefin tuna and swordfish in the Atlantic, and the capacity restrictions on the tuna fishing fleet in the Indian Ocean.
This brings me to market issues. First of all, I would like to make it clear that the compensation payments within the framework of the common market organisation must remain a regulatory instrument for crisis situations; they cannot become a kind of long-term intervention mechanism.
I would also remind you that a separate tariff exemption applies to tuna imports that are processed by Community industry. By contrast, imports of canned tuna and semi-processed products, such as tuna fillets, are subject to a tariff rate of 24%. This is the highest tariff in the fisheries sector and has been bound and applied for more than thirty years. Furthermore, canned tuna and fillets are classified as a sensitive product in international negotiations, which is why very few commercial licences have been granted for them. The combination of Community tariffs and trade preferences has clearly enhanced the competitiveness of the tuna industry.
As you are aware, the Community has already introduced a ban on the import of products derived from illegal fishing. The Commission attaches great importance to a multilateral approach here. That is why we are also complying with the recommendations of the regional fisheries organisations. Secondly, it is also important that we apply the rules of origin and the health rules to imports without discrimination. The Commission is keen to continue working with the sector in identifying gaps in the veterinary control system. However, the responsibility for control primarily lies with the Member States.
My final point is this: product labelling is intended to guarantee fair commercial practices. In this context, we must distinguish between the responsibilities of the market participants and the competence of regulatory authorities. The Commission intends to take up this issue again soon. We will of course consult Parliament and the tuna industry as part of this process.
I would like to conclude by emphasising that the Commission is keen to engage in dialogue with all the interest groups. To this end, we are holding preparatory meetings on the negotiations on fisheries agreements or when determining our positions prior to the meetings of the regional fisheries organisations, which also involve the industry itself. This approach has proved extremely successful.
Madam President, I hope you will not penalise my speaking time if I add my protest to that of Mr Varela. As Chairman of the Committee on Fisheries, I am fed up with the Committee's items being kicked around on the agenda from one day to the next. It was on the agenda for this morning's debate and here we are now, with half the members of the Committee who have asked to speak in the debate having to come back this evening. What way is this to organise diaries?
Firstly, I congratulate the rapporteur on this excellent own-initiative report. It was Mr Varela's idea that the Fisheries Committee should conduct in-depth investigations into some of the major species of fish, and what could be more appropriate than starting with tuna, a species of global importance now worth in excess of USD 2 billion per year. World production of canned tuna is over two million tonnes a year, while the trade in fresh tuna is also burgeoning. We held a special hearing in our Committee on this issue, with many industry experts giving evidence. In addition, the Sustainable Development Intergroup organised a seminar in Brussels last November entitled 'Tuna Fleet and Industry: Prospects for the Future', at which we had a wide range of international speakers.
I wish to concentrate on one important aspect of the report, namely the AIDCP – or Agreement on the International Dolphin Conservation Program – to which the EU is a signatory, as is the United States and most of the tuna-producing nations of Central and South America. It is the most reliable method for ensuring that tuna is dolphin safe. I am grateful to Mr Varela for highlighting this in his report in a very positive way. He said in his report, 'the system for protecting dolphins in purse-seine fisheries established by the AIDCP, ... is far removed from other private certification schemes which have hitherto been introduced.' I thoroughly endorse that analysis.
One of these private certification schemes, promoted by the Californian NGO Earth Island, has dominated the canned tuna market for some years. It is estimated that over 97% of all canned tuna in Europe carries their 'dolphin safe' label. However, their 'dolphin safe' label is not turtle safe or shark safe. The method of fishing supported by Earth Island, in its current form, causes the death of countless turtles, sharks and other species and also kills thousands of young yellowfin tuna, discarded dead into the sea because they are below marketable weight.
I very much endorse the support that Mr Varela's report has given to the AIDCP label and hope the Commission will push for this label to be used exclusively on canned tuna in the EU.
Madam President, I regret that the report we are discussing this afternoon, being an own-initiative report, is not subject to the corresponding legislative procedure in the Commission and that the Council of Ministers is not going to give its opinion on it.
I believe it is an excellent description of the problems worrying the Community tuna fleet, as well as its processing industry. It is true, as we have acknowledged many times in the Committee on Fisheries, that tuna is the most globalised segment of the fisheries sector, and that the Community market demands more product – both fresh tuna and processed tuna – than its fleet and its canning sector can provide.
We therefore believe that Mr Fischler’s commitment to unreservedly defend our tuna sector, our fleet and our canning and processing sector is important, just as the governments of third countries promote actions in favour of their own fisheries sectors.
By acting in this way, the Commission will defend the European social model and the economic and social cohesion of regions such as mine which largely depend on this industry. We join with the rapporteur, Mr Varela, in calling on the Commission to draw up a strategy in relation to tuna, the preservation of the most threatened species, such as bluefin tuna, and of the most vulnerable fishing grounds. We want fishing and marketing to respond to sustainable and environmental criteria, as well as food safety principles and that, therefore, control mechanisms be established at borders so that imported products have the same phytosanitary guarantees as those originating from our own fleet and industry.
This Community strategy we are asking the Commission for is all the more urgent if we consider the vulnerability of our sector to possible unfair competition and the precariousness of many thousands of jobs in our industry, the majority of them carried out by women.
We therefore urge the Commission to continue exerting pressure at international level in order to ensure that the principles of this responsible fishing are respected, and that it continue to promote controls and inspection, but we hope that in relation to tuna what we have seen on other occasions does not happen: that what weaves by night is unravelled by by day.
We therefore hope that the criteria which Commissioner Fischler has expressed today turn out to be those which win out.
Madam President, Mr Varela's report is on a very important and interesting subject – that of the tuna industry. I would also like to thank him for taking on board many of the Verts/ALE Group's suggestions.
Many lessons can be learned from the way in which tuna fishing is managed. For instance, regional tuna management bodies such as ICAT have made great progress in combating fishing by vessels flying flags of convenience. Another example comes from the Pacific Ocean, where the regional body, the IATTC, has succeeded in dramatically reducing certain types of by-catch, namely dolphins. Finally, several tuna bodies are in the throes of establishing limits on the capacity of the fishing fleets that are allowed to be involved in the fishery.
The initiatives mentioned in Mr Varela's report are very good ones, but the report does not get rid of the remaining problems, especially the overfishing of several species such as bigeye and bluefin tuna, as well as the unacceptable amount of by-catch involving a wide number of species taken via so-called FAD fishing – the favoured method used by EU vessels. I believe it is essential that the EU clean up these aspects of its fisheries if it is to be committed to a sustainable fisheries policy.
Madam President, Commissioner Fischler, ladies and gentlemen, on behalf of the Union for Europe of the Nations Group, I would first like to congratulate Mr Varela on his excellent work. My group does, of course, fully support his report.
I would like to highlight two points that we consider to be particularly sensitive: consumer health and employment in the fisheries sector and in the tuna processing sector. After years of tests, scientific analyses and expert opinions, we all know that fish consumption is on the increase: fish is healthy, the consumption of fish products – either fresh, smoked, frozen or canned fish – by European citizens increases year after year, and is also due to several effective advertising and information campaigns.
We also know only too well that in the Member States various requirements, especially those relating to health and hygiene, must, rightly, be met in order to market canned fish products produced in Europe. In order to adequately protect consumer health, the same requisites should also be extended to products from third countries where, unfortunately, health regulations in this area are often too lenient or even, in some cases, completely lacking. We therefore support and strongly insist on the requests made in points 8 and 10 of the motion for a resolution, which point out, respectively, the need to intensify inspections on third-country products – which are, moreover, already provided for by Directive 91/493/EEC – and the need to create Community laboratories to uphold quality, food safety and consumer safety against what is known as food piracy.
The – equally important – issue of competitiveness and, therefore of employment, in the tuna fishing sector and the canned tuna industry, is linked to the sensitive issue of protecting consumer health.If, in order to adequately protect the consumer, certain requirements are imposed, including those that I just mentioned relating to health, which involves a considerable amount of money being invested, and if the same requirements are not applied to products from third countries then, with the inevitable entry into the Community market of products at very low prices compared to European products, then competitiveness in the fishing industry and the European canned tuna industry will be unfairly harmed. There is a grave risk of job losses in a sector that has already been hit hard in recent years by a worrying socio-economic crisis.
As a result, we would point out the need to support, with every possible regulatory and economic means, the sector in question, which is an important source of employment also in other Mediterranean regions, including Sicily, where fishing and bluefin tuna processing has for centuries provided economic support to a considerable percentage of the active population.
With this message of hope we also want to see an assurance of something tangible.
– Madam President, the excellent own-initiative report by Mr Varela means that we now have a reference document on an activity whose importance tends to be underestimated by Europeans, despite the fact that we have the largest fishing sector in the world. This activity generates a huge number of jobs, directly and indirectly, both in Europe and in the developing countries with which we are linked through international agreements and where European industry has made significant investments.
In fact, what emerges from the very comprehensive analysis carried out by our rapporteur of the various different Community policies that impact on the sector is that we are very far from having an overall and coherent Community strategy of encouraging the development of this activity. On the contrary, it is as if the Community were doing its best to penalise its own tuna fleet and its own processing industry and to favour the fleet and industry in third countries.
As an example, at a time when we are seeing considerable growth throughout the world in unregulated fishing capacity flying flags that show little respect for international maritime law, the Commission has proposed banning all public aid for new constructions in Europe and making the construction of new vessels dependent on old ones being destroyed without any compensation of any kind. It seems to want to encourage Community shipowners to fly third-country flags that they would not otherwise choose.
In addition, we are lowering customs tariffs considerably on canned tuna from third countries and at the same time subjecting our own processors to ever more requirements, without taking into account the impact of these constraints on the competitiveness of our industry. It is therefore time to review these Community policies, which threaten to compromise the future of a sector that has nevertheless enjoyed exemplary success. We must not allow this to be threatened by these inconsistent policies and by the lack of an overall vision and definite strategy.
Madam President, Commissioner Fischler, we must indeed compliment Mr Varela Suanzes-Carpegna, who carried out this excellent work which, at least according to the Commissioner, will also meet with approval in the Commission regarding the aims and objectives that we have set. This is certainly something that consoles and encourages us. The issue of fishing gear and environmental sustainability in this extremely important fisheries sector were well dealt with, and there are two further issues where – and here I would like to appeal to my fellow Members – we must try to maintain a balance.
Within the fisheries sector, tuna fishing is extremely important for the European Union in the two areas that it includes: on the one hand, extractive fishing – fleets that fish tuna in our waters and those outside the European Union – and, on the other hand, the important pillar represented by the processing sector, which processes tuna of European origin but also, as has been mentioned, tuna originating, in particular, in the seas of Asia and other seas. We must, of course, focus on safety, in particular as regards these productions, but – and on this matter I am glad that the rapporteur agreed with me that we must not proceed rashly – we must also be very careful as regards customs regimes. With this report we are calling for a study and for the Commission to carry out an assessment. I agree with the Commissioner that one of the preferences is a regime which has to date given results whilst, compared with other countries, we have one of the highest customs duties. So, balancing the two pillars of the European fisheries industry – processing and fleets that fish tuna – is an objective that we cannot abandon and which we must focus on.
I believe that, with the wisdom that distinguishes this House – and the report currently before us is proof of this – we will succeed in guaranteeing both aspects and, thus, a more prosperous and more sustainable tuna fishing industry in the European Union.
Madam President, tuna is one of the most popular fish in the EU and also one of the most commercially valuable. Most people's experience of eating tuna is through access to the canned product. However, fresh tuna has become more popular and is readily available to consumers in my country, Scotland. That is why paragraph 11 in the resolution, stating that the product's origin should be identified and that there should be full and accurate information for consumers on the type of tuna packed and on the ingredients, is so important. As many of my colleagues have said, the accurate labelling of dolphin-friendly tuna is important in order to reassure consumers that what they are eating does not damage vulnerable species. This directly links in to the recent proposal by the Commission on cetacean by-catches and the resulting protection of these at-risk species.
The protection of dolphins and other cetaceans is of concern to many of my constituents, especially many schoolchildren whom I meet. That is why inspection of third-country products is important not just in terms of health, but also in terms of consumer information.
This report highlights conservation-friendly approaches and I welcome it as a basis for sustainable fishing.
Madam President, may I firstly say that I do not blame you personally, but many colleagues have not been able to speak in the debate because they have left the Chamber while we wait for another Commissioner. Commissioner Fischler is sitting patiently, listening to our debate, and half our colleagues have been unable to contribute to it. This is no way to organise business. This debate should now be finished and persons on the list should be recalled to speak. Before I make my points to the rapporteur, I would ask you to deduct the 38 seconds I have just spoken for.
I should like to begin by thanking the rapporteur for his comprehensive report. Many of the points he raises are certainly to be welcomed. I was particularly pleased with the emphasis placed on the need to prevent incidental mortality among dolphins and other species associated with tuna fisheries. Aside from tuna fishing, many dolphins are being washed up dead in my own area of the South-West because of pair trawling. This is therefore an important issue.
I was also happy to hear the rapporteur insisting that products from third countries should meet the same food safety and quality standards as our own. This is something for which we on the Committee on Agriculture and Rural Development have campaigned hard with regard to farm products. The same should naturally apply to fisheries products. Our consumers have a right to safe food, and third-country imports must be of the same high standard.
Commissioner Fischler spoke about third-country agreements. I am always worried about these agreements because, although many new agreements include conservation measures, there is little conservation to be seen in reality. What is happening off the coast of Africa is much more than exploitation of waters. I believe we are threatening the indigenous fisherman. If there are going to be third-country agreements, they will have to be much better monitored and we must be sure that fish are being caught safely and that our money is being spent wisely.
My final point is that, with regard to labelling catches as tuna-friendly and purchasing dolphin-friendly tuna, we must be sure that practices are genuinely tuna- and dolphin-friendly, that there is no huge by-catch with caught tuna and that people do not purchase such products because they think they are both conservation-friendly and by-catch-friendly, when, in fact, a large number of turtles, sharks and dolphins are evidently being caught. This is misleading, and we have to be very careful when using the 'friendly' label.
Madam President, ladies and gentlemen, in view of the critical situation facing the tuna fishing industry, the European Parliament has decided to proceed with an own-initiative report in order to protect both the EU fleet and the tuna processing industry. With its abundance of species, tuna has become a commercially and socio-economically significant fishery resource, to the extent that it has recently shown strong growth rates. To put this into figures, tuna accounts for more than 60% of canned fish production in the EU, with more than 40 000 people directly employed in the industry. With Spain, Italy, France and Portugal leading the way, the European tuna fleet is the most productive in the world, as it accounts for more than 20% of the total catch.
This is an industrial activity with strong historical traditions. Parliament’s sole aim in producing this report is to call for a detailed and through-going study of the current situation and to set out the future prospects for this sector of fishing. The report thus begins by focussing on two fundamental problems facing the tuna fishing sector: the loss of competitiveness of the fleet and of the industry in the EU faced with imports from third countries and the sustainable conservation and management of resources.
It should be recognised that these characteristics are not confined to tuna; they are widespread and apply to almost all types of fishing. To ensure that the EU shows unequivocal support for the industry, this report calls for a specific action plan and a structural support framework for the tuna sector. With this instrument, the EU must demand that products from third countries meet the same health standards for quality and for food safety as products from the Community.
Similarly, the European Union once again calls for more frequent product inspections in order to ensure that rules on conservation are adhered to in full. As regards the conservation and management of fisheries resources, tuna is a migratory species that is particularly vulnerable to illegal fishing in international waters. Consequently, the EU must prevent the transfer of EU-owned vessels to countries flying flags of convenience. The capacities of the fishing fleet must also adapt more effectively to the resources available. Finally, in conclusion, I should like to take this opportunity to pay tribute to the excellent work of the rapporteur, Mr Varela Suanzes-Carpegna, which will certainly make a positive contribution towards setting out future prospects in this sector.
Madam President, I suppose that those of us who have remained can be thankful to Commissioner Bolkestein for being late. At least that has allowed us not to have to come back after 9 p.m. I am sure Commissioner Fischler is also pleased about that. However, this sort of thing should not happen in this House and we should organise our debates more efficiently.
I welcome this very good report and congratulate the rapporteur on producing it. As others have said, tuna is as important to the southern regions of Europe as cod and hake is to the northern ones, and those of us from the northern region can therefore understand the concerns. A very significant percentage of the catch goes to the processing industry, meaning that there are very many dependent jobs both at sea and on shore. Up to 60% of the fish caught are canned, as Mrs Stihler has said, and much of that is eaten by us in the northern hemisphere. I, like many people, am very fond of it. However, there are major issues at stake here and they are of concern to me. We can only support sustainable and responsible fishing. I agree with Mr Parish and others who expressed concerns about dolphins. That is something of concern to many people in my constituency. Ultimately, however, our fleets must remain competitive in the long term.
We must have quality control and the size of fish caught must be closely monitored. The Commissioner mentioned three important points, one of which is access to third countries. If we are going to have access to third countries – which is probably needed – it must be closely monitored and there must be tighter controls. Above all we must rule out illegal fishing and protect those species under threat. We need a mechanism for both long- and short-term strategies for the industry, but these must take into account the requirements of the industry and be sensitive to the issue of biomass and tuna stocks. We must work for a more sustainable industry in the future.
– Commissioner Fischler, I do not believe that you wish to respond.
The debate is therefore closed.
The vote will take place tomorrow at 12 noon.
I should like to remind Members who would have liked to speak this afternoon but who are absent on account of the slight confusion in proceedings that they may submit their speech in writing. Those Members that are present may wish to inform their absent colleagues of this possibility.
As Commissioner Bolkestein is still not with us, the Commission communication on services in the internal market cannot be made now. Given that this is the case, we are going to have to amend the agenda. I therefore propose that the Commission communication on services in the internal market be postponed to 9 p.m. this evening. To amend the agenda adopted by the Conference of Presidents, I am bound, pursuant to Rule 111(2) of the Rules of Procedure, to submit this proposal to the House for approval.
We have finally done as you desired, Mr Varela, and I am glad: your report has been examined in full.
. – It is a fact that tuna is the canning industry’s most important product, not only in this Community, but also worldwide. A number of countries belonging to this Community have a traditionally strong position in the tuna sector and are vulnerable to changes in the market. It is clear, not only from the Committee on Fisheries’ hearing, but also from what my colleague Mr Varela has said, that the time has come to act. Third countries, particularly those in Asia, have recently sought to secure for themselves a major chunk of the tuna market, which is a lucrative one. I see one explanation for the success of our non-European competitors as being the fact that they have an advantage in terms of costs over the owners of ships belonging to the Community fleet. European shipowners have to comply with Community regulations on hygiene, supervision of fishing activity, production conditions, protection of the environment, and social security for their workers. Important and right though that is, it costs money. In order to prevent shipowners from abandoning the Community flag for the sake of competitive advantage, I call for defensive action. Firstly, there is a need for coordination of the Community policy measures that affect the tuna fleet and the canning industry; secondly, additional fisheries agreements are needed; thirdly, if third countries want to sell their products on the EU market, compliance with health and hygiene regulations must be an absolute requirement; and, fourthly, duties on canned tuna must be maintained until such time as import and trade restrictions are lifted. What this boils down to is that the EU’s strategy must be a coordinated one and conceived at international level.
he next item is Question Time (B5-0002/2004). The following questions are addressed to the Commission.
Violence against elderly people, whether in the home environment or in old people's homes, nursing homes or hospitals, is constantly increasing in all EU Member States.
What will the Commission do to combat the problem of violence against elderly people throughout Europe?
In view of the urgency of the situation, will the Commission ensure that the EU Member States, within four years, adopt the requisite legislation to protect the rights of elderly people and guarantee their unimpaired participation in the life of society?
. Mr President, in a Europe in which there is an acute demographic problem and the number of elderly people is increasing constantly, it is clear that new problems of policies relating to the elderly will arise. I would remind you that the European Commission has already taken account of the age factor in the directive which was tabled and accepted by the Council in 2000 on dealing with all forms of discrimination in the workplace on the basis of age. Similarly, I would remind you that, in Article 25 of the Charter on Fundamental Rights, there is a clear reference which recognises the right of the elderly to a dignified life and their right to participate in economic and political life.
When we come to the more specific matter of violence against the elderly, something which is now a fact of life in several European countries and has to do to a great extent with the change in the family model and with the population of elderly people, which is constantly increasing, I would say that it is very difficult for us to find a legal basis on which to proceed with legislation. I should like to remind you that, during the course of discussions in the Constitutional Convention, a huge effort was made to integrate a legal basis into the new Treaty which would give the European Union the possibility to legislate on questions of violence overall, be it against women, children or the elderly. In the end no agreement was reached and there is at present no reference even in the Convention proposal for a legal basis for violence.
So as far as the legal question is concerned, this comes within the jurisdiction of the Member States. As far as policies and programmes are concerned, the Commission has the Daphne programme, with a more global approach to questions of violence, and we have a number of important initiatives in the Member States which relate to violence against the elderly. The Commission's intention is to fund the Daphne programme as much as it can.
– Mr President, Commissioner, thank you for your reply. You are right, of course: it is indeed the Member States that are primarily responsible here. As a member of the board of the European Senior Citizens Union (ESCU), I have focussed very intensively on these issues recently, and it has emerged – for our organisation now has members in twenty European states – that there is a growing debate in all the European countries about the situation in homes for the elderly. Our question is this: would it not be possible to produce some kind of recommendation on how contracts should be concluded with these homes? We are aware of homes where residents are very often treated with very little respect, are even confined to cots against their will, are prevented from going out, are served their evening meal so early that they very soon feel hungry again but have no chance of getting anything to eat after 8 or 9 p.m., and where if they soil themselves with or without an incontinence pad, they are often left to lie in their own filth for hours at a time, or are treated in an unfriendly manner by staff, are abused verbally and even subjected to violence. I believe that guidelines for contracts for homes are essential.
You know that this is Question Time. It is not a time for statements or debates, but we have listened carefully to Mrs Flemming. I do not know whether the Commissioner wishes to respond in any way.
. As I said, the Commission does not have the facility to make this sort of intervention. It is not justified by any legal basis. I think, however, that it is important that, in future, Article 25 of the Charter of Fundamental Rights, especially the reference to a dignified life for the elderly, will also constitute a basis for the associations of the elderly to which Mrs Flemming referred, so that they can take recourse to the courts and so that the European Union and, of course, the national authorities, have the facility to intervene in certain cases.
I welcome Mrs Flemming's question and would also suggest to the Commissioner that there is a way through. There is a sphere of competence within the European Union and it is that of health promotion and illness prevention, which includes the illnesses and suffering that can be caused by elder abuse. I suggest we take a look at this.
When I was responsible for this policy area in my home country, we did a lot of research, and a lot of research was done in the USA and other countries, to see how elder abuse could be prevented. Very often elder abuse is committed by evil people who are perpetrating crimes, but very often too it is committed by people within families, carers and professional helpers who reach the end of their tether because they do not feel supported. People who would never have believed themselves capable of elder abuse suddenly find that the explosion has taken place, and that they have struck out and hurt someone they love.
I suggest therefore that we look to pool the experience we have in the different Member States in order to establish good practices in this field within the sphere of competence to which I have referred.
. I feel that we can definitely identify areas of cooperation in healthcare policy. I would like to inform you that we have already started implementing the method of open coordination in the care of elderly people. This is a very good opportunity. Member States are already working together in this area. Although such measures do not take the form of recommendations, they reflect our final goal.
I have tried to respond to the specific issue of violence. That is rather a different matter. It could come under problems in the field of healthcare, but it is a problem not merely confined to healthcare.
The Member States were supposed to bring the Directive concerning the processing of personal data and the protection of privacy in the electronic communications sector into force by the end of October 2003. On 5 December 2003 the Commission announced that it was initiating proceedings against 11 Member States for delays in bringing the directive into force. The majority of e-mails are now spam. What other concrete measures does the Commission propose to take to ensure that the objectives of the directive are implemented? The reliability of e-mail is impaired and its development has stagnated. How will the Commission ensure that the Member States also take the most urgent measures to put pressure on service providers (for example) so that the basic requirement of electronic communications – their free flow – may be guaranteed?
. It is true that unsolicited commercial e-mail, or 'spam', has reached worrying proportions: over 50% of e-mail traffic, according to many experts, is now 'spam'.
The Commission also agrees that 'spam' undermines not only privacy and consumer protection, but also productivity at work and overall productivity growth. Consumer confidence in e-mail is falling, according to some studies. It is, however, a prerequisite for the successful development of e-commerce and the information society in general.
The Commission is reacting on several fronts. Firstly, the European Union has acted on the legislative front by adopting, in 2002, the directive on privacy and electronic communications – as Mr Paasilinna will know because he made a considerable contribution to the discussion. Infringement proceedings were launched in November 2003 against a number of Member States that had failed to take the necessary transposition measures.
Secondly, the Commission knows that legislation is only part of the answer. The Commission has discussed with interested parties a series of actions for Member States, industry and consumers to take. These actions will complement legislation and seek to make the ban on 'spam' as effective as possible. They focus on effective enforcement by Member States, self-regulatory efforts by industry, technical solutions such as filtering and security, and consumer awareness.
On enforcement in particular, Member States must not only put in place adequate complaint mechanisms, remedies and penalties, but also prosecute 'spammers' effectively and monitor 'spam'. Cooperation between industry and public authorities is important in this regard. The Commission is also taking steps to improve cross-border cooperation inside the Union by meeting relevant authorities.
Since a large volume of 'spam' originates outside the European Union, international cooperation will also be essential. Several actions are under way in this regard. Let me mention some of them. Firstly the declaration and action plan agreed at the United Nations World Summit on the Information Society call for appropriate action on 'spam' to be taken at national and international level. Secondly the Commission will be hosting an OECD seminar on 'spam' on 2 and 3 February 2004 in Brussels. Thirdly, bilateral contacts are ongoing with third countries, including the competent authorities in the United States, since a large volume of 'spam' seems to come from US-based companies.
These actions are the subject of a communication on 'spam' which the Commission will adopt in the next few days. Finally, the Safer Internet Action Plan and, to a greater extent, its likely successor, Safe Internet Plus, will also fund activities relating to 'spam', including 'spam' sent to children.
To conclude, however, let me stress one element: no one party acting in isolation will be able to solve the problem; success will depend on the firm commitment of all interested parties.
– Mr President, I thank the Commissioner for his very detailed and, in my opinion, very good and positive reply. I wish, however, to ask a further question. Recently, those responsible for creating and spreading a virus have used other people’s computers to send out spam. This is known as the Trojan Horse principle. Although, let us say, 60% of computers might be protected, there are always some which have inadequate protection, and the hackers and crackers can use them as bases and platforms for spreading spam. Has the Commission considered how one might respond to this very international problem of a virus and innocent people’s computers being used to turn spam into a problem on a large scale?
. – This ‘Trojan Horse’ case, which Mr Paasilinna mentions, is one of the nastiest ways of abusing the Internet to cause trouble for people and restrict their ability to work. This is one issue we intend to deal with in our communication, which is to be published very soon, and also at a seminar to be held by the Organisation for Economic Cooperation and Development in Brussels in February. I hope that Mr Paasilinna will be able to attend. At the same time, obviously, as we are now establishing a Network Security Agency, a report on which Mr Paasilinna has already presented here in Parliament, this problem will also feature as part of that whole process. We are prepared to give special attention to this Trojan Horse problem and the way it creates spam. Innocent people unknowingly become perpetrators of an illegal activity that also contravenes this directive.
Mr President, Commissioner, I share your view that the issue addressed by Mr Paasilinna is an important one. I hope that the European Network and Information Security Agency will also be able to make an assessment of spam and that we shall be able to obtain different assessments of the spam programs. When the Commissioner sent an e-mail to a number of Finnish MEPs last week, Parliament’s spam program labelled it as ‘suspected spam’, not however with the label ‘suspected high’, but ‘suspected low’. We need an assessment of the way in which the spam programs operate if the protection is to be effective. I also hope that we shall together be able to develop tools for revealing the false identities. There are not only Trojan horses, but also many false identities on the Internet.
Mr President, I shall no doubt have to talk with Parliament’s departments which do not know who the Commissioners are. If a Commissioner sends an e-mail to fifteen Members of the European Parliament, this should be assessed as genuine, factual information.
Given the Commission’s failure to investigate new scientific and other evidence on fluoride in drinking water via the Commission’s Scientific Committee on Toxicity, Ecotoxicity and the Environment (CSTEE) as promised in May 2000, this failure now threatens the credibility of the new Drinking Water Directive (DWD).
In order to protect the credibility of the new DWD and the process whereby it was developed, I ask the Commission to make the review of the proposed parametric values for ‘Fluoride’ more transparent. This is necessary to allow belated but proper scrutiny of the reasoning which permits the addition of a priority hazardous chemical in artificial fluoridation schemes in the Drinking Water Directive.
Further, that pending the availability of a proper and comprehensive scientific review of fluorides artificially added to drinking water within the EU, the Directive should adopt the Precautionary Principle and prohibit outright their use in drinking water intended for human consumption in the Member States.
. Firstly, I thank Mrs Doyle for the question. The Drinking Water Directive of 1998 sets quality standards for a range of chemical parameters, including fluoride. The parametric value for fluoride in the directive is based on available scientific evidence and is in line with the values recommended by the World Health Organization.
Secondly, there is general agreement in the scientific community that fluoride in drinking water may have positive or negative effects depending on the concentration. The maximum permitted value of 1.5 mg/litre maintains a good balance between positive and negative effects, according to the World Health Organization. The Commission feels supported in this assessment by the most recent documents of the World Health Organization from 2003, that is, in a new draft edition of the World Health Organization's 'Guidelines for Drinking-Water Quality'. These documents maintain the same value for fluoride. At the same time, the issue of artificial fluoridisation of drinking water is the responsibility of Member States and, indeed, the approaches vary from country to country. In some countries it is banned and in others it is left to the local authorities to decide. However, in any case the maximum permitted value has to be respected.
Thirdly, in order to assemble most recent knowledge and experience, the Commission organised a seminar on drinking water in October 2003. It brought together experts from across the European Union, including those from new Member States and from the World Health Organization, and addressed the issue of fluorides and fluoridisation. For fluoride values it has been recognised that the current value of 1.5 mg/litre reflects current scientific knowledge.
Finally, following a request from the Commission, the Scientific Committee on Toxicity, Ecotoxicity and the Environment evaluated a study concerning the quality of drinking water in selected European cities. In its evaluation of 2003 it referred, in line with the scientific position adopted by the World Health Organization, to both the protective and detrimental effects of fluoride, but did not suggest making a change to the value for fluoride in the directive.
I thank the Commissioner for answering my question here today. I am still not satisfied, however. In answer to a parliamentary question – PQ 1434/00 – put in May 2000, you said, Commissioner, that you would examine whether there was any significant new evidence on artificial fluoridation. This would, you said, include 'obtaining an appropriate update by consulting the Commission's Scientific Committee for Toxicity, Ecotoxicity and the Environment'. Apparently, you did not consult that committee, you went immediately to the WHO and you are still quoting what it considers to be desirable levels.
The evidence is extremely shaky in this area. Yes, the scientific jury is out, but 13 out of 23 developing countries working under the WHO guidelines have serious problems with fluoride poisoning, or fluorosis, in the dental care of their people. In my own country fluorosis is becoming an increasing dental problem, particularly in teenagers.
I would ask you to look particularly at the problem of neonates and infants, who are being fed milk formula from reconstituted, fluoridated tap water. Given that it constitutes a huge proportion of their diet, fluoridated tap water that is not inspected, in which the levels of fluoride are not regularly checked, is a serious health risk to our neonates and infants in Ireland and in parts of the UK where they still fluoridate tap water.
As well as the ethical question of mass-medicating members of the public, who do not want fluoridation in their tap water, could you comment on the ethical and infant-related issues?
. We get the scientific advice on this from the World Health Organization. We also ask the committee you mentioned. It gave us its opinion on fluoride as recently as 2003. It said that the concentrations of fluoride normally present in fluoridated drinking water do not present a health risk according to a large number of animal studies and human epidemiology.
The World Health Organization drinking water guideline is the same as in the EU Directive – 1.5 mg per litre. Dental fluorosis occurs at concentrations above 1.5 mg and 2 mg per litre. Skeleton fluorosis occurs at higher concentrations – between 3 mg and 6 mg. In Dublin, for example, the water is fluoridated but the parametric value of 1.5 mg per litre was not exceeded and, according to this report, the highest concentration recorded was 0.9 mg.
We ask every Member State to comply with the existing legislation, which was drawn up in the light of the scientific advice. There has been no reason to re-evaluate that advice. We have brought together a group from both new and old Member States – all the experts we could call on – and they concluded that they saw no reason to change the directive in this regard. It is also a matter for Member States.
So, in your case Mrs Doyle, it is a matter of trying to change Ireland's policy on this if you think it is wrong and if you think your country is not following the values laid down in the directive. We have no reason, from the advice we have sought, to change the parameters that are established in the directive on fluoride in drinking water.
I very much agree with what my colleague Mrs Doyle said, and I do not actually feel that the Commissioner answered her questions adequately.
In relation to mass-medication, it is completely unacceptable in terms of freedom of choice that 9 million UK citizens and 2.7 million Irish citizens are being forcibly mass-medicated. In Ireland, 91% of submissions were actually against the fluoridation of water. Clearly there is a lack of public consent here.
The EU is not adhering to the precautionary principle, as it is supposed to. I would like to see the Commission push for fluoridation of drinking water throughout the EU to be discontinued until there is a proper, adequate assessment of the situation. For example, the fact there is a big difference in water consumption between hot countries and cold countries is not taken into account when discussing how much water people drink. In hotter countries a lot of people drink a lot more water and therefore they are consuming a lot more, and in some of the new Member States there is fluoride in hot water as well.
Mrs Doyle's point on infants is a really serious question because infant formula is being mixed with water that has been fluoridated, and I believe that there are serious consequences for children here. My opinion is that we should not be using formula anyway.
. The scientific advice both from the World Health Organization and from our own committee takes that into account. Fluoride can occur naturally. The water in the well in our own backyard, for example, had a very high concentration of fluoride. It can occur naturally to such an extent that you are recommended not to use it for your children because it could affect their teeth.
However, it is up to each Member State to set the rules, as long as they follow the recommendations and the limit values set in the directive. We have asked for scientific advice, which we follow very closely. We ensure that we are kept up to date with the latest scientific advice. As I said, as a result of the findings and the work done in the various working groups, and after calling together all the experts, we have no reason to change – at least for the time being – the recommendations on the limit values in the directive. If we receive new scientific evidence or see any reason to change, we will do so. Otherwise, however, you will have to try to influence Ireland on its policy on this issue because such policy is decided in each and every Member State.
Thank you very much, Commissioner.
We shall proceed to the second part of questions to the three Commissioners here today.
Will the Commission give its view on the progress made in attaining the objectives of the Tampere Council on Immigration and Asylum, particularly with reference to the issue of managing migration and building closer relationships with sending countries?
. The honourable Member's question asks the Commission to comment on progress achieved on the implementation of the Tampere objectives concerning the development of a common immigration and asylum policy. The question is very timely since we are coming to the end of the first phase of the development of these policies, as detailed in the Tampere agenda. Moreover, the five-year deadline set out in the Amsterdam Treaty for the realisation of certain objectives, notably with respect to asylum policy, will be reached on 1 May 2004.
The annual parliamentary debate on the development of an area of freedom, security and justice, which will take place during the February part-session, will be the first opportunity to discuss with Parliament the assessment of our policies in these fields. In June 2004, the Commission intends to present to the European Parliament and to the Council a communication which will evaluate the progress made in implementing the Tampere objectives. This communication will include an evaluation of all aspects concerning immigration, asylum, the integration of immigrants in our societies and the development of relations with third countries. I hope that this communication will also be able to include some guidelines for what could, in the near future, become a 'Tampere II' agenda.
Thank you Commissioner for that comprehensive answer. I do not want to pre-empt the Commission's June 2004 communication, but would like to ask the Commissioner's personal view on whether he is hopeful that, within that communication, some progress on the links between Member States and the European Union and sending countries will be established. He may know that the issue of managed migration is now coming to the fore of the agenda in the European Union, partly due to his work and that of many others.
I would like to ask his personal opinion on whether he thinks, when the communication is finally published, that he or anyone else will have some positive news to give us on the issue of managed migration and the specific partnerships between our countries and others. He may know of examples concerning the United Kingdom and the Philippines, which has sent health workers, and issues of that nature. Does he have anything to say about that?
. I thank you for that supplementary question because it allows me to say that I hope that Parliament and the Council will, in the interim, have concluded an agreement on the adoption of a regulation concerning the multiannual programme to finance partnerships with third countries in the shared management of migratory fluxes. Over the next 5 years EUR 250 million will be allocated for this programme, and we intend to give priority in the assessment of this financial instrument to those countries engaged in negotiating readmission agreements with the European Union.
The second strand will be a report – which the Commission will present to the Council in April – concerning links between legal and illegal migration, which will above all set out the conclusions of the study currently being undertaken by the Commission into the possibility of establishing some kind of system for coordinating legal migration in the Member States. Such a system could be helpful to third countries in their partnerships aiming to combat trafficking in human beings and illegal migration.
The third strand will be the report that the Commission will present to the Council by June 2005, in which it will consider new ways of enhancing international protection and, above all, the possibility of establishing Europe-wide resettlement schemes and providing improved protection in the region for refugees. I hope I will have some progress to report to you in all those areas when I come back in June for the global assessment of the Tampere agenda.
As ever, I have listened with admiration to the presentation and comments by the Commissioner. He spoke about managing migration and legal migration. Could he take the opportunity, in the light of the hysteria in some areas of the British press about what will happen in terms of migration when enlargement takes place, to outline some of the initiatives I know he has put in place that will ensure that migration from the new Eastern European members of the European Union will be sensible, and controlled in such a way that it will be mutually beneficial to the citizens of those countries and to the existing Member States of the European Union?
. I will answer the honourable Member by giving my own example. I come from Portugal, which before entering the Union was supposed to be preparing to invade it. There were many fears surrounding the Portuguese and the Spanish too, Mr President, if I recall correctly – the Portuguese and Spaniards were about to invade Europe.
In real terms, our assessment is that joining the Union presents such a huge opportunity for economic development in those countries that join the Union that migratory fluxes are limited. There are special rules written into the accession treaties concerning the free movement of workers during transitional periods. We therefore have the necessary legal framework to guarantee that everything will be handled carefully, swiftly and in a very reasonable way. I hope that message gets through to the British public.
On 25 June 2003 an agreement was signed in Washington between the European Union and the United States on the extradition of criminals. The decision concerning the signature of this agreement was published in the Official Journal of the European Union(1).
Can the Commission give its assurance that the agreement does not give the United States the right to request the extradition by a Member State of a person having committed a crime in that Member State which is statute-barred by its legislation, or the right to request extradition by a Member State of a person for a crime for which he has already been sentenced in that Member State? Has the agreement entered into force? If not what is the Commission’s intended timetable of action?
.  Mr President, honourable Members, on 23 June 2003 two agreements were signed between the European Union and the United States, regarding extradition and mutual assistance in criminal matters respectively.
These agreements were negotiated by the Council Presidency, assisted at all times by the Commission, pursuant to Articles 38 and 24 of the Treaty. The extradition agreement does not contain any specific provision that gives the US the right to request the extradition by a Member State of a person having committed a crime in that Member State that is statute-barred by its legislation. Member States may, however, invoke grounds for refusal based on matters not covered by the agreement that may be applicable pursuant to bilateral treaties in force between a Member State and the US. This is provided for in Article 17 of the extradition agreement between the EU and the US.
The same criterion applies to your second question; that is, when extradition by a Member State is requested of a person for a crime of which he has already been convicted by that Member State. Neither of the two agreements between the EU and the US has yet come into force, with some Member States having stated that they are obliged to abide by national constitutional procedure for such agreements to come into force and that written bilateral instruments are required between each Member State and the US for agreements to apply between the EU and the US.
These complementary bilateral instruments are currently at the negotiation stage. Once all of the bilateral instruments have been agreed they will have to be ratified by the US Congress.
Greyhounds raised for racing in Ireland are frequently exported to Spain once they have come to the end of their racing career, where they are treated appallingly and with scant regard for their welfare from the Spanish authorities. The Commission will be aware that up until 2002 a certain amount of EU money went towards the funding of greyhound breeding in Ireland.
As the Commissioner responsible for animal welfare, could the Commission outline what measures are being taken to ensure the welfare of these greyhounds whose breeding was financed partially by the EU? Could the Commission tell us how many of these greyhounds financed by the EU were exported from Ireland to Spain and under what conditions?
. I thank Mrs McKenna for her question. The Commission is very concerned about the welfare of animals and gives it very high priority. Community rules exist in respect of animals, including dogs, for their protection during transport.
Under the protocol on the protection and welfare of animals annexed to the EC Treaty, the Community and Member States must pay full regard to the welfare requirements of animals in formulating and implementing the Community’s agriculture, transport, internal market and research policies, while respecting the legislative or administrative provisions and customs of the Member States relating, in particular, to religious rites, cultural traditions and regional heritage.
As a consequence of this, the conditions under which dogs such as greyhounds are kept and raced or used for hunting within the Member States are not regulated by Community law. These are matters coming solely within the jurisdiction of the Member State concerned. As it is the duty of the individual Member States to find a solution to this problem, the Commission can only call upon responsible authorities to eliminate the ill-treatment to which the honourable Member refers. In this context it is significant that last year the largest Spanish animal welfare organisation recognised that progress towards improving the welfare of these animals is being achieved, including through the updating of legislation by the autonomous regions. In addition, police action has curtailed the cruel methods of killing these dogs at the end of the hunting season.
While general cruelty to dogs or the use of these animals for racing or hunting comes within the sole competence of the Member States, commercial transport of these animals over distances of more than 50 kilometres falls within the scope of Council Directive 91/628/EEC as amended by Directive 95/29/EC.
Complaints have been formally brought to the attention of the Irish, Spanish and UK authorities.
The Irish authorities provided a comprehensive reply on 5 March 2002 outlining the various actions taken to protect greyhounds transported to other Member States and also providing other information on the aspects of greyhound rearing and racing which are outside the scope of Community legislation. No basis for infringement proceedings was apparent from the reply from Ireland.
As far as matters falling within Community competence are concerned, namely the commercial transport of animals, the Spanish authorities indicated that they were not able to trace particular shipments of greyhounds transported from Ireland. The Commission continues to make further enquiries.
The Commission confirms that no Community aid is now available for investment in greyhound rearing or racing. While previous operational programmes allowed for aid for investment in greyhound housing and rearing facilities, no Community aid has been paid since 1993.
As regards non-regulation by Community law, my understanding is that before 2002 a certain amount of EU funding was devoted to greyhound breeding in Ireland once funding for sheep breeding had stopped because there was an over-capacity of sheep. If that is the case, the Commission should be concerned about animals whose breeding was partially funded by the EU. In Spain the situation has not changed. I was talking to someone a few days ago who had been to one of these illegal race tracks in Spain, where they found nine greyhounds from Ireland racing on a course in appalling conditions.
As regards animals not being traced, I would like the Commission to see if it could look at some sort of strict regulation on greyhound breeding and the export of greyhounds. As regards correct identification, a microchip would be very useful in tracing the animal's place of origin. The Commission could take an initiative here in passing some sort of law on this, and also making greyhound owners responsible for the animal, not just for the two-and-a-half years in Ireland where the dogs are economically of benefit to the owners, but for the whole of their lives.
It is unacceptable that these animals are raced to death in places such as Spain and kept in appalling conditions. We have to take responsibility for that. That is why the Commission must take some sort of initiative to bring in legislation to ensure that this issue is wiped out.
. The honourable Member is perfectly correct: there was funding for this and for the rearing of greyhounds before 1992. That ceased, as I said earlier, in 1993 for a number of reasons, partly due to concerns at EU level and in the Commission relating to animal welfare considerations.
I repeat that this is a competence issue. It is not within the competence of the Commission or the European Union to engage in inquiries in Member States relating to issues that are strictly outside the competence of the European Union. To seek to try and make a competence for the EU for such an endeavour merely because there was funding prior to 1992 – which has now ceased – is impossible to achieve. That means that there is very little that can be done. Nonetheless, as I have indicated, in response to enquiries from the Commission, the authorities in both Ireland and Spain, and the major animal welfare organisation in Spain, have indicated that the situation has considerably improved, not least, in Spain, as a result of the introduction of legislation in the areas of the autonomous regions and also because of the greater vigilance of the police authorities in prosecuting infringements.
For how long has the Commission been aware that the Netherlands is in breach of the EU Plants Directive?
What action has the Commission taken, and what future action will it take and when, to ensure compliance without delay?
Will the Commission support the principle of compensation for British farmers and growers who have purchased diseased plants and seed from the Netherlands?
. I thank Mr Bushill-Matthews for his question on this issue.
The Commission is not aware of specific breaches of the EU Plant Health Directive by the Netherlands. Indeed, Council Directive 2000/29/EC, which is the basis of the Community plant health regime, has been fully transposed by the Netherlands.
I assume that the honourable Member’s question is motivated by the finding of potato ring rot in seed potatoes in Wales, as his question was not directed to any specific issue. These potatoes are grown from seeds imported from the Netherlands, as occurred in 2002. I can confirm that Directive 93/85/EC on the control of ring rot has also been transposed by the Dutch authorities.
When notified by the UK authorities of this outbreak, the Commission immediately examined the information supplied by UK with great attention. The Commission gave the UK the opportunity to inform other Member States in the latest meetings of the Standing Committee on Plant Health in November and December 2003. The origin of the outbreak is, however, still being investigated and it is too early to draw any firm conclusions.
I would like to underline that the Food and Veterinary Office of the Commission has carried out a series of audit missions in the Member States in recent years in order to clearly assess the situation of potato production in the Community. I can assure the honourable Member that the Commission will continue to follow the situation very closely. The Commission is at this stage satisfied with the preventive actions taken by the United Kingdom, as a follow-up of the outbreak, as well as with the current investigations launched by both the United Kingdom and the Netherlands in order to identify the possible origins and pathways of the disease.
Turning to the question on compensation, under existing Community legislation there is a possibility for a financial contribution referred to as 'solidarity' to be granted to Member States. It is intended to cover expenditure for the necessary measures to combat organisms harmful to plants introduced from other areas in the Community. The Commission has informed the Welsh representation in Brussels of the existence of this contribution and of the practical procedures to follow should it wish to make an application for such compensation. Upon receipt of any file, the Commission will verify if Community requirements to grant such a contribution have been met.
I thank the Commissioner for that very clear answer. I would like to extend the question – and my apologies for not making it clear to him earlier – that this is not just about potato ring rot but also about a disease called ramorum dieback or sudden oak death, which was first seen in the EU in the Netherlands in 1997, but has now reached the UK. It is found in rhododendrons, camellias and native tree species and, last month, it was found in wild woodland in the UK. It is clearly a major problem for our country. The biggest exporters of such products are the Dutch plant auctions. It has also been alleged that some operators there have been spraying such plants with fungicide in order to mask traces of that particular disease, meaning that the disease shows itself at a later stage.
I would be grateful if the Commission could look into these allegations, in particular to see whether this breaches the plant health directive, because, clearly, the disease has now crossed the border. We wish it to be eradicated where it is and certainly wish too that no other country should suffer as some of our plants and woods are already suffering.
. I would like to assure the honourable Member that I will have my services investigate, and prepare a proper response to, his supplementary question relating to ramorum dieback. I will then write to him in due course.
The Commission will be aware of the importance of surveillance and networking in the areas of cancer, tuberculosis and HIV/AIDS, EU funding for which is due to come to an end with the changes in the Health Action Programme. There will, therefore, be a gap where tuberculosis and HIV/AIDS are concerned until the European Centre for Disease Prevention and Control is established in 2005, and an unquantifiable gap where cancer is concerned. What steps has the Commission been able to take to ensure there are no gaps in the surveillance of these important disease areas?
. Let me first say that surveillance of HIV/AIDS, tuberculosis and cancer are important health issues for the Community as a whole, and remain important priorities for me. However, the responsibility for such surveillance – for cancer screening tests – rests with the Member States. The Community’s role is to provide the appropriate framework for coordination of these activities, to facilitate the sharing and spread of good practice and to promote the development of common methodologies and procedures.
To this end, the Commission provides funding for the setting-up of networks that deliver standardised methods of collection and processing of information on diseases such as AIDS, TB and cancer at Community level. Once networks have been developed in this way, their participating structures should be in a position to continue routine network activities. The Community should concentrate on the development of networking and the Commission will continue to do so, within the present budgetary possibilities, until the proposed European Centre for Disease Prevention and Control is established.
The Member States must provide the resources to ensure that surveillance activities are properly pursued in their territory. The Commission will continue to promote cooperation and coordination between the Member States through the Communicable Diseases Network. The funding decisions referred to by the honourable Member will not therefore lead to a gap in surveillance.
This is not to say that the Community is not contributing to actions on cancer, tuberculosis and HIV/AIDS. We are already funding 15 projects on AIDS, amounting to a total contribution of over EUR 4.2 million. We also plan to support a project under the 2003 budget to strengthen coordination of surveillance of infections in the northern region, including HIV/AIDS and tuberculosis. This will include Russia, Ukraine and Belarus – all areas with worrying infection rates for HIV/AIDS and tuberculosis, and areas where improved surveillance must be a high priority, especially in the context of enlargement.
On cancer, we plan to fund three projects from the 2003 budget, two on smoking prevention and one on cancer information, to a total of about EUR 4.4 million. This is on top of the massive investment that has been made over the last 15 years in cancer prevention, which has already helped to make cancer epidemiology one of the most developed areas of health statistics.
There were many valuable proposals made for the public health programme in 2003, which the budget available did not allow us to fund. I understand the problems faced by those that have been involved in the surveillance networks, the development of which the Commission has financed since 1996.
The Commission has taken several steps to improve the situation. First, we have mobilised experts to provide advice on funding priorities for disease surveillance under the work plan for 2004 and for future funding rounds under the public health programme. Secondly, we have disseminated guidance on projects concerning disease-specific surveillance networks to enhance quality and their potential for funding. Thirdly, we are giving urgent consideration to the possibilities this year under other funding mechanisms, including under the research programme, for data compilation and processing on HIV/AIDS and TB, as well as on cancer screening.
We should also remember that the 2003 budget is not the end of the story. Future work plans under the public health programme, starting with that of 2004, will have the scope and potential to finance projects on cancer, tuberculosis and HIV/AIDS. The importance of ensuring continuity of support for key networks in the field of communicable diseases until the proposed European Centre for Disease Prevention and Control is established will be particularly stressed. My services are working to ensure that this will be reflected in future funding rounds. I hope that this provision, together with the many projects I have described and the coordination of surveillance activities we continue to provide will respond to the question put by the honourable Member.
Like the Commissioner I think surveillance of these diseases is fundamentally important and that is why I am concerned that there should not be a gap. As rapporteur for the European Centre for Disease Prevention and Control, I know we are not going to have this up and running before 2005 at the most optimistic estimate, so it is the gap between now and then that I am concerned about.
Of course, the centre will not deal with cancer as it is not a communicable disease. It will deal with the other two mentioned. I know the Commissioner has been looking for solutions to cancer, because he has discussed that with our committee in the past. Nevertheless, I ask him to look very carefully at the organisations who have been doing the surveillance – particularly on tuberculosis and HIV/AIDS – and see how they can be supported over the coming two years. We are faced with a double problem in this area: one, as the Commissioner mentioned, is the exponential rise in cases in Eastern Europe, and the second is the fearsome rise we are now seeing, here and across the Atlantic, in a number of newly-diagnosed cases which are multi-drug resistant. Potentially, there is thus a dual crisis attacking us from both sides.
. As I indicated earlier to Mr Bowis, I am aware of these concerns and can only stress that responsibility for this entire issue rests with Member States. We keep a close watch on this, using monitoring and surveillance mechanisms. It will be the sort of issue to which I will be turning my mind during the upcoming discussions on this year's budget over the coming weeks, or perhaps months.
In November 2003 Spain was forced to halt imports of fresh citrus fruits from Argentina and Brazil after detecting the presence of diseases which could severely damage Community production, including 'citric canker', which is the most harmful organism for Spanish citrus cultivation.
Spain took emergency measures to prevent the spread of the bacterium concerned, 'xanthomonas campestris (axonopodis) pv. citri', and of two other fungi, 'guignardia citricarpa' and 'Elsinoe spp.'.
Will the Commission take any precautionary measures with a view to the coming marketing year for citrus fruits from the countries of the Southern Cone in order to protect Community territory from the possible introduction of these organisms, also bearing in mind that this year 'citric canker' was found in Spain for the first time?
. The Commission fully shares the concern of the honourable Member as regards the threat to the Community citrus crop caused by the harmful organisms intercepted by Spain.
Following the notification by Spain of the preventive measures it has taken against citrus fruits originating in Argentina and Brazil, and in accordance with the relevant provisions laid down in the Community plant health regime, the Commission initiated discussions on the issue in the meeting of the Standing Committee on Plant Health on 11 and 12 December 2003. In the meantime, the Commission has also urgently requested from Argentina and Brazil additional technical information in respect of the situation faced by Spain, and about which the Commission fully shares its concern.
The Commission and the Member States agreed to review the position at the next meeting of the Standing Committee on 22 January 2004. The Commission will then consider any action ensuring that organisms harmful to citrus fruits – like citrus canker, from which the Community is free – are not introduced into and spread within the Community. The Commission expects to achieve a satisfactory solution before the next import campaign.
Mr President, I would like to thank the Commissioner for his reply.
The question I asked was very clear; the Commission’s reply as well. The facts are absolutely clear and I am in agreement with the Commission in relation to them. The diagnosis is not under discussion; what we are discussing now is the therapy required.
I am pleased that measures should be taken on 22 January, and I would like to know what type of measures the Commission has planned, because at the moment it is not a question of discussing, but rather it is a question – as in Lenin’s famous tract – of what to do. What to do and to do it as soon as possible, because the introduction of a disease of this sort could have harmful consequences which are very difficult to put right if they are not tackled in time.
Commissioner, I would like to know what the Commission is going to propose at the meeting which is going to take place on 22 and 23 January: the specific measures it is going to propose. I would like to know the specific analysis of the specific reality.
. As you know, a number of measures are available under European law to deal with such situations. I do not want to pre-empt the outcome of the discussions that will take place on 22 January, but there are a number of measures, including temporary emergency measures, applicable to the next import campaign. I am sure you are aware of the kinds of measures that are available. They are quite powerful, it is within the competence of Community law to impose them, and these are the kinds of issues that will be considered in the event that the discussion discloses a need to put these measures in place. That is as far as I can go at this stage; I would rather not pre-empt those discussions.
As they deal with the same subject, the following questions will be taken together: 21, 22 and 23
The problem of 20 000 tonnes of obsolete pesticides, spread over more than 5000 locations in Ukraine, need to be tackled with environmentally sound modern technologies, which will need a total budget varying from 60 to 100 million US dollars.
Is the Commission able to set up a concrete programme to solve the Ukrainian problem within its existing financial system?
The problem of obsolete pesticides aggravates the situation in Ukraine, where 20 000 tonnes are present at more than 5 000 locations, threatening the drinking water and health of the local population. In spite of the adoption of the 6th Environmental Framework in June 2001, containing a specific paragraph on pesticides which includes specific action for the elimination of dangers due to obsolete pesticides, now three and a half years have been passed without any substantial improvement of the situation.
Is the Commission able to come forward with a constructive financial solution or instrument for Ukraine?
The huge problem of obsolete pesticides in the Ukraine affects health and the environment, and more than 20 000 tonnes spread all over the country at at least 5000 locations need to be tackled urgently.
On the basis of the EU Parliament resolution of 23 October on the draft general budget of the EU for the financial year 2004, where paragraph 74 notes the dangers to the environment from POPs (Persistent Organic Pollutants) and in particular obsolete pesticides, and urges the Commission to make the extra effort needed to find sufficient financial funds under the existing instruments for their elimination in Ukraine, is the Commission able to take steps which will lead to an appropriate solution?
. We are aware of the threat to the environment and to consumer health that obsolete pesticides constitute in Ukraine and aware, too, of the magnitude of the challenge that their elimination poses to that country.
Ukraine has taken a positive step concerning the elimination of some of the obsolete pesticides, in particular those that are persistent organic pollutants, by signing the Stockholm Convention regarding the elimination and reduction of those pollutants. The ratification of the Convention is still pending. The Commission urges Ukraine to ratify the Convention and to cooperate with the international community to work on this difficult problem.
Responsibility for dealing with obsolete pesticides is primarily for the country itself. While the Commission is prepared to assist Ukraine to the extent possible – and I should just note that our assistance to Ukraine amounts to EUR 126 million a year – current EU assistance programmes do not provide funding for the elimination of obsolete pesticides in Ukraine. In fact, environmental issues have not been selected by the Government of Ukraine as a key cooperation area with the European Union. However, Tacis small project programmes could accommodate project proposals linked to the elimination of obsolete pesticides. Taking into account the amount of pesticides to be eliminated, an EU contribution could only partially alleviate the vast problem. As a signatory to the Stockholm Convention, Ukraine is eligible for funding from the interim Global Environmental Facility, which is the financing mechanism of the Convention.
We have been and continue to be very active in dealing with the consequences of Chernobyl and other environmental disasters, but I should like to ask the Commissioner what more we can do in order to prevent another environmental disaster occurring when something goes wrong with pesticides. Could he approach the Ukraine authorities on these issues, since we shall be raising them in Parliament at the next meeting of the EU-Ukraine Parliamentary Cooperation Committee that is to take place next month? What more can he do in terms of contacting the Ukraine Government and looking again at how the Tacis Programme can contribute to that? After the Chernobyl experience we have to prompt Ukraine to do something. The Commissioner knows as well as I do how that country functions. This will not be its top priority. We must tell Ukraine that dealing with these kinds of methods is a top priority for the EU.
. I totally agree with the honourable Member that obsolete pesticides are a real and serious problem, not just in Ukraine; they are a common problem in all too many post-Soviet regions, as well as in some acceding and candidate countries. The estimate is that in Ukraine there are perhaps up to 20 000 tonnes of these pesticides in 5000 locations and, as the honourable Member knows, they can affect human health because of the contamination of groundwaters, soil, food and even air.
The honourable Member mentioned Chernobyl: I was there recently. We have dedicated a lot of time and a great deal of money to that extraordinarily difficult and dangerous environmental issue. There we are working with the government of Ukraine, which wishes to take that as a priority. It has not been easy even in those circumstances. What is more difficult for us, is to insist on our priorities through a programme such as Tacis, in which the partner country is supposed to take ownership of the programme we are helping to support.
I can assure the honourable Member that we will continue to raise this issue and other environmental issues in the relevant subcommittee of the partnership and cooperation agreement. We will raise this issue during those meetings and if the government in Ukraine says it would like us to focus some of our spending on this issue, we would be delighted to look at that. But the figures involved are very substantial. It is reckoned that it would cost at least EUR 100 million for the elimination of the problem I described earlier, and that is why, in our judgment, it is probably more helpful to turn to the global environmental facility in order to secure an objective which the honourable Member is quite right to highlight.
– I should like to thank the Commissioner for his clarification. I too know that it is a problem at the level of the Ukrainian Government, but there are also political forces in the Ukraine that are very clearly facing up to this problem at the moment; they are on the side of the European Parliament, which has stated that this problem must be solved.
I should like to ask the Commissioner whether he is prepared to give encouragement to those forces in the Ukraine that are currently not in government but may be in future, and help them to look for a solution to this extremely difficult and extremely dangerous problem in the Ukraine.
. The honourable Member is entirely right to say that the issue we are discussing is of considerable concern to many groups in Ukraine, and many of the environmental NGOs which have begun to be active. The issue in which he has taken a particular interest – water contamination – has been of considerable concern to many people.
I can only repeat that we will raise this issue with the Ukrainian authorities. We will be willing, if they wish, to consider ways in which we could assist through the Tacis programme. However, the need for funds for the overall elimination of pesticides in Ukraine is beyond the present budgetary resources of the European Union, though we can encourage Ukraine to turn to other possible financing sources in order to deal with what is a horrendously difficult problem.
As the author is not present, Question No 24 lapses.
How would the Commission respond to concerns about the need to reconcile the objectives of CFSP with supporting development cooperation objectives on poverty eradication?
. The debate about development issues and security does not result in a single choice about doing either one thing or the other. One of the key challenges faced by the European Union is to make better use of all the resources at our disposal in the external relations field. This was recognised as one of the major tasks of the European Convention.
The goal of ensuring greater coherence implies a seamless and coordinated use of the common foreign and security policy and of all other external relations instruments, including the annual Community budget for external actions of approximately EUR 10 billion, of which EUR 6 billion is official development assistance.
We recognised long ago that development policy and other cooperation programmes provide the most powerful instruments at the Community's disposal for treating the root causes of conflict. That is a fact that has been reflected in the recently adopted European Union security strategy. The logic is simple, the logic is straightforward: one of the underlying causes of the disastrous conditions in which people in Afghanistan and southern Sudan live, for example, is conflict. If we are serious about tackling poverty then we must tackle conflict. There is no development without peace. That is why, at the request of our African partners, my colleague Mr Nielson and I have recently presented an ambitious proposal for an African peace facility to the tune of about EUR 250 million to support the African Union in its efforts to contribute to peace keeping.
You might expect a bit of an old hand in development like me – as you are yourself – to be somewhat sceptical about the possibilities that we can deal with, in particular the coherence issues related to development, foreign policy and other policy areas such as agriculture and trade in the European Union. So there are still outstanding issues.
You mentioned the peace facility, which, as an initiative from the European Union, we of course welcome very much indeed, but it is my understanding that certain Member States of the Union are suggesting that funding should go through regional and subregional organisations such as ECOWAS, and I wondered whether you would agree with me that our view should be shared with the African heads of states, who say that finance, organisation, management and decision-making should come through the African Union itself and not be devolved to various other regional organisations?
Finally, how would you assess the implications of the failure of the IGC on the proposal – of which you have been very much in favour – related to the creation of a European Foreign Minister to manage some of these issues?
. Firstly, on the specific point of the peace facility, at a time when we are trying to support and sustain institutionalised African solidarity, it would be quite curious for us not to try to give the maximum support to the institutions of the African Union. Therefore I agree with honourable Member on that.
Secondly, on the question of overall coherence, conceivably, things have changed since I was a British development minister many years ago. But I must say that I find that there is more coherence in the Community's programmes than there was when I was a British minister. That does not mean that we are perfect: we still have a long way to go, not least in relation to the overall field of external actions. I am not just talking about CFSP and official development assistance. I hope in the next Commission that there will be two former development ministers doing the job that Mr Nielson and I are currently doing – it would be a help.
As far as the question of a foreign minister is concerned and the temporary abeyance of the moves towards creating one following the Convention, I still believe that if this person – woman or man – is to emerge in the next few years from the IGC, it is absolutely imperative that we draw on the strengths provided by both the Council and the Commission. It does not make very much sense to have a foreign minister who is somehow cauterised from the Commission on the ridiculous argument that her/his activities may be polluted by too much contact with the Commission. It is perfectly possible to retain the integrity of the Common Foreign and Security Policy, and the relationship with the Council and Member States while, at the same time, drawing on all the competences for which the Commission is responsible and which, taken together, should give us a real possibility to shape an external actions strategy which meets the demand of the 21st century.
Foreign and security policy is no longer – if it ever was – the sort of agenda which is simply decided in the chancelleries of European capitals. Foreign and security policy, development policy, trade policy, agriculture policy and external policy in the justice and home affairs fields, are all relevant to Europe's impact on the rest of the world and the real positive contribution we can make there.
– Mr President, how does the Commissioner rate the talks that began yesterday between the United States and Latin America? Will they strengthen or weaken the Community objectives referred to in Mrs Kinnock’s question, and what is the EU’s response to the US initiative?
. I will be in a better position to answer that question after the meetings to be held in April as part of the ASEM process. In April, following the informal Foreign Ministers' meeting at Tullamore in Ireland, we have meetings with our Asian partners in ASEM. We also have meetings with the Indonesians and other partner countries. I hope they will underline the importance of our partnership.
Europe is the biggest provider of development assistance and the biggest trading partner in many Asian countries, and it is certainly the biggest provider of external financial investment in most Asian countries. I am not convinced that our political impact in those countries is as great as our economic impact and I hope we can change that. We have done a great deal to enhance our relationship with China. I am keen that we should do the same with India, and I hope that later this year we will be able to produce a strategy document on our relationship with that country. We have already produced a strategy document on our relationship with south-east Asia. We are starting to move things forward and we have been helped in that by the Parliament, which has supported our opening of five new Commission delegations around Asian countries.
On 9 December 2003, the Commission and Syria reached an accord on an Association Agreement between Syria and the EU modelled on the agreements with the other Mediterranean partnerships, including a political chapter, an economic and financial chapter, and a social and cultural chapter.
In the Commission's view, what prospects does the agreement hold out for the two parties? Does the Commission believe that the signing of this agreement in the near future will facilitate regional integration, the creation of a positive climate in which to resolve the political problem of the Arab-Israeli conflict and the democratisation of Syria?
What is its view of the diametrically opposed positions of the USA which saw Congress and President Bush (only a few days ago) pass a law which provides for economic and diplomatic sanctions and restrictions on Syria, and does the Commission sympathise with the reasons adduced by the USA for adopting this policy against Syria?
. The agreement which we have been discussing with our Syrian colleagues but which has not yet been initialled would, in my judgment, provide a solid platform for economic and political reform in Syria. The dismantlement of tariffs and the opening of markets will be an important incentive for Syria to undertake legal and institutional reforms.
The agreement would also help Syria to integrate into the world economy and could be a stepping stone towards other initiatives, such as Syrian membership of the World Trade Organization.
The provisions on the respect for human rights, on non-proliferation and on cooperation against terrorism would, I trust, strengthen our ability to engage with Syria on these issues.
As regards the facilitation of regional integration, the agreement would complete the network of Euro-Mediterranean association agreements with our Mediterranean partners. It constitutes the final step for the Euro-Mediterranean Free Trade Area envisaged by the Barcelona Declaration. We should now continue working together to ensure trade liberalisation between the Mediterranean partner countries themselves.
The agreement would be the most important element in our policy of constructive engagement with Syria. It is our belief that the agreement should strengthen the incentives for reform in Syria, both by creating a more open economy and society and by establishing a political dialogue on issues such as respect for democratic principles and human rights.
I believe that the United States shares our fundamental objective of integrating Syria into the international community as a country that abides by international law and cooperates, we hope, on non-proliferation and against terrorism. The association agreement should be seen as a framework for a long-term engagement with Syria in this respect.
Commissioner, thank you very much for referring to the objectives and the procedure for achieving the cooperation agreement with Syria. However, I wanted to ask you to clarify the last part of my question: do you share the opinions expressed by the United States on relations with Syria and its role in the region and in achieving peace.
The methodology followed by the European Union is different from that followed by the United States. It may be that the objective is the same within the more general framework, but that the methodology differs. Do you share the fears which the United States have specifically expressed? Do these fears have any bearing on the policy of the European Union?
. I noted that when the American Secretary of State, Mr Colin Powell, whom I much respect and admire, was undertaking his hearings in Congress before he was confirmed as Secretary of State, he made a powerful case – I may not be using exactly the same words he used, but similar ones – against knee-jerk sanctions and against always trying to secure one's political objectives by cutting people off through sanctions. He has always been a powerful exponent of constructive and hard-headed engagement. I am not saying that he would necessarily agree with us on Syria, but I think that is what we have been trying to do on Syria just as we have been trying to do it on Iran. It does not mean that we are simple-witted; it does not mean that there is not a spine to what we are trying to do, but, provided people will engage with us on issues like human rights, terrorism, weapons of mass destruction and trade liberalisation, then we should be prepared to hold out a hand and try to encourage them.
We have had a series of extremely useful negotiations with Syria over the past few months. The Commission has put a great deal of energy and effort into this process, as have the Syrians. The Syrians, on issues like tariff dismantling, have moved further and faster in the last few months than most of us thought possible. I negotiated, or virtually negotiated, the clause on human rights when I was in Damascus a few months ago, and my excellent officials have been carrying through the negotiations on other things, including weapons of mass destruction. Now the proposals that we discussed with the Syrians the Council are being discussed by the Council. The Council will have to decide whether we should go back to the Syrians and try to secure more from them than we have done so far.
I have no doubt that if we can come off with a strong and sensible agreement with Syria – the last piece in the jigsaw puzzle of our Euro-Mediterranean partnership – then everybody will benefit from that: everybody who wants to see a more prosperous future in the region, everybody who wants to avoid a clash of civilisations between the European, North American and Islamic worlds and everybody who wants to see terrorism and insecurity tackled in the most effective and sustainable way.
Commissioner, the word 'hope' appeared several times in your initial response. There seemed to be a certain amount of 'hope' rather than 'expectation'. Could you give your estimation as to what you think we can get from Syria as regards its relationship with Lebanon as well as its occupation of that country and its support for Hizbollah?
. It is fair to say that as part of the negotiations we have had with Syria, we have had an increasingly frank and comprehensive dialogue on regional political issues. That includes the situations in southern Lebanon, Palestine and Israel, and the situation on the Golan Heights. I expressed hope because – and I hope I am not entirely fatuous in my geo-strategic observations – we want to see more movement from Syria on a number of issues.
I much prefer talking and trying to secure agreement, to reading what the Syrians' positions are in the newspapers. So when I say 'hope', it is a small and fragile word. Perhaps it carries too much baggage, but before I leave the European Commission I would very much like to see the signing of an agreement with the Syrians.
As the time allotted to questions to the Commission has elapsed, Questions Nos 27 to 47 will be replied to in writing.(2)
That concludes Question Time to the Commission
The next item is a statement by the Commission on services in the internal market.
Following the Commissioner’s speech, we shall apply the catch-the-eye procedure.
. Madam President, I assume that you want me to say something – I used to speak your language, but I have not done so for about 40 years!
I have come to the House this evening to make two declarations: the first is on the Services Directive, which the Commission decided upon this afternoon; the other is a short announcement on behalf of the Commission, and in particular of my colleague Mr Solbes, on the strategy for economic policy coordination and surveillance.
I shall start with the Services Directive. It is with great pleasure that I can announce to you today that the Commission has adopted a proposal for a directive to create a real internal market in services. It is an ambitious but balanced and gradual proposal, which aims to set service businesses free of legal and administrative barriers to the development of cross-border activities. It is potentially the biggest boost to the internal market since its launch in 1993. It will improve the competitiveness not only of the services sector but also of the whole European economy, including the manufacturing sector.
The proposal is a major element in getting the Lisbon Agenda back on track. It is the result of a long process launched by the Commission's Services Strategy in December 2000. It addresses the internal market barriers identified in the Commission’s Report on the State of the Internal Market in Services in July 2002. The European Parliament was involved throughout the process and adopted supportive opinions on both these documents. I am therefore delighted that I can come to you first and present our proposed solution today.
The proposal responds to the European Parliament's call for a comprehensive proposal to ensure free movement of services by means of applying the country of origin principle, administrative cooperation and, where strictly necessary, harmonisation.
The proposed directive is comprehensive in that it covers all the services that are at present unable to benefit from the internal market because of legal or administrative barriers. It covers both the freedom of establishment and freedom to provide services. It will benefit a wide variety of services, including professional services, business services, security services, environmental services, distribution services, travel agencies, hotels, restaurants and entertainment, as well as health services. Only those services that are already covered by wide-ranging specific EU law, such as financial services, telecommunications and transport, are excluded.
In order to make it easier to establish a service business in another Member State, the proposal will cut red tape through a large-scale administrative simplification process. A number of restrictions on establishment, such as nationality requirements or 'economic needs tests', will be abolished. In addition, Member States will be obliged to set up electronic procedures and make available to service providers single points of contact dealing with authorisations and other formalities. Unnecessary authorisation procedures will be screened and removed; remaining authorisation schemes will be made more transparent and predictable, being based exclusively on objective criteria known in advance. Other restrictions, such as requirements that limit the number of outlets per head of population, or fixed tariffs, will also undergo a transparent process of screening and mutual evaluation.
In order to make it easier to provide services across borders, the proposed directive aims to implement in practice the country of origin principle, whereby once a service provider is operating legally in one Member State, it can provide its services in others without having to comply with further rules in those 'host' Member States. In order to underpin this principle, the proposal provides for enhanced administrative cooperation between Member States and for some basic, harmonised, EU-wide quality requirements. It will, for instance, require appropriate professional indemnity insurance for services giving rise to particular risks.
The proposed directive recognises the specific nature of the regulated professions and the particular role of self-regulation and calls on professional associations to establish European codes of conduct on professional ethics. It is complementary to and fully compatible with the proposed directive on the recognition of professional qualifications.
In order to make it possible to use services offered in other Member States, the proposal also clarifies and strengthens the rights of users of services. It therefore makes it clear that those rights prevent Member States from imposing restrictions such as requiring authorisation to use services (for example of architects or builders from other Member States), or discriminatory tax rules making services from other EU countries more costly. The proposed directive clarifies the rights of patients by setting out, based on the case-law of the European Court of Justice, the conditions under which national social security systems must reimburse the costs of medical care received in other Member States.
The proposed directive seeks to create more cross-border service activity, which will give businesses new opportunities in new markets, so that they can grow and create more jobs. Increased competition will also be likely to reduce prices and help to disseminate best practice and encourage innovation. In particular, SMEs will greatly benefit from the improved legal certainty and increased opportunities for cross-border supply. The effect on the economy as a whole will be higher competitiveness and more and better jobs. Therefore, the proposal needs to be adopted, written into national law and implemented as quickly as possible. This means that it must get the highest political support from all the institutions involved.
The Commission is aware that, unfortunately, this proposal arrives too late to achieve first reading in this Parliament. However, given that it meets the European Parliament's request for a comprehensive approach to create a true internal market in services, I trust that Members will give it due consideration and start to discuss it in order to provide a sound basis for the new Parliament's work and show the way to the Council of Ministers. That is what I would like to say on the directive on services.
Now, very briefly, on the other subject, I should like to say that the Commission has decided today to challenge the Council conclusions in the European Court of Justice. This challenge will, however, concentrate exclusively on procedural elements and will not touch on the country-specific economic surveillance aspects of the Council conclusions. More details are available in a document literally just made public, with the reference number IP/04/35.
Thank you very much, Commissioner Bolkestein. We should be particularly grateful if you would inform us immediately of the outcome.
Madam President, I should like to welcome the Commission's proposal warmly, on behalf of my Group and the Committee on Legal Affairs and the Internal Market. We have been following the development of this very closely. As the Commissioner was kind enough to say, the Commission has taken notice of a number of reports we have made. I was the rapporteur for the last round, and we are currently working on a new single market report.
So we will have a chance to go into detail, and I agree with the Commissioner that it would be highly desirable to start the debate in this Parliament. I hope that my committee will be able to do that so we can start consulting a wide range of interests in this extremely comprehensive proposal. It is also absolutely essential to start the progress of this through the Council. The political points I want to make to the Commissioner tonight, and on which I would like his comments, concern the Council more than anything else. I am pleased to see that we have one representative on the Council benches. It is disappointing that there are not more. As the Commissioner said in his statement, the crucial factor in getting this to work will be the willingness of the Council to accept the basic principles of the internal market: a 'country of origin' principle for supplying cross-border services, the mutual recognition of conditions of establishment and sensible behaviour as regards grasping some of these issues.
I do not need to remind the Commissioner – although he may wish to refer to it – that the Council's record to date in dealing with these issues has, frankly, been deplorable. The sales promotion mutual recognition directive – which is an integral part of this – has been with the Council for 15 months. Under the Commissioner's proposal we face the position where we will be able freely to establish marketing agencies in other countries, but they will not have a common set of principles. I would like to hear the Commissioner's views about how he is going to work with us to get the Council to accept a serious timetable for dealing with these issues and how it is going to perform its part of the packages on the table.
Colleagues, if we do not have the support of the Council we will get nowhere. This is the crunch time for the internal market. Unless the Council comes to terms with this proposal, then it is not serious about Lisbon and not serious about the internal market. Frankly, the Council's acceptance of this directive is the biggest challenge that the whole Lisbon proposal faces. The Council must get on with it.
– Madam President, Commissioner, I welcome your second declaration – that the Commission is asking the ECJ to clarify the procedural aspects of budget monitoring – very warmly.
The euro – let us admit it for once – has achieved far greater stability in the five years that we can look back on than the Deutschmark did. On the other hand, the euro is a difficult currency, for it runs alongside not one but fifteen national finance and economic policies, has an ‘open-door’ policy, and is still a young currency. It is therefore especially important to enforce Article 104 of the Treaty and the associated Stability Pact rigorously, and the eight countries and their citizens who have done their homework have a right to expect this. That is why the Commission is acting properly by clarifying these rights and enforcing budget discipline. That in itself serves to boost confidence in this new currency. We still have a lot of work ahead of us. Thank you for this decision.
Madam President, my question is also about the short declaration or short announcement about taking legal proceedings against the Council. I should like to ask the Commissioner: what is the best that the Commission expects; that is to say, does it expect to win the case? What would the consequences be? Would it be able in some way to intervene in the decisions taken by the Council? What does the Commission mean when it says that it is exclusively procedural elements that the challenge will concentrate on?
Madam President, I want to comment on both of the Commissioner's statements. I welcome the proposal on services. It is a great pity that it does not cover financial services. Unless there has been a last-minute change, these have been left out of the general proposal, which is unfortunate because the general principles of country of origin and mutual recognition, which are found in the service proposal, are applicable in financial services, and it would have been good to have that reinforced by their inclusion in this proposal.
The main thing I want to comment on is the Commission's decision today to take the Ecofin Council to court over its suspension of the Stability Pact. This is a serious row, and it has just got a lot bigger today. It is a graphic illustration of the problems you inevitably get when you try to run a single currency across 12 different countries. Those tensions will continue and only get worse, because it really is impossible to run a single economic policy which suits every single one of those 12 economies. Those tensions will get more – not less – significant with the expansion of the eurozone and with the enlargement of the European Union. I hope there is a satisfactory resolution to this problem, but at the moment it is another serious blow to the euro's credibility that the rules are not being enforced by the ECOFIN finance ministers. We were told that these rules were fundamental to making the euro work, the Commission is being forced into this drastic action and the wrangle is set to go on for a great deal longer.
In the light of the circumstances we have seen today, it is no wonder that people in the United Kingdom, Denmark and Sweden are all saying a big 'no' to the euro.
. Madam President, I thank the Members that have put questions to the Commission. First, I should like to deal with the subject of the services directive. I will then move on to the other subject.
I thank Mr Harbour and Mrs Villiers for their support for the directive, or at least for what I said about that directive in general terms. Mr Harbour said quite frankly that approval by Parliament is all very well, but what about the other half of the legislative body in the Union – the Council? He is quite right in saying that the Council – not only on the issue that he mentioned, but others as well – has been laggardly. That is very bad. Sales promotion, the example quoted by Mr Harbour, is only one example: there are others.
Mr Harbour asked for the Council to accept a serious timetable. I wish I could achieve this. As Mr Harbour knows, the Commission is very powerful, but it is not powerful enough to force the Council to stick to a timetable. We are in the hands of the presidency. Mr Harbour can count on the Commission to impress upon the Irish presidency that it should do some serious work on this. However, when all is said and done, the presidency presides and the Commission plays the role of the Greek tragedy chorus: it looks on, but there is not much it can do but say 'Woe!'. Nevertheless, we will chivvy the Irish presidency along, and tell it to get on with the job.
Mrs Villiers complained that financial services are not included. The reason for that is that we have a very elaborate framework for financial services, as Mrs Villiers knows better than almost anyone else. The financial services action plan, with its 42 measures, is now well on its way to completion. We did not want to muddy the water or go over the same ground again, and that is why, as with some other fields that are regulated by other legal instruments, we thought it better to exclude financial services.
With regard to the Stability and Growth Pact, and the fact that the Commission has decided to challenge the decision of the Council in the Court of Justice, Mr Mombaur said that the Commission must insist on budgetary discipline. The Commission certainly does that: that is why we are going to court. I am pleased that on the whole – if not across the board – Parliament supports the Commission in that endeavour. The Commission believes that we live in a community of law. The Stability Pact is an agreement between parties and an agreement between parties is the law between parties, and that law must be upheld.
I said earlier that the proceeding the Commission would like to start in the Court of Justice will concern procedural aspects. We do not think it is the proper role of the European Court of Justice to tell the Union how to formulate economic policy. Therefore, the Court will focus on procedural aspects – the areas where it believes that the Ecofin Council has gone astray.
Having said that, I should like to point out that procedure and substance form a whole. It is for the Court of Justice to decide where the Member States – or the Council – have gone astray. I hope that will happen soon. We do not want this procedure to drag on for years. We hope that a fast-track procedure can be followed so that we will receive the opinion of the Court in the autumn.
Mrs Villiers repeated her well-known song in pointing out that she is against the euro or, at any rate, that Britain should not join EMU. I will not enter into a debate on that now. I know that fools rush in where angels fear to tread, so I will not get mixed up in the UK debate on the euro. She also said that 'inevitably' – that is the word she used – these problems arise when there are 12 countries without one over-arching economic policy that is followed by all 12. I beg to differ. Twelve countries have signed up to the Stability and Growth Pact. If, and as long as, they do what they signed up to, there is no problem about 12 countries following different economic policies. As long as their budget deficits are below the famous barrier of 3%, I do not see what more we need. No doubt the Commission will come up with more proposals along those lines. That is my answer to Mrs Villiers on the point of the link between sovereignty in economic affairs and deficits in fiscal policy.
Thank you, Commissioner Bolkestein.
The debate is closed.
The next item is a recommendation at second reading (A5-0455/2003) by Mr Nobilia, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position with a view to adopting a European Parliament and Council regulation on detergents (1095/3/2003 – C5-0521/2003 – 2002/0216(COD))
.  Madam President, Commissioner Liikanen, two years ago when Parliament began looking at the regulation in question, it seemed truly unthinkable that the legislative process could be settled with almost unanimous agreement. Yet, with the vote tomorrow and the conclusion of the second reading, we can say that the process is essentially concluded with the agreement of all those concerned. It must be said that the initial Commission text radically reformed the provisions in question, yet the amendments made to the original text were not at all minor. The definition of ‘surfactant’, additional tests, the derogation from authorisation, labelling, more and better information for consumers, are all aspects that genuinely broaden environmental protection and human health protection and that take into consideration the well-being of animals within the context of research for the development of products.
It must also be stressed that the text in question considers the difficulties of small and medium-sized enterprises, for which the procedures have been simplified, without disregarding the necessary protection. I will not expand any further my explanation of the text that I hope Parliament will tomorrow be able to adopt with a large majority. Instead, I would like to thank all the groups and their shadow rapporteurs who, during this long phase, drew up the text in question after very effective dialogue. I feel that everyone can find reason to be satisfied with aspects or sections of the text in terms of what was constructively contributed and that they will, therefore, find they can agree with the overall text in terms of the afore-mentioned assessments.
Furthermore, I would like to thank the Commission for being willing to reconsider its proposals and for the commitment there was to harmonise a text, which is certainly not easy, to make it satisfactory in view of all the respective points of view. I must add that, even when faced with a continuous exchange of proposals and with understanding everyone’s demands, we also prepared a legislative product with the Commission that met with broad satisfaction. It is true that an important contribution was also made to this text by the Council, which, faced with the immense commitment of the Italian Presidency that has just come to an end, effectively followed the text’s progress and intervened at once, just when it seemed that the common position, which was aimed precisely at opening a second reading, would be delayed; nor do I want to forget the commitment and interest shown by the Irish Government delegation long before it assumed the current Presidency, thus showing a real desire to best define the text in question.
Having said that, as a signal of the long road together, I refuse to believe that the only point on which there seem to be differences can really be a reason to start the conciliation procedure. I am referring to the provision for revision where the Commission commits to providing Parliament and the Council with a report on the anaerobic biodegradation of surfactants and on the biodegradation of other components within five years, and to put forward proposals on phosphates within three years. The problem, however, does not seem to be so much this, but the possibility of this happening in the next parliamentary term, and this because the standard phrase on the entry into force of the current regulation would, in fact, prevent the afore-mentioned commitment being made good within the next parliamentary term. As we know, compromise texts have been presented on which there is, as has been said, general agreement.
The solution to the problem that I have just explained is contained in the afore-mentioned texts. I am sure that all of the groups will be happy with this solution and, appealing to the Commission, I would like to hope that the matter could be happily resolved so as to conclude a somewhat problematic procedure in a generally satisfactory manner.
. Madam President, I would like to begin by congratulating Parliament on the excellent progress that it has made towards bringing this technically rather complex proposal to a successful conclusion.
The second reading has proceeded very rapidly despite the number of issues that remained to be resolved. I would particularly like to thank the rapporteur, Mr Nobilia, for the special effort he has made, personally, in this respect.
The Commission is pleased that this proposal is now entering its final stages. The proposal was made with two broad aims in mind: to improve the protection provided to the environment and to consumers while, at the same time, maintaining and improving the single market in detergents.
The proposal modernises the legislation on detergents in three major respects. Firstly, it introduces more stringent tests for the biodegradability of surfactants. Secondly, it extends the scope of the legislation to include all types of surfactants. Thirdly, it introduces labelling requirements for the benefit of consumer health.
It should also be recalled that this proposal simplifies EU legislation by replacing five directives and one Commission recommendation by a single regulation. It is therefore genuine simplification; there is a lot of talk in this field, but not much action.
The Commission does, however, regret that Parliament has chosen to emphasise national measures on detergents in a proposal for Community legislation one of the aims of which was to expand the harmonised area and promote the single market. The proposed regulation nevertheless represents a significant step forward in terms of stricter testing and extending the legislative scope regarding surfactants, as well as better information for the consumer. These aspects are what we should concentrate on at this stage.
It is in the Commission's and Parliament's joint interest that the text should be definitively adopted before the end of the current parliamentary term. The prospects of doing so are good if we can agree to put aside minor issues and concentrate on securing the main benefits. The Commission therefore supports the compromise package that the rapporteur has proposed; this means Amendments 30 to 37. Consequently, the Commission cannot accept any of the other amendments.
– Madam President, Commissioner, Mr Nobilia, I am most grateful for the very pleasant and productive cooperation over recent years. I am pleased that in this final phase, we have been able to reach agreement on seven important compromise amendments, and I can tell you that after critical appraisal, the Group of the European People’s Party (Christian Democrats) and European Democrats will support all seven amendments.
Personally, I am very pleased that we are able to maintain national measures on detergents. In your country, for example, there are already substantial bans in place on the use of phosphates, as there are in mine. I think this is the right approach, because it means that countries wishing to take this further will not now be prevented from doing so; nor will they actually have to turn the clock back. Instead, they can retain their current successful standards. I think this sends out a positive signal for environmental policy, and an especially positive signal for the enlargement of the European Union. The amendment with the five-year period – the experts know what this is – will remain, but on the whole, my group will support the three years in the compromise.
I also think it is important that this regulation genuinely strikes the right balance as regards derogations, and I am pleased that there are virtually no derogations on the implementing obligations. I am also pleased that in other areas where, knowing that derogations are necessary, we have been courageous enough to provide them, namely for smaller manufacturers of specialised detergents for industrial use, which after all have had to seek out a niche market where general detergents are not used, such as hospitals and industrial kitchens. I think that we have been successful here in weighing up all the various aspects of sustainability – environmental, economic and social.
About ten years ago, the mountains of foam on our rivers were the trigger for amending the legislation on phosphates in water. We have genuinely moved a step forward. I am very pleased that we are no longer adopting an ‘end of pipe’ approach by focussing on water purification processes but are establishing innovative rules in Europe on the initial discharge of substances. What is more, we are doing so not only with the heavy hand of the law, Alexander, but by adopting innovative approaches in order to encourage our companies to continue their work here. I think this approach has been successful.
One point that applies to us all remains unresolved. The legislator can impose conditions only on quantities and products; he cannot regulate the use of washing powders and detergents. If the same amount of washing powder is used for one kilo of laundry as for five kilos, this is where the real environmental pollution arises. There is still a great deal of work to be done here to raise awareness among Europe’s consumers, and I include myself in that.
Madam President, the procedure in question is clearly important and we all agree on this point. The Council common position offers the basis for an acceptable compromise and yet sufficient account was not taken of some of the areas that were debated and adopted by Parliament at first reading. Therefore, I too believe that this balance should be improved upon, in light of the fundamental objectives of this regulation: health, consumer safety and environmental protection.
The amendments that were re-tabled by my group, with the agreement of the rapporteur, seek to guarantee that these objectives are achieved, in the interests of the key principles of the environmental strategy: the precautionary principle, the ‘polluter pays’ principle and the substitution principle. Limiting the scope of the regulation to just the biodegradation of surfactants contained in detergents does not run counter to these principles. In fact, I believe that anaerobic biodegradation, biodegradation of main non-surfactant organic ingredients and the use of phosphates – this in particular – should be subject to special control as a substance that is subsidiary to the detergents regulation. The committee is almost unanimous in its call for a new legislative proposal to be presented that seeks to gradually ban these substances or to limit specific use to three years from the publication of the current regulation.
This is what has been agreed in advance by the representatives of Parliament and the Council in view of the attempt to conclude the legislative process at second reading, a package that I consider to be reasonable, above all for swift adoption of the regulation. I therefore believe that adopting any other amendment that moves away from this compromise offers a rather narrow margin for improvement, if it does not jeopardise the entire regulation. I therefore agree that Parliament must not deviate from this balance, and it would be ironic if it were to do so when reviewing the environmental significance of the provision.
All that remains for me to do, finally, is to congratulate the rapporteurs and the shadow rapporteurs from all the political groups for their willingness and their commitment.
Madam President, our group has chosen to support the compromise amendments tabled by the rapporteur. We should have liked to have gone further in quite a few areas and had tougher legislation, but we think it is very important for us to take a decision and for this to enter into force as quickly as possible.
Proposals to enable individual Member States to retain and introduce stricter rules in this area, as quite a few Member States have already done, are particularly important to us. One of the main issues is that of the need to cease using phosphates. There are sound arguments for stopping using them immediately. We know that phosphates lead to serious eutrophication. In the marine environment, for example, they give rise to major environmental problems. We know that there are perfectly satisfactory substitutes and that countries have in practice phased out the use of phosphates.
In politics, there is sometimes a conflict between what is politically possible and what is desirable. We have therefore chosen to support a compromise that is politically feasible, that is to say to phase out phosphates over three years. Ideally, they should be phased out straight away. We shall try to choose both routes. We shall vote in favour of the amendments by the Group of the Greens/European Free Alliance to phase phosphates out immediately, but we believe that it will be the political compromise that will be adopted in the end.
– Madam President, I should first of all like to thank Mr Nobilia for the excellent cooperation. As I only have one minute, I shall have to be brief. There is, in fact, only one major problem left, namely that of phosphates. Phosphate-free detergents are compulsory in a number of countries; this may be on the basis of a voluntary agreement with the producers, or, sometimes on the basis of legislation. However, in some countries of the old Fifteen, such as Spain, there are still detergents available that contain phosphates. In a whole host of new countries that are soon to join, sometimes two-thirds of the detergents still contain them. It would be very simple to replace these, and this is, in actual fact, what the Commission should have suggested a long time ago. I also understand that the Commission has prepared a proposal to that effect. What, then, is stopping the Commission from producing this proposal now rather than waiting for three years?
I also have a question for the Commission. Is it true that one country, namely France, has blocked the compromise? Had it not done so, this entire sitting would have been unnecessary and we would have reached a compromise a long time ago. I should like to have an answer to this question. Is it only France that has blocked the compromise?
– Madam President, on behalf of the Group for a Europe of Democracies and Diversities, I should like to congratulate Mr Nobilia, the rapporteur, on the compromise reached with the Council. With regard to the assessment of detergents, this legislation takes the environmental and health effects sufficiently into consideration. Agreement has been reached on exemptions, phosphates and labelling, and I have shown my support by co-signing the compromise amendments. Particularly with regard to phosphates, it is to be welcomed that Member States can ban these, as a few have already done. A ban on phosphates also has the positive effect that it limits the spreading of harmful cadmium into the environment, since cadmium is released when phosphates are extracted.
The recent conclusion reached by the scientific committee on toxicology, ecotoxicology and the environment, however, has sparked a reconsideration of an EU-wide ban on phosphates. The scientific committee has demonstrated the harmful environmental effects of phosphates and rubberstamped the alternatives. I should like to hear the Commissioner's opinion on this.
Finally, I am pleased that agreement has been reached on labelling. It should be enough to display simple texts on products approved following thorough evaluation. If consumers are curious to know more, they should consult the manufacturers via their websites and telephone.
Madam President, the key aim of the EU's detergent policy has been to safeguard the single market in these products and, above all, to ensure a high level of environmental and human protection. The proposal is a consolidation and modernisation of five existing directives, as the Commissioner has told us, to form one regulation concerning the biodegradability of surfactants, which are essential substances used in detergents as catalysts to break down the surface tension of the liquid in which they are dissolved, for example oil or grease floating on top of a washing-up bowl. The focus is on solving the problem of foam caused by surfactants in our water systems. A major error in the installation of dishwashers and washing machines over the years – certainly in my country and, I suspect, elsewhere – has contributed greatly to this problem of foam in water systems. These appliances are often wrongly connected by householders to surface-water drains leading directly to rivers rather than to so-called foul drains, which channel the run-off to water treatment plants, thereby causing unnecessary pollution in water courses.
Harmonisation of detergents legislation across the Community in this regulation will ensure a level playing field and is in line with the Lisbon proposals. It will also take into account the principles of sustainable or environmentally friendly development set out in the Gothenburg strategy. The costs of a cleaner environment and water supply are difficult to quantify, however. This integrated two-pronged approach, which marries environmental and economic concerns, is a positive departure.
I welcome this proposal both because it provides greater information for consumers – particularly those who suffer from allergies – and because it lays down a high level of product safety through increased transparency and producer responsibility enforced by a system of national sanctions for non-compliance.
All concerned – manufacturers, national authorities, consumers – hold a stake in the process and stand to benefit from the regulation. In addition, as well as the rightful emphasis on biodegradability of surfactants, I welcome the change in the review clause in the compromise package to give priority to exploring possible needs for phosphates legislation within three years rather than five. There is a need for phosphate-free detergents.
Studies in my country have established a statistically robust cause-effect link between eutrophication, or algal bloom, which has an enormous detrimental effect on water quality and aquatic ecosystems, and phosphorous concentration. A recent survey in Ireland showed that, while Irish freshwaters are still markedly less polluted than the European average, up to 30% of river length has been contaminated by phosphates. Our government regulations were introduced in 1999 to counter this trend, which has been cited repeatedly since the 1980s as the main problem in Irish freshwaters. However, this problem must be examined at European level in line with the directive on dangerous substances in water and under the EU water framework directive launched in October 2000.
In conclusion, I would like to echo the support expressed by the Irish presidency for the compromise package agreed by the Italian presidency, the Commission and the rapporteur.
Madam President, like everyone else, I too can endorse the package that has been assembled as a compromise. I thank the rapporteur for the work he has done on this. The process for reaching a compromise has been very useful and speedy. However, like so many others, I endorse it with some reservations.
Over the last few years we have seen, at least in Western Europe, the levels of phosphate in drinking water fall by between 50% and 80%. It has dropped steadily since the 1980s. One of the biggest reasons for that has been the control of detergents. Now we are opting for even tougher laws, I hope. We are going to see them applied over a wider area, from Limerick – which Mrs Doyle knows very well – to new places such as Latvia, Nicosia and other parts of Central and Eastern Europe. We can expect that all the rivers that drain into the Baltic and the North Sea will become cleaner. There will be far fewer bubbles in the rivers of Europe than Europeans have in their baths.
These new measures, in terms of labelling of detergents and ensuring that they break down into safe components when they are discharged in the water, are not quite enough. This issue could quite simply be resolved and in many ways improved by the removal of phosphates from our laundry wash. This is something that we have not managed to do in this proposal. I believe that it is something that Parliament would like to see happen and something which we feel the Commission still has to address.
Something not mentioned by other colleagues is the continued use of animal tests to assess detergents. The practice cannot be accepted for much longer. The Commission must set out a clear timescale for the development of replacement tests. It is long overdue. The Commission appears to have missed its chance yet again. Nevertheless I, like everyone else, will support the compromise tomorrow.
Madam President, I wish to begin by congratulating the rapporteur and all the parties involved in the proposal tabled. I think that a surprisingly sound piece of work has been done.
It is an important report for the environment, but it also addresses a major and important consumer issue because detergents are important items of daily use. Consumers need to be given full and adequate information so that they can direct developments in the market by choosing environmentally friendly products.
When it comes to phosphates, it is argued in Sweden, where we still have a number of detergents containing phosphates, that, firstly, we have sewage treatment works to deal with the phosphates and, secondly, that the alternatives are not entirely free from problems. I have accepted these arguments.
In Amendments Nos 40-46, now being tabled by the Group of the Greens/European Free Alliance, we take as our starting point the Scientific Committee’s statement that phosphates cause major problems and that the existing alternatives do not cause these problems. That being said, I believe it is time genuinely to ban phosphates if they are so dangerous and if they pollute the Mediterranean etc. Let us not wait for that to happen. I should therefore like us to vote in favour of these amendments so that the Commission can put forward a proposal concerning the matter.
Madam President, Commissioner, ladies and gentlemen, as I stated during the debate on first reading, I believe that the regulation before us represents progress, especially for producers, consumers and in terms of environmental protection. We are indeed moving towards the welcome modernisation of the legal framework concerning monitoring the biodegradability of detergents, which dates back to the early 1970s. Please allow me, however, to register my disappointment as regards two points that I consider to be especially relevant and sensitive.
My first point is about the need to harmonise legislation on additional labelling, especially the banning of images likely to increase the risk of detergents being ingested, such as images of fruit or other food products. These images are particularly dangerous for children, because their eye-catching nature increases the risk of children ingesting them. The system currently in force only bans dangerous substances and preparations, which is clearly inadequate. I therefore suggest that we go further to protect consumers, especially the most vulnerable.
Furthermore, I should like to express my incomprehension at the imposition in the regulation of national, non-harmonised testing methods, without any timetable for their publication being built into the regulation. I feel that in all of these aspects the solutions we have found are far from ideal.
. Madam President, I thank Members of Parliament for this very constructive debate. I want to come back to the issue of phosphates, which was raised by a number of Members. We must remember that fertilisers are a very important source of phosphates: about 50% come from fertilisers. Years ago, in the country which I know well, I proposed taxation on fertilisers high in phosphates. That solved the problem to a certain extent.
In many countries the authorities have acted. The use of phosphates in detergents is effectively banned by means of national legislation or voluntary agreements in Member States that have deemed such measures necessary. National measures currently exist in the majority of Member States and, in some cases, they have been in place for many years. That is why the Commission will now concentrate on ensuring that any proposal in this area has a secure scientific basis and that it has an added value at Community level.
The Scientific Committee found that the consultants' report on phosphates was seriously lacking in some respects – for example concerning the impact of alternatives – and it is has identified a number of other areas for which data is still lacking. I want to assure you that the Commission is fully committed to filling these data gaps as rapidly as possible and to proposing whatever measures may be justified on that basis.
Thank you, Commissioner Liikanen.
The debate is closed.
The vote will take place tomorrow at noon.
The next item is a report (A5-0474/2003) by Mrs Sandbæk, on behalf of the Committee on Development and Cooperation, on the Commission communication to the Council and the European Parliament on the update of the EC Programme for Action: accelerated action on HIV/AIDS, malaria and tuberculosis in the context of poverty reduction; outstanding policy issues and future challenges (COM(2003) 93 – C5-0384/2003 – 2003/2146(INI)).
Madam President, it was in February 2001 that the Commission adopted the action programme ‘Accelerated action against HIV/AIDS, malaria and tuberculosis in the context of poverty reduction’. The Commission has now presented an evaluation of its implementation and given an account of outstanding issues and future challenges.
There is a need for a stronger and more coherent strategy. Unfortunately, enough challenges still remain. Almost 20 000 deaths – not per year, not per month but daily, and it is the poorest countries’ populations that are absolutely the hardest hit. The crisis causes enormous human suffering and brings the possibilities of development in these countries into serious danger.
There is therefore a need for greater concerted effort in a number of related areas. There is a need to develop new medicines. Medicines of proper quality must be produced in sufficient quantities. The prices must be within the financial reach of governments and populations, and the medicines must be available to all.
In this context, I should particularly like to emphasise the need for increased and continued support for the global fund for combating HIV/AIDS, tuberculosis and malaria. Africa is the primary focus for the fund’s work. This continent receives 60% of the resources. This fund provides the best opportunity we have partly for slowing down the spread of these three diseases and, at the same time, for reducing the consequences for those who are already suffering from the symptoms. For example, a contribution from the fund to Haiti in 2002 has put the country in a position to reopen a public health clinic and operating theatre, provide five public clinics with important medicine and provide basic laboratory services to four clinics. More than 600 individuals have received anti-retroviral treatment, and more than 300 cases of tuberculosis have been discovered. In that case, the fund’s resources are not only helping Haiti’s efforts to prevent and treat HIV and tuberculosis but also mean an overall improvement in health in an area of 250 000 inhabitants.
President Prodi earlier gave an undertaking that the EU and the Member States would contribute a billion euros to the fund. I would urgently call upon both the Commission and the Member States to contribute no less than that amount, and I support the amendments by the Group of the Party of European Socialists, which make this undertaking clearer and more precise.
Prevention is still of crucial importance, but this was unfortunately sabotaged by President Bush's Mexico City Policy, which literally killed millions of men and now, in particular, women, for it means that vital reproductive health articles are withheld. That is downright unethical, and the EU absolutely must respond to this catastrophic situation.
It is also crucial to ensure that research and development efforts are directed at the developing countries’ special needs. The Commission’s reflections on specific legislative instruments to promote research and development into neglected and poverty-related diseases could point to one of the solutions.
Once the medicine is developed, it must be delivered to all patients who need it. In order to achieve this, we must support the implementation of the Doha Declaration on the link between the TRIPS Agreement and public health. There is also a need for continued discussion of the TRIPS Agreement’s significance for the accessibility of generic medicine at realistic prices.
There have been major discussions as to whether efforts should be concentrated mostly upon prevention or health. We must quite clearly make efforts in both areas. If there is no possibility of treatment, there will be no incentive to be tested. There is, however, the possibility of treatment. Generic production and competition have brought about remarkable falls in the prices of antiretroviral drugs, and, now, a number of the world’s poorest countries have the opportunity to offer treatment for less than a dollar a day.
The importance of supporting treatment programmes by producing quality antiretroviral drugs at low prices cannot, therefore, be overestimated. In sub-Saharan Africa, treatment is offered to only one per cent of the four million people who need it.
A report recently issued by the WHO and the World Bank shows that no progress has been made in terms of achieving the UN’s millennium development objectives regarding health. The slow progress in the health sphere is particularly worrying because many of the technologies needed to improve health are in actual fact available at reasonable prices. The problem is one of making them available to the people and creating strong health systems in all the countries.
In partnership with the ACP countries, it is very relevant to focus upon the unused resources from the European Development Fund in order to try to help vulnerable countries combat these diseases which have very negative effects on the countries’ economic opportunities and destroy their social cohesion.
I should also like to emphasise the huge significance of the HIV/AIDS epidemic for children. There are now more than 13 million children who have lost at least one of their parents because of AIDS. There is a need for a clear EU policy and for this area to be given higher priority.
I am therefore pleased about the Irish Presidency’s assurances that African issues are high on the EU’s agenda and that the EU wishes to cooperate with African partners in a coherent, serious and consistent way and to support initiatives to meet the enormous challenges faced by Africa.
To that extent, it would be a clear and welcome symbol of the EU’s obligation if, as the report calls upon it to do, it were to appoint an EU ambassador to coordinate and lead the EU’s work in this area.
. The Commission welcomes Parliament’s interest in its report on the Programme for Action. We share the overall assessment that substantial progress has been made, but further action is needed – by developing countries, by EU Member States and other donors, by the business sector, by NGOs and by European institutions – to confront and fight HIV/AIDS, TB and malaria.
We recognise that these diseases affect different people in different ways and that women, children and the poorest sections of the population are often most vulnerable and most severely hit. This should be documented, wherever practically possible, by developing countries, with support from the international donor community. At the same time, we should avoid portraying women only as victims and make an effort to recognise the tremendous contribution they make in terms of caring for people living with HIV/AIDS or for children left behind. Women comprise that group of the population which is most affected, in a negative sense, by poverty and disease but strangely, at the same time, that group shows the biggest potential for change and hope.
I note with satisfaction the importance attached in the report to our cooperation with the World Health Organization. This is now recognised more visibly through the strategic partnership which is being developed between our two institutions and which, for example, has led to the signature of an agreement to provide EUR 25 million of Community funding to support the WHO in developing its pharmaceutical policies.
I also understand the emphasis placed by the rapporteur on access to basic health services and on the wish to see increased funding for this sector. The Commission is open to increasing – however we can – support for health and other social services. However, this is a demand-driven process in which our partner countries are in the lead.
As to the Global Fund, our contribution has been steadily increasing, with the vital support of Parliament. We have now secured funding for the next four years, both from the Community budget and from the European Development Fund. Despite this, resources for the Global Fund are still far from adequate. We are committed to working together with the Member States to find a sustainable solution.
The EU as a whole – the Member States and the Commission – have so far contributed more than 50% of the money in the Global Fund. That is a figure worth keeping in mind in view of the complaints made now and then by other donor countries.
Access to affordable medicines is an important element in our Programme for Action. Through tiered pricing and the untying of aid we have managed to contribute to a process whereby prices on medicines have been reduced by up to 90%. Supply of medicines at tiered prices is essential and the European Union has adopted a regulation to prevent the re-importation into Europe of medicines sold at tiered prices in developing countries. That is very important.
The report rightly points to the important role that research and development of new medicines and vaccines could play in fighting these three 'killer diseases'. More needs to be done in public and private research to develop new products which target these diseases. It is clear that pharmaceutical companies could play a constructive role in addressing these needs. The European and Developing Countries Clinical Trials Partnership aims to facilitate such a contribution from industry. The Commission is already contributing to this initiative, but we also expect Member States and industry to allocate resources.
I should like to respond to Mrs Sandbæk's remarks concerning the negative impact of the Mexico City Policy carried out by the Bush Administration in Washington. I agree with the choice of wording put forward by Mrs Sandbæk. We have reacted to this policy, which was announced when President Bush took office, by saying clearly that Europe is ready and willing to fill the decency gap, and that is what we are doing.
. – Madam President, some of the developing countries are experiencing an unprecedented health crisis, and it is in the interests of the entire world to take the steps that are needed to alleviate this crisis, and, above all, to fight it. Although the Committee on Industry, External Trade, Research and Energy is aware of its limited contribution to the solution of this problem, it does stress that its contribution is essential.
On behalf of the Committee on Industry, External Trade, Research and Energy, I should like to raise three points. First of all, the industrial dimension. Too many diseases are still being neglected, with no research being done into them, because no industry can see that there is anything in it for them. Not only does European industry stand disgraced by this, but it has also missed an opportunity. The European pharmaceutical industry is too lacking in innovation, and focusing on neglected diseases could provide it with a new impetus. The EU must now show political leadership in order to persuade industry to invest in diseases that have so far not been profitable. A directive or framework for neglected diseases is much needed, and we should not shrink back from unorthodox measures, subsidies, protocol assistance, tariff exemption and even the transfer of patent rights. The EU must create a framework on the basis of which it can start the dialogue and negotiations with the pharmaceutical industry about investments in research into such diseases as malaria, TB, African sleeping sickness, among others.
A second point is research. The EU must now attend to its research programmes itself. The platform for clinical trials was a step in the right direction, but what is being done in practice? The EU should draft a research agenda and identify all the gaps. Subsequently, research institutes and companies should be invited to put their names down. Incidentally, the Committee on Industry, External Trade, Research and Energy appreciates all Commissioner Busquin's efforts on this score.
Thirdly, there is the issue of trade. In this respect, the decision of 30 August 2003 on the eve of the Conference in Cancún is obviously of major importance. Our committee would like to see this decision actually implemented in legislation in the pharmaceutical field. We call for the prompt implementation of this legislation. Doha should not remain an empty promise.
. Madam President, Commissioner, I should like on behalf of the Committee on Women's Rights, of which I am chairman, to present our opinion on Mrs Sandbaek's exceptional report, which I am presenting in Mrs Valenciano's absence.
Unfortunately, Commissioner, after half a century of promises, analyses and development aid plans, most less developed countries are not only not on the road to development, but are also sinking increasingly into poverty and the fatal diseases of our times. The victims of this situation are, of course, women, the social group which still does not have access to rudimentary medical and pharmaceutical care and sexual and reproductive health services.
Of course, Commissioner, as you said, women make a very great contribution, even in countries in which their fundamental freedoms and human rights are not recognised. However, Commissioner, if women governed, I believe that the world would be a much more humane place. I think it is a disgrace on our civilisation that 30 000 people in developing countries die every day of diseases which are curable in the civilised world. Tuberculosis is the leading cause of death among women of reproductive age, ranking even above death in childbirth. The number of women infected with the AIDS virus is high and is rising constantly. This impacts not only on the women themselves, but also, in the case of pregnancy, on their children. As Mrs Sandbaek said, 13 million children have been orphaned and this number, to the glory of our civilisation, is expected to reach 25 million by 2010.
As the Committee on Women's Rights, we are calling both on the governments of the developing countries and the European Union and other international organisations working in this sector to ensure that the gender dimension is fully incorporated into all health policies, taking account of the leading role played by women.
I should also like to welcome the agreement by the members of the WTO in August 2003, despite the differences and time-consuming procedures and delays which intervened, the efforts of the UN to provide high quality drugs to patients with the AIDS virus and the decision by the Council of the European Union on increased incentives for the pharmaceutical industry, with the aim of selling drugs more cheaply. I think that we should step up our efforts to address this dreadful scourge, Commissioner.
– Madam President, the Programme for Action against HIV/AIDS, malaria and tuberculosis dates back to 2001 and has now been in force for two years. The situation has not become any less harrowing. The three diseases combined are responsible for more than 20 000 deaths daily. Over the past year alone, according to the WHO, approximately 40 000 people were infected with HIV/AIDS every day, and based on the latest information, 16 million children under the age of 15 have now lost one or both of their parents to the disease.
Tuberculosis is one of the world's major infectious diseases. One third of the world population is infected, and it is expected that 5 to 10% of them will actually become ill. Malaria is pushing ahead fast; in Africa alone, some one million people die of it every year, most of them pregnant women and young children. The seriousness of the situation cannot be pressed home enough. The death rate as a result of this disease is still increasing and this is set to be the case for some time.
Let it be clear that the least developed countries are hit hardest, and that is why these diseases are termed diseases of poverty. They hamper social and economic development, completely disrupting the societies of many developing countries. Fatalities hit large sections of the working population, and companies and organisations have to do without workers. In many countries, the loss of teachers means that the educational system can no longer function, and as already stated, the number of orphans is growing dramatically. What kind of a future do they have? A whole generation is at risk of being lost.
The diseases are making demands on health care systems over and above the ability of these to handle them. The Programme for Action can be considered a sound programme but can be improved on a number of scores. After all, the evaluation of the European development policy shows that the current programmes have too little impact. The European Union has set itself millennium objectives. One of the points is to stop the steady increase in the spreading of AIDS in 2015, but we are still not doing enough to achieve these goals. I would therefore urge you to set aside more money for this programme and to intensify the research into the causes and reduction of diseases. As is known, the biggest problem with malaria is that due to increasing resistance, new medicines have to be developed all the time. I think that the report gives a clear indication of Parliament's commitment where, as has already been mentioned, the importance of the availability and accessibility of basic health care, of medicines, of prevention, of the possible role of civil society of research and monitoring is concerned.
I should like to highlight one point that deserves specific attention, namely the special position of women. These diseases hit women first, and hit them hardest. In the 15-24 age group, there are nearly twice as many women victims compared to men. Worse access to education and health care, a biologically greater risk of infection and a difficult social position all contribute to this. This population group therefore deserves specific attention and policies, especially as health care projects, among others, appear to be more successful if women are involved. Investing in girls appears to lead to lower mortality rates among women and children, offers higher food safety and benefits the fight against poverty. This was once more evident from the research published by Unicef on 11 December last. In fact, the report states that without, for example, campaigns to get more girls into schools, it will be impossible to achieve the millennium objectives. Moreover, it transpires that when more girls attend school, this does not only benefit the girls, but also the boys and the countries.
Finally, I should like to thank and congratulate the rapporteur, who is an expert in this field and has once again produced an excellent report. There is still a great deal to be done by the European Union and the individual Member States.
– Madam President, today, like any other day, more than 8 000 people have died of AIDS for lack of treatment. In Africa, more than 4 million AIDS sufferers are in desperate need of treatment and only 50 000 people have access to it. Moreover, AIDS is not the only scourge overwhelming the countries of the South: tuberculosis is on the increase and kills 2 million people every year; malaria is responsible for between 1 and 2 million deaths every year and affects between 300 and 500 million people.
In fact, we have the means to cure these diseases or to significantly reduce the death rate. But the treatment is expensive, too expensive for countries that can only afford to spend derisory sums on their health services, with the result that medicines are for the North and coffins for the South.
Fortunately, things are starting to change. Much progress was made in 2003, giving cause for a glimmer of hope: the WHO initiative to provide treatment for 3 million sufferers by 2005; the agreement reached on 30 August 2003 in Geneva by the members of the WHO; the decision of the South African Government to launch a national treatment programme; the efforts to bring down the price of antiretroviral drugs on the world market and the programme of clinical trials in a partnership between Europe and the developing countries, with a budget of EUR 600 million.
These initiatives are very encouraging, but they are still far from being enough. The Union itself is being slow to deliver on its financial promises and the Sandbæk report is a timely reminder to the European Union to firm up its commitments, setting it a target that is appropriate to what is at stake. It reminds us that the absolute priority has to be access to medicines for all sufferers, in accordance with the Doha Declaration. The existence of patents should not therefore constitute a barrier to the manufacture or purchase of vital medicines.
Furthermore, the report forcibly underlines the fact that the prevention and treatment of transmissible diseases are the concern of everyone, because they constitute a global public good. It sets an ambitious target for the financial contribution of the European Union and its Member States, a target of a billion euros a year. In adopting this report, Europe will reaffirm that it intends to play an important role in the fight against these dreadful diseases.
– Madam President, I would like to voice my support for the report and, at the same time, my gratitude to Mrs Sandbaek.
This report sends out alarming signals and challenges us, in particular, to combat poverty and devastating diseases such as AIDS, malaria and tuberculosis far more resolutely than before. My group does not underestimate the Commission’s efforts. However, the facts presented in the report tell their own story.
The impacts are probably most severe in Africa. As people die, whole villages die as well. As a result of poverty and disease, vast territories are virtually depopulated, even without war. Of course, the issue today is the adoption of practical measures and programmes to control these diseases. Nonetheless, the general social context cannot be ignored. People who live in poverty have no energy to fight these deadly diseases and nor do they have the money to pay for drugs. The armies of refugees, camping in open fields or in tents, are easy prey to these pandemics. When the market is dominated by the profit motive, it is difficult to supply high-quality drugs at low prices in the developing countries. However, this is exactly where politics must accept its responsibility and do more to meet it.
Regrettably, WTO conferences are aimed more at reinforcing the privileges enjoyed by major monopolies than at supplying the comprehensive and reliable services of general interest that are so urgently required. If we ignore the signals sent out by the World Social Forum now, we will hear them far beyond Mumbai. In light of this emergency, whose roots go back to the colonial era, it comes as no surprise – although it is only right and proper – that the former colonies should now demand compensation from the former colonial powers.
This, as the report says, is where the EU, the Commission and this Parliament have to redouble their efforts.
Madam President, the battle against AIDS, malaria and tuberculosis has for a long time been one of the principal concerns of the Greens. Moreover we welcome the consensus that now prevails regarding this report, which would not have been possible four years ago.
It is disquieting to learn that deaths are still being counted in millions, particularly if one takes into account the fact that these diseases affect many children or pregnant women. It is sad and devastating to learn that these diseases are still killing even though treatments exist. The accessibility of medicines must be guaranteed. It is necessary to facilitate not only a mere reduction in prices, but also the assignment of patents, because that is necessary in order to enable developing countries to produce these products for their people, or import them at low prices.
The efforts on which we agree must be targeted first and foremost at children and pregnant women. Real assistance must be provided for women, who carry within them the future of the continent. This assistance includes, in addition to treatments, information about these infections, and in that respect it is necessary to strengthen the health structures in these countries.
The adoption of this report will confirm the European Union’s involvement in the struggle for the health of Africa.
Madam President, there is a moral obligation for the European Union and the individual Member States to make every effort to combat AIDS, malaria and tuberculosis. Twenty thousand deaths per day or more than seven million deaths per year are horrific figures. We are reminded of the Black Death that raged here in Europe during the Middle Ages. The Black Death is back. Forty-one per cent of the world’s population is in danger of being infected with malaria.
In the light of, for example, the UN’s millennium objectives and the G8 Summit in Evian on sustainable development, I want to say to Mr Nielson that no effort should be spared in helping people hit by malaria, tuberculosis and HIV/AIDS, and in preventing these diseases.
We are in actual fact concerned here with rearming the whole of civilisation on this earth. Women must no longer be exploited, sexually degraded and exposed to a form of slavery that is completely unworthy of a society that is both modern and civilised.
Throughout the world, men need to begin recognising the dignity of women. What is needed is a society marked by a new and more potent dispensation in which men show respect for women and for human dignity. I want to call upon Commissioner Nielson to get involved in lifestyle issues, especially when it comes to the male lifestyle that, especially where the spread of HIV/AIDS is concerned, degrades women and contributes to the completely immoral spread of this disease.
Madam President, I thank the rapporteur for an excellent report and for continuing to show her interest in and commitment to these issues. Like her I welcome the Commission's continuing focus on action against and treatment of HIV/AIDS, TB and malaria.
The programme which was launched in 2001 has produced some very important and impressive results. We need in this report and in this Parliament to reiterate the importance of continuing this emphasis on tackling these particular diseases in the context of our poverty eradication efforts. It is absolutely crucial to recognise the importance of this concentration of effort on these diseases, which, as others have said very graphically this evening, claim so many lives and cause so much suffering.
I trust the Commission will continue its efforts to build the necessary political will, based since 2001 on an increasing knowledge of what actually works in the field at this time. There remains a greater need for donor resources and for national resources, and the Commission must continue to argue for more commitments to fight AIDS, to the programme and to the Global Health Fund from bilateral programmes.
I welcome the acknowledgement, as the rapporteur and others have already agreed in the report, of what is arguably the most neglected crisis spawned by the HIV/AIDS pandemic – the plight of millions of profoundly vulnerable children who have been orphaned by the disease. The numbers, as some of us have already seen in the field, are overwhelming the capacity of families and communities to cope.
We are clearly facing a development catastrophe at the hands of the AIDS pandemic. There is no better gauge of its scale and cruelty than the orphan crisis. I urge the Commission to compile data on the impact of all these diseases on children and women.
All of these efforts will not be assisted by the dangerous misinformation pedalled by the Roman Catholic Church with its pseudo-scientific pronouncements about the spermatozoa passing through the net formed by a condom. This nonsense, alongside US views on the need for abstention before marriage, is incorrect and quite simply dangerous. US policies are not saving lives: they are only pandering to the fundamentalist conservative voters at home.
Kofi Annan has described the AIDS crisis as being an issue of weapons of mass destruction. There is a great deal to do, and it will require substantial funding from our programmes in developing countries. AIDS has to be a core theme of our development assistance.
Madam President, we shall be voting in favour of this report because it describes the disaster being caused by diseases linked to poverty. For anyone reading this report with the least humanity and reason, the findings alone are a true indictment of our economic and social system, which allows millions of human beings to die of diseases that can be healed, particularly TB and malaria.
The rest of the text is merely an admission of impotence. That is not the fault of the rapporteur, but of the whole system. Parliament is invited to vote, but it does not have the power to affect the root of this evil. It will only be possible to combat diseases linked to poverty effectively if we combat poverty itself and, consequently, combat the flagrant inequalities of a social organisation in which certain individuals can obtain and accumulate more wealth than entire countries possess.
For instance, what is meant by the proposal – and I quote – to involve the European pharmaceutical industry in the fight against poverty-linked diseases? Everyone knows that the pharmaceutical trusts are looking to make a profit, even at the expense of the poorest people, and for them there is no question of distributing medicines, even if the cost of developing them has been written off a hundred times, to sick people who do not have the money to buy them. Moreover, when those trusts have no hope of making a profit because the disease in question affects only poor countries, they stop their research, as the report itself concludes, giving sleeping sickness as an example.
The pharmaceutical industry should operate under the control of society, without bringing in private profits, and it should produce the necessary medicines so that they can be distributed to all those who need them. That would not put an end to poverty, but it could help to ensure a certain amount of equality when it comes to medical treatment.
Madam President, I think that the Commission’s update report was very constructive. I also think that Mrs Sandbaek has produced a very sound report. She has produced a whole lot of proposals that strengthen the areas in which the Commission has stated that such strengthening is needed in order to achieve the objectives of combating poverty and these diseases.
I want to take paragraph 26 of Mrs Sandbaek’s report, which is very central, as my starting point. This recalls that debt repayment and servicing account each year for almost 40% of the least developed countries’ GDP. That is incredible. I believe that the EU should take the initiative regarding the writing off of debts. Written off debts could also be earmarked so that they are, in the first place, used for efforts to combat HIV/AIDS, malaria and tuberculosis and perhaps also for education. In that way, the fight against poverty could really be strengthened and given impetus.
Madam President, when I wrote my report on HIV/AIDS two years ago, I was not sure what the outcome would be. However, I am delighted that the EU, the Commission and this Parliament have done quite a lot, as many speakers, including the Commissioner, have said.
However, I want you to focus on an African woman who is suffering and dying from HIV/AIDS, TB or malaria. If she were to watch CNN what does she see and hear? She sees the conflicts in Iraq, Congo, Afghanistan, Burundi, Zambia, Zimbabwe and so on. She sees loss of life, billions of euro wasted, including the EUR 75 billion that President Bush has pledged for Iraq's reconstruction. This is essential, but it is a lot of money in relation to the US commitment of EUR 15 billion over 5 years for HIV/AIDS, of which 10 000 people are dying every day.
So, this lady sees terrorism in Istanbul, New York and Saudi Arabia. She sees a natural disaster in Iran – 20 000 people dead, a town flattened – and she says to herself 'I have TB, and yet I do not have ten dollars or ten euro to cure it. I am dying'. How does she feel when she sees all these billions of euro that we spend to renovate buildings that have been destroyed and which are then destroyed again? The pledges – which are very worthy indeed – for the reconstruction of Iraq made by countries like the United States amount to EUR 75 billion. What is their contribution to the fight against HIV/AIDS, TB and malaria? That is where the European Union has been tremendous, very generous and is showing the way for the rest of the world. I also look to the oil-rich countries. What are they doing? How much are they contributing? If not, why not? What about Japan and others?
If we are to address this issue we have to be serious and put it into context, because the people who are suffering are poor, sick, oppressed, not free to work and live in harsh conditions. They have no water or electricity, they have no tools to till their land, and nor are they near the sea. What chance do they have? That is why it is important to EU aid and to go back to the basics of life such as water and access to energy, because these people are already spending their whole day looking for water and firewood to cook their next meal.
I know the Commissioner is committed. He is brilliant. I know this Parliament is behind him. Let us go for it and make sure that this year and beyond we can achieve what we set out to do.
– Madam President, ladies and gentlemen, I will confine myself to making a number of comments about HIV/AIDS.
Although a great deal has already been done, it is certainly not enough, and in the long term, the costs will be higher if we fail to act than if we provide massive assistance now and spend what sounds like a lot of money. However, HIV/AIDS is not just a health problem. HIV/AIDS is a threat to society as a whole. The death toll from AIDS reverses the modest successes achieved in the past.
In a number of countries in sub-Saharan Africa, life expectancy is falling dramatically. Men and women of working age are dying in increasing numbers, and this leads to educational deficits, for there are regions where the number of teachers dying of AIDS is higher than the number of new teachers who can be trained to replace them. The result is a drop in the standard of education. This is exacerbated by the fact that young girls are no longer able to attend school because they have to care for their parents who are sick with AIDS. In Swaziland, for example, school attendance among girls has fallen by 36%.
HIV/AIDS also causes malnutrition and starvation, for a rural population which is sick cannot cultivate its fields, or can only do so to a limited extent. In Burkina Faso, agricultural production has therefore fallen by almost a fifth. Millions of children are orphaned, facing an uncertain future. These examples could be continued .
They show that HIV/AIDS worsens the plight of the poor immeasurably. To put it another way, every euro spent on prevention, treatment and healthcare infrastructure is worthwhile, not only to benefit the individuals but also to boost economic and social capacities. To this end, the EUR 1 billion being demanded is money well spent.
Madam President, I agree with most of what has been said tonight. I should like to focus on the EU contribution to the Global Health Fund. Two amendments have been tabled to make it clear that we are talking about the EUR 1 billion from both the EU and the Member States. I am pleased that Mrs Sandbæk will accept that amendment. President Prodi has supported this target. It sounds like a lot of money, especially at a time when public finances are tight, but it is not unrealistic. In fact, it is about one third of the increase announced this year for the farm budget in the EU, so it is not unthinkable that we can achieve this amount. We can afford it and so can the other developed countries.
Mr Khanbhai asked what the woman who had these illnesses would think. What would she have thought, turning on her television last week, to see President Bush announcing a multi-billion-dollar space programme of truly astronomical amounts? It is about time that we resolved the problems in this world before flying off in search of others.
– Madam President, we are hardened to the fact that people are still dying of hunger and disease in this developed, globalised community of ours. They could be saved with modern medicines and food that is thrown away. Cheap aid programmes would mean the lives of six million children under the age of five could be saved each year.
We accept the fact that people amass huge sums in profits worldwide. It is common to steal billions. It is not true that if individuals amass wealth on a colossal scale it will benefit the community at large. There is a limit to hunger, but not to greed. The best remedy is taxation. The rich oppose it. It means sharing. Charity is not solidarity; sharing is. Capitalism thrives on greed, and so does poverty. Ladies and gentlemen, let us resolve the problem of deprivation in the same way as with the wars in Europe: through cooperation.
. Madam President, Mrs Sandbæk referred to the unspent EDF money that could be used for this. The amount of commitments not yet spent on the budget part of our development cooperation is EUR 11 billion. For the EDF it is EUR 8 billion. We are now at a point where it takes the Commission and the Member States pretty much the same number of years to implement things. Today we are not slower, but we have a mountain of old decisions to implement. This is true for both budget and EDF areas. At the end of 2003 we found that we had reached a level of EDF spending of around EUR 2.5 billion: the highest ever, around 60% higher than the level when this Commission took office.
It was announced to Member States that they had better be prepared to pay up for the last quarter of that year so that we could deliver on this better performance. Unfortunately, however, some Member States did not pay their contributions, so we had to ask them to make up their minds as to whether they were serious about their wish for the Commission to perform better. The Commission is serious about that.
The TRIPS Agreement is being addressed by the Commission. We were pleased that it was possible, before Cancún, to have concluded this agreement, after waiting for the US since December of the year before. We are now in the process of working out how to implement this in terms of legislation. We look forward to doing this. We will give this a very high priority.
The money being committed by the Union, Member States and the Commission for the Global Fund is EUR 2.6 billion. All in all, the total amount pledged to the fund is EUR 4.8 billion. I agree with those who said that this is still not enough money, but it should be considered that our budget support for the health sector and even our general budget support makes it possible for our developing partner countries to increase the effort in basic health services.
The annual spending per capita on public health services in sub-Saharan Africa is somewhere between two and six dollars. So even with antiretrovirals becoming very inexpensive, the system to administer them and to make sure they are correctly handled is not there. I do not mean that we should give up on treatment, but I insist that prevention, to put it quite clearly, is the only cure in terms of HIV/AIDS. I would tend to agree with Mr Sacrédeus regarding lifestyle change, especially for men. This is why the whole agenda on reproductive and sexual health and rights is the key to getting it right on HIV/AIDS.
More people in Africa – especially children – die from malaria than HIV/AIDS. These are poverty- and ignorance-related diseases, so the whole link with fighting poverty and the challenge of meeting the millennium development goals makes a lot of sense.
I wholeheartedly thank Parliament for its cooperation and the backing that we have received. Let us continue to make this a team effort.
Thank you, Commissioner Nielson.
The debate is closed.
The vote will take place tomorrow at noon.
The next item is a report (A5-0329/2003) by Mr Bébéar, on behalf of the Committee on Development and Cooperation, on the New Partnership for Africa's Development (NEPAD) [2003/2106(INI)].
Madam President, ladies and gentlemen, the New Partnership for Africa’s Development, or NEPAD, is a political initiative which was adopted in October 2001 by five African Heads of State, President Mbeki of South Africa, President Bouteflika of Algeria, President Mubarak of Egypt, President Obasanjo of Nigeria and President Wade of Senegal. Those five countries now form the Steering Committee of NEPAD.
NEPAD is actually part of an ambitious project known as the ‘African Renaissance’. This partnership aims to enable Africa to become the master of its own destiny. What is original about the partnership is the desire to create an intra-African dynamic based on role models. Countries which are members of NEPAD commit themselves to respect for human rights, to the prevention and resolution of conflicts and to the principles of democracy and good governance, but also – and this is a cultural revolution – to the campaign against corruption.
In brief, what we have here is African regional integration which will create optimum conditions for encouraging private investors to take part in the economic and social development of these African countries. At last we see a credible African initiative based on the principle that the participation of the private sector is a vital complement to public assistance in meeting the enormous needs of the African continent.
This report is based on two vital central themes, the prevention and resolving of conflicts on the one hand and good governance on the other. Peace and stability are the prerequisites for any development. This is true in the case of public investment, but even more true in the case of private investment. After a conflict, the authorities can start to invest again fairly quickly, but the same is not true of private investors, who first of all have to regain confidence. From this point of view, the conflict in the Ivory Coast runs the risk of having negative consequences on the economy of the region for many years.
Good governance is just as vital as stability. Democracy and respect for the rule of law are conditions which are essential to economic and human development. In the case of NEPAD, it is Africans themselves who are ensuring that these principles are met and who are making strong commitments.
NEPAD consists of ten priority themes, the most important of which are good public governance, good governance of the private sector, infrastructure – and we know how important that is – education and health too of course, agriculture, the environment, energy, and, finally, access to markets in the developed countries, something which is difficult at present.
NEPAD has received very favourable responses from the industrialised countries, particularly from the European Union and the G8, as we saw last year at Evian, although the resulting aid has not always fulfilled the expectations of the instigating countries. Generally speaking, the Commission’s report welcomes the NEPAD initiative and requests that it be implemented promptly. It highlights certain areas where there is a need for improvement, and warns against potential risks. The report notes the criticisms of many people who are involved in African civil society, and encourages member states of the African Union, and especially those countries which promoted it, to allow active and democratic participation by all sectors of civil society, including NGOs, trade unions, employers’ organisations and churches.
This report also reminds us that NEPAD is a social and economic programme of the African Union for the development of Africa, and not an independent institution. It reiterates the firm belief that the role of providing the impetus for and exercising parliamentary control over NEPAD naturally falls to the pan-African parliaments which will be set up between now and the end of the year, and that duplication of effort and expenditure and institutional proliferation and overlapping should be avoided.
Finally, this report attaches the greatest importance to the implementation and democratic parliamentary control of the African Peer Review Mechanism. Finally, this report is balanced. It represents the essence of this Parliament’s political sensitivities. I hope that it will be adopted as it is, without any amendments, apart from a few oral amendments.
. Madam President, the Commission welcomes Parliament’s support for NEPAD and for the African Union.
The new pan-African reality born with NEPAD and the African Union deserves our special attention and full support. We must not lose the momentum created by recent major changes in Africa, whose leaders took the initiative to extricate the continent from poverty and marginalisation, with ownership as a guiding principle. In fact, those whom I often call the heroes of NEPAD could be said to have demonstrated that ownership is something you take; it is not something you are given. This has been the real inspiration of the entire initiative. The Commission is committed to supporting pan-African initiatives. We are in the process of building structured relations with the African Union and NEPAD institutions.
The European Commission remains strongly committed to supporting NEPAD and the priorities and objectives of the African Union. The presence of President Prodi at the African Union Summit in Maputo in July 2003 and the development of the dialogue between our Commission and new pan-African structures demonstrate that stance. The fact that their administrative and executive arm is called the African Commission is a pleasing comment on what we represent in Europe, and certainly we are in the business of launching assistance for initiatives at continental level to demonstrate this close working relationship.
Numerous political contacts to date between the European Commission and the African Union Commission have been preparing the ground for launching a strategic, structured dialogue between the two bodies. In tandem, a regular dialogue is being developed with the NEPAD Secretariat. The establishment of other pan-African institutions, including the Peace and Security Council and the Pan-African Parliament, affords new prospects for dialogue between the European Union and Africa as a whole. The other week the process of ratifying the Peace and Security Council Protocol in African Union Member States reached the point where this institution is now being formally launched. We look forward to the same development very soon as regards the Pan-African Parliament.
At the same time, the European Community is providing tangible support for pan-African initiatives. Peace and security is of special importance here: it is a prerequisite for all development. The establishment of a peace facility to back African-owned and African-led peace-building actions will mark a breakthrough. Leadership by the African Union in this area has been essential and still is.
I will dwell a little on the establishment of the peace facility. Following the request by the African Heads of State in Maputo in July 2003 that part of their national allocations be 'shaved off' to establish a peace facility, the Commission proceeded quickly. After intensive discussions with the EU Council and our ACP partners, they both gave the go-ahead for the facility. We are now entering a more operational phase in which we are preparing a specific financing proposal for 250 million euros; it is planned to be submitted to the next meeting of the EDF Committee. This is therefore moving forward.
Three fundamental principles underpin the philosophy of the peace facility. Firstly, ownership is to strengthen the capacity of the African people to deal with African conflicts. We hope the facility will provide the necessary financial 'muscle' to accompany the political resolve of the African Union and consolidate the continental architecture it has designed with the Peace and Security Council as its key institution. Secondly, there is to be solidarity through financial contributions from all African countries. Thirdly, there is development, it being acknowledged that without peace and stability there can be no development in Africa.
We want to develop an appropriate response to the new pan-African context. We – the European Union – still face the challenge of treating Africa as one entity. Our assistance to the continent as a whole should be set in a coherent framework. This calls, inter alia, for action to ensure that our national and regional cooperation programmes are consistent with NEPAD and African Union priorities and objectives. This process is in the hands of our African partners, and the Commission will make sure in the months ahead that it is reflected in our 'mid-term reviews' under the Cotonou Agreement and with regard to the other country strategies relevant for the rest of Africa.
The Commission put forward concrete proposals in its communication on EU-Africa dialogue last July to build bridges between the various agreements linking the European Union and Africa. That communication aimed to promote a substantive discussion on the most promising avenues and future practical arrangements for EU-Africa dialogue and cooperation.
I will conclude by saying that Mr Bébéar's report and the debate here today are welcome contributions to this discussion.
Madam President, I should like to thank Mr Bébéar for his excellent report.
NEPAD is a vision, a concept in the minds of African heads of state, covering the whole African continent, and sets out a strategic framework for Africa's renewal. This vision must include a democratic voice via a parliament and the involvement of civil society. It is, however, the African Union that should be the main instigator of policies laid down under NEPAD, based on regional integration. The objectives and principles are everything that we in Europe would ask for and insist on, including eradication of poverty, raising the status of Africa on the world scene, making good governance a basic requirement, building a peaceful, secure and stable continent able to energise its economies to take advantage of world trade, and trying to ensure that the millennium development goals in the area of health and education are met.
In Europe we are already assisting with all these objectives. We must continue to support and encourage the NEPAD vision, but action would speak louder than words. It will take very large sums of money to achieve these goals. One can only hope that the oil-rich states will contribute. With peace and stability, there are huge natural reserves that could also help them achieve their vision. With a peer review body, one hopes that the heads of African states will now take responsibility for their own destiny and that the problems of instability and poverty will be eradicated, with human rights being a top priority, especially for women and children.
Madam President, NEPAD and its implementation agency, the African Union, offer, as all of us would agree, no quick fix for the problems of Africa. Fulfilling the promises will not be easy and Africa and, indeed, outsiders such as ourselves, will have to be in this for the long haul.
As the report points out, NEPAD was initially and consistently intellectually scarred by inadequate consultation, particularly at grassroots level – it was leader-led. We hope that we will ensure that, as far as the African Union in its future work is concerned, there will be far more consultation at grassroots level with civil society. Perhaps the result of this, as far as NEPAD is concerned, for instance in relation to our last debate, is the modest reference in NEPAD to any kind of social sector issue. There is hardly any mention of HIV/AIDS at all, and this has to be a very glaring and serious contradiction in NEPAD's proposals for action.
As the Commissioner said, we now move on to working with the African Union, which will now be given the task of working through the policies and implementing them. How will the Commission support efforts to build the kind of coherence that will be necessary now between NEPAD and the AU's strategy? Is it of concern for instance that the peer group review mechanism is somehow now being increasingly institutionalised and separated off as a kind of separate secretariat? Should this not be of some concern to us?
The Commissioner talked quite rightly about the importance of the peace facility. Does the Commission intend to offer commensurate funds for the other work – the self-led development work – of the AU on democracy, human rights and good governance? Will we be offering similar support for that work, which has to go hand in hand with the work that will need to take place on conflict resolution and peace-building?
As the report says, it is important that the AU is the legitimate political and mandated institution at this stage. Peace and governance cannot be dealt with through declarations such as NEPAD. What we need now, as the last speaker said, is much better focus and action.
Madam President, will NEPAD be the tool of African renaissance when other plans have failed? The Greens are perhaps the only ones who doubt it. Of course we support the human-rights aspect of NEPAD, though we regret the fact that it is often merely theoretical. We shall not linger here on the contempt, on the part of the authors of NEPAD, for any prior consultation of the people regarding the drawing up of the plan, and we would point out that repression of political opponents and journalists is still happening in Africa, even in Senegal.
In economic terms, NEPAD promises the same liberalism as was created by the World Bank and the IMF, the liberalism of structural adjustment plans, the same liberalism which brought Argentina to its knees and which grapples with public services, health services, water-distribution services and education services, the liberalism which, in the final analysis, increases inequalities and poverty, in particular as they affect women.
It is time to carry out an evaluation of the impact of earlier commercial liberalisation policies on social and economic development and on the protection of the environment. NEPAD is not short of freedoms, be it freedom of capital, free movement of goods or freedom to provide services. Yet what has happened to the free movement of workers within the Community of African States? What has happened to the freedom of peoples to choose their own future?
Moreover, I should like to draw your attention to the gradual regionalisation for which NEPAD makes provision. There is a problem in that the European Union supports such zones, which are now tending to resemble scenarios in which the NEPAD instigating countries take neighbouring African countries under their political and economic wing. Nor will NEPAD be able to claim to be a viable solution while at the same time ignoring what is at stake as a result of the terrible burden of debt borne by the countries of Africa. Thus provision is made for reducing the debt only in the case of countries which have followed neo-liberal principles. The European Union should seek and apply the total and unconditional cancellation of the debt.
Promoting sustainable development in Africa does not mean throwing that continent to the mercy of the multinationals and of foreign investments. It does not mean encouraging the exploitation of its resources by foreign powers. For example, the agricultural and mining sectors to which NEPAD gives priority will be totally dependent on prices that are fixed by the countries of the North. Africa is not for sale. Africa must be constructed by and for Africans.
– Madam President, I would like to start by thanking Mr Bébéar for producing this excellent own-initiative report. The New Partnership for Africa's Development (NEPAD) is an ambitious programme, and we should congratulate our African partners on it, for it is indeed a programme developed by Africans for Africans.
This concept has now been in existence for more than two years, and following the successful establishment of the African Union and the scheduling of the first session of the Pan-African Parliament for the third week in March, the time has come for the proposed mechanisms to be put in effect.
I would like to focus especially on the African Peer Review Mechanism and explore this in more detail. Yet I have the impression that some of its architects are a little scared by their own courage. The Commissioner has just mentioned the heroes of NEPAD, but they must be the cowards of NEPAD, for adopting principles such as good governance and human rights means implementing them as well – and implementation means effective control and evaluation of the commitments undertaken.
Unfortunately, it is apparent that those who are responsible for the worst excesses in Africa, notably Mr Mugabe in Zimbabwe, are naturally not subscribing to this mechanism in the first place. In all, just sixteen out of more than fifty states have joined the mechanism so far. I believe this is exactly where we should take a positive role, be it through the EU or indeed G8. After all, G8 committed itself to an Africa Action Plan back in 2002. We should be targeting our support specifically to those who are genuinely improving their standards and are complying with the mechanism in practice. This is the only way to ensure that we treat Africa individually and not as an entity, which was the Commissioner’s complaint earlier. For this purpose, the EU but also G8 should draw up a specific timetable to fulfil the commitments which they have undertaken in abstract. Positive outcomes could then be anticipated in Africa as well.
– Madam President, most of the African countries that have adopted the NEPAD initiative are ACP countries. This offers the Commission the opportunity to support the NEPAD initiative on the basis of partnership through its cooperation with the ACP. It also offers the European Parliament the opportunity, through the ACP-EU Joint Parliamentary Assembly, to engage in regular dialogue with the relevant countries about their needs and, indeed, the successes achieved. The new parliamentary committees established by the ACP Assembly offer an excellent forum for this process, enabling problems to be addressed on the basis of critical solidarity.
Through their initiative, the NEPAD countries have undoubtedly laid the foundation stone for successful development based on individual responsibility. The task now is to establish a sound basis for fruitful cooperation and create a pan-African house in which every individual finds a home worthy of human dignity.
Achieving peace in crisis regions is a basic prerequisite for improving living conditions in large parts of Africa. In order to achieve long-term successes, especially in combating poverty, lasting political stability is essential. This can only be achieved on a reliable basis if those who bear political responsibility secure the support of civil society. That means that there must be active, democratic and pluralist participation by the key groups from civil society: the non-government organisations as well as the political bodies and associations, the trade unions as well as employers’ organisations, and the churches as well as cultural associations and education bodies, to cite just a few examples.
There is a particular need for women’s equal participation in designing projects and strategies for development, for they are the key figures who organise daily life, and they are often responsible for ensuring their families’ survival as well.
– Madam President, Commissioner, ladies and gentlemen, we have mixed feelings to some degree when we look at the history of NEPAD. Even if our fellow-Member’s report is positive – and we can endorse it on the whole – recent experience still leads us to have some doubts.
The NEPAD story was the response of the African leaders to the globalisation of the world economy. This is understandable, because Africa is, in many ways, at risk of becoming the continent that is losing out while everyone else uses it to stock up on supplies. It bears witness to vision, but it also has the disadvantage of being a big plan that has not been developed from the bottom up.
A major fear is that NEPAD will eventually lead to the enrichment of those who are already rich and the challenge is to see the NEPAD story not as contravening the millennium objectives, such as halving the number of poor who have to survive on less than 1 dollar. This is an issue that cannot be solved with large trade flows, because trade has never guaranteed truly fair distribution.
Madam President, we have heard some fine words this evening, but let us recall that the New Partnership for Africa's Development – NEPAD – was a bargain. On the one hand the developed countries undertook to provide billions of dollars in new resources, but, for their part, the African governments committed themselves to good governance, democracy and human rights and the rule of law. One fact is certain: without good governance in Africa, increased aid will be of only marginal value.
I note the Commission's estimate, quoted by Mr Bébéar, that illegally acquired funds deposited in mostly foreign banks amount to more than half of African's external debt. I wonder what proportion of this stolen money belongs to Mr Mugabe and his associates. After all, it is Mr Mugabe and his ZANU-PF cronies who have systematically pillaged and brutalised the once prosperous country of Zimbabwe, brought lawlessness and starvation on its people and forced so many of them to live in fear and desperation. I hear of terrible new cases every day.
Unfortunately, many of Zimbabwe's neighbours not only have encouraged the Mugabe regime, but also have allowed Mugabe to dictate the terms of Africa's relationship with us. Conditions in Zimbabwe are now spiralling out of control. This House has called for effective action by the Council on six separate occasions. To date, the Council has failed to heed these calls. On Thursday we shall insist yet again that we want effective action now! This means not just the renewal of the EU's targeted sanctions when they expire on 18 February, but also the introduction of tough new measures.
South Africa, in particular, needs to exercise some real moral and political leadership. After all, South Africa is specifically responsible for the good governance aspects of NEPAD. I say to President Mbeki that quiet diplomacy does not work. It did not work in getting rid of apartheid and it will not work with Mugabe. He has to get tough. I implore the African Union and the African countries to use all the resources at their disposal to persuade Mugabe and his clique to step aside. We need to set the people of Zimbabwe free. Let us be under no illusions: Zimbabwe is the test case for NEPAD.
Madam President, I thank the rapporteur for producing this own-initiative report, allowing us to debate what is an important initiative. It is important because it is a home-grown initiative. It comes from the African nations. Even if there are reservations, that point is extremely important.
On our own continent, it was when we realised that poverty, unemployment, dictatorship and war led nowhere that we were able to form the European Union and then move ahead. Now that Africa makes that political decision, hopefully it too can move ahead.
In post-war Europe we could not do it on our own. We needed help from outside. The rapporteur talks about the Marshall Plan in his conclusions to the report. The Marshall Plan was worth USD 13.4 billion over four years in 1948. That was a lot of money. Aid has to be properly spent, but proper aid has to be there in the first place, alongside better free trade and the untying of aid to African countries so that money is spent on what is needed, not on the things that we would like to see it spent on.
We can do a lot more in the EU to support this important initiative. I hope that the Commission will play its role in making sure that we work alongside the African leaders, who want this kind of change, and in making sure that it happens.
Madam President, the list of objectives for NEPAD is very long: it includes many different concepts such as conflict prevention, democracy and regional economic integration. The report by my friend and colleague, Mr Bébéar, is an excellent one. However, I should like to highlight that if, as he says, all these objectives were to be fulfilled, it would cost EUR 64 billion per annum. I do not believe that kind of money will be forthcoming.
As the last speaker said, whilst there is corruption, mismanagement, fraud and bad governance, we have to tackle the problem of poverty in Africa. If NEPAD is a solution put forward by African governments, then there may be a chance. We have examples of bad management and fraud: we have only to look to the news a week ago when Parmalat lost EUR 10 billion in Italy – a sophisticated, modern, western country! So it is not surprising that there will be difficulties in Africa. I do not condone them; I have always objected to and stamped on corruption wherever it is, especially in Africa.
We need to encourage NEPAD, especially the conception, growth and sustenance of small- and medium-sized enterprises in Africa, owned and run by Africans using the natural resources of their countries and employing their own people, with the appropriate training and help that we can give them. That is the engine for NEPAD – the economic engine that can bring about development. First, it must be formed in their countries, support the regional economy and then go beyond to EU and world markets. That is what NEPAD was conceived to be. The roof may be the African Union, the walls may be the pan-African Parliament, but the foundation of economic growth and the eradication of poverty in Africa has to be something like NEPAD. We ought to support it.
. Madam President, I shall start by commenting on Mrs Kinnock's remark about the need to mobilise similar support for other things as we do for the peace facility. We do not spend similar amounts of money on all the other things: we spend much more. What is new about the peace facility is that we are creating a basis for spending money on things we were never able to spend money on before. Funding the implementation of the peace operations decided by Africa and implemented in an African context is a new thing. We should make sure that we only use that money for things that cannot be funded through the regular systems already in place.
I liked Mr Corrie's remark about oil-rich African states which could do more. We should come back to this. I also see that it would be very meaningful in the Joint Parliamentary Assembly to discuss the performance of oil-exporting economies and other similar extraction industries in Africa. This discussion is just starting up, but that is in many cases where the big money should be found for social purposes.
The fantastic things about NEPAD were its timing and character, and the ambition of accepting exposure and measurement as regards the global criteria relating to democracy. These African countries are saying that they want to be judged on these same principles, echoing what we had all agreed on in the Cotonou framework. They wanted this to be taken up. They did it up against the G8, which attracted much attention globally and, in that sense, raised the stakes in the process of democratisation in Africa.
NEPAD, and democracy in Africa, are still very new. The best performers have had only two – at the most three – reasonably fair elections. We tend to forget that: the best performers have experienced two acceptable democratic elections. There is not much more than a big handful of those best cases. However, things are moving in the right direction.
This peer review is a fantastic, very daring endeavour. Of course they had to institutionalise. It was a wise move to set it into the context of African Union as soon as possible, because, as Mr Van Orden correctly pointed out, what would they have done with Zimbabwe and a large number of other cases if the original five heroes of NEPAD had handled that? They would have run out of political authority. It would have been perceived as a kind of ganging-up – showing the others how to do things. Instead, it was wisely embedded – if I may use that word with reference to that continent – into the African Union, which took it up.
This work is continuing. It is quite fantastic that they are lining up standards to get through this screening in the peer review process. I told them in one discussion that it looks as if it is more difficult to get good marks in the peer review process than it is to fulfil the criteria we have defined in order to become a member of the European Union. It is very ambitious. I can only recommend that everybody interested in Africa studies how they are setting the mark there. I have warned them that it may be too ambitious, but they want this to be a global standard for governance. They know it is not going to be easy.
Institutionally, we look forward very much to a systematic, close, well-organised collaboration with the emerging Commission in Addis Ababa. I hope that we will get back on track and be able to manage the difficulties – also with reference to Zimbabwe. I hope that 2004 will be a positive turning-point, enabling us at full speed to resume the EU-Africa dialogue.
Thank you, Commissioner Nielson.
The debate is closed.
The vote will take place tomorrow at noon.
The next item is a report (A5-0477/2003) by Mrs Prets, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on preserving and promotingcultural diversity in an enlarged Europe: the role of the European regions and international organisations such as UNESCO and the Council of Europe (2002/2269(INI)).
– Madam President, Commissioner, ladies and gentlemen, it is difficult to define cultural diversity, a concept just as complicated and complex as that of culture itself. Cultures are constantly subject to a changing and moving process and this dynamism is an impulse for human progress. Nevertheless, we shall have to produce a formal definition of cultural policy, cultural goods and services, and of course cultural diversity, particularly in connection with agreements under the aegis of international organisations like the WTO or the proposed international instrument on cultural diversity.
In a Eurobarometer survey on enlargement in April 2003, Europe’s citizens described culture as one of the major winners in the enlargement process, alongside environment and trade. This testifies to the international organisations’ commitment to safeguarding and promoting cultural diversity. Cultural diversity forms an integral part of the European Union’s identity, and will include other cultures after the accession of the new countries. The EU’s external borders are shifting towards a faultline with very different cultural regions. From 2004, the European Union will be the direct neighbour of Russia, Belarus, Ukraine and Moldova. Parallels and similarities can be identified despite the existing differences, which can be explained through migration and intercultural dialogue. The aim, especially in view of enlargement, is to create stronger relations among both minority and marginalised cultures and stronger cultures so that no cultural conflict occurs, but instead cultural dialogue promotes mutual understanding in the interests of peace.
Safeguarding cultural diversity does not mean fencing it in and preserving it. It means opening it up, offering individual development and marketing opportunities without subjecting it to current market mechanisms. It is the basic pillar for identity and an economic factor at the same time. This means that we must work not only to protect but also to promote cultural diversity. We must place it in an international context so that exchange, development and dialogue can take place. For example, the music and film industries appear to be very lucrative sectors in the context of international trade, especially if we look more closely at the market share of films in the European Union in 2000: American films accounted for 73%, national films in the home country 15%, and national films outside the home country 8%.
Many people only became aware of the Commission’s negotiations in the WTO framework through the Stop GATS campaign. Due to their lack of transparency, these negotiations caused a great deal of upset and were thus the focus of public attention. This lack of transparency has also caused doubts and fears that liberalisation is going too far, and has reinforced the view among cultural actors that the goal of international competitiveness takes precedence over the defence of cultural diversity. Cultural services and products are still exempt from trade liberalisation at present, but this is not secure in the long term. Public education systems currently also fall outside the scope of GATS. This must continue in order to safeguard free access, equal opportunities and quality. Privately financed education markets have largely been liberalised.
What we are demanding is that there should be no more forced liberalisation in this area. We must prevent the goal of international competitiveness from negatively impacting on cultural diversity. That means that the protection of funding instruments and therefore of cultural diversity should not be achieved within the WTO and GATS, but through the adoption of a Convention on Cultural Diversity in the framework of UNESCO. It is gratifying that UNESCO has decided, by a large majority, to launch work towards the elaboration of a draft Convention, and I hope that this will proceed very swiftly, for we need a decision very quickly here. Promotion – as well as protection – is essential, as I have already said, to maintain cultural diversity.
European cultural policy must go hand in hand with pro-active and autonomous national cultural policies and indeed, in some areas, greater decentralisation in the regions and municipalities. The different levels should not replace but must complement each other. The internal market and hence the free trade in services must not take precedence over national funding mechanisms. Through greater cooperation between international organisations, the unique character of cultures worldwide should be safeguarded and promoted.
Madam President, Mrs Prets, honourable Members, this is not the first report that the European Parliament has adopted on the subject of cultural diversity. It forms part of a long chain of ideas which supplement, repeat and strengthen each other. That is precisely why reports such as this one are so important, because each time they recall us to order and show us that Parliament is present, that it is keeping its eye on things and that it is not going to fall asleep on the job. It is ensuring that cultural diversity is a fundamental part of the European Union’s internal and external policies.
I should like to offer my sincere thanks to Mrs Prets for this report, which is in line with what the European Parliament, the mouthpiece of European citizens, has always wanted. You are right, Mrs Prets: cultural diversity is a fight, a fight in our everyday lives, and we are not fighting it alone: we need allies. On this point I welcome the continuous and long-standing support of the European Parliament, support which warms my heart and which never weakens, and support which helps the Commission to make progress in its actions aimed at implementing the Treaty in the area of cultural diversity.
In this respect, Madam President, the Prets report invites us to think about what is at stake. There are many things at stake, and Mrs Prets has listed them. First of all there are national policies, with increasingly difficult budgets admittedly, but it is essential that a part of those budgets should continue to be allocated to culture, to its diversity, and to the protection, particularly in the context of cultural production, to those who are weakest, so that our great cultural wealth here in Europe can continue to survive. Then there are our foreign policies, and I welcome, as you all do, the fact that we have just won this battle at international level – and it is only a battle, not the whole war – in managing to persuade the majority of the nations of the world to follow us in our fight so that, with regard to international trade as well, we can preserve our cultural stakes. We do indeed need principles to follow if the Union’s action, both within and beyond its borders, is to reflect our commitment to that cultural diversity which is our source of life.
I believe that this process, which is absolutely unique in Europe, and which we must have invented because it would not have been possible to copy it since it did not yet exist anywhere else, has served as an example throughout the world. I often hear that sentiment expressed on my travels to various countries, large or small, where people say to me, ‘The way in which you protect your minorities and support your cultures, whether large or small, important or less important, is leading the way for us to follow’. What better thing could we give to the world than to show it the way to preserve cultural heritage, to preserve what is most important to people, a way that involves a willingness to give priority to our hearts rather than to the market.
That is what it is all about, preserving our traditions, our cultures, our future talents, our young people seeking to express themselves. We must preserve them so that those young people can continue to express themselves in the future. It is this human dimension of the policy that we must strengthen, at local, regional, national and international level, because cultural diversity, ladies and gentlemen, is universal: we cannot talk about ‘my cultural diversity’ because cultural diversity is also the cultural diversity of other people, people who, as a general rule, are unable to express themselves unless we help them to express themselves. I also believe that it is important that this report on cultural diversity comes just after a report on development aid. It is a fitting symbol, because development aid is also a form of assistance which helps to preserve the culture of those who do not have the means of preserving it themselves. Therefore our universal action in this direction is very important.
It is obvious that within the Union we should preserve our capacity to support our diverse cultures by means of local, regional, national and European funding, and the Commission is committed to the full implementation of Article 151(4), which makes it compulsory to take into account, horizontally, the cultural diversity within all the other cultures. I can assure you, ladies and gentlemen, that it has become a reflex action for the Commission, even for those Commissioners who have responsibilities in sectors such as the economy, external trade or international affairs, to take into consideration the fact that cultural diversity is a part of our lives.
Therefore, our action, in this sense, is very important, and we shall not be sparing in our efforts here. I do not have sufficient human resources to undertake to make reports on what we are doing. I prefer to invest what human resources I do have in taking action rather than in commenting on possible action. That is why I shall not be able to issue any supplementary reports. However, we are in the process of drawing up a report on cultural expenditure in the context of the Structural Funds. I believe that this is very important, because the largest amount of expenditure on culture within the Union does not come under the heading of the ‘Culture 2000’ programme, but rather from the Structural Funds. I therefore believe that it is very important to look at the figures.
Moreover, I am in complete agreement with the idea of strengthening diversity in our cooperation and development policies with third countries. There cannot be diversity without exchanges, in all countries and in all forms of expression, and I undertake to remind the Commissioners responsible for external relations – which is not difficult because they are already convinced of it – of the importance of making provision, in our foreign policies, for a cultural aspect, which is the human aspect and which is of primordial importance. I do not need to remind you of what we have already achieved, over a period of very many years, with our ACP partners or of what we initiated with our Mediterranean partners. However, what we are doing with all our partners is something new, and is perhaps in the process of becoming, thanks to Parliament among others, one of the new policies which are forging ahead.
I recently visited China. What were people talking about there? They were talking about culture and about cultural diversity. Moreover, the Chinese are supporting us within UNESCO. The Chinese were also talking about education, and all this in a huge country like China, which is counting on Europe to help it to preserve its cultural diversity. You can see, then, that we have committed ourselves to a worldwide trend which is very important, hence my satisfaction as regards the battle that we won in UNESCO. It was not easy, but nevertheless we succeeded, in UNESCO, in persuading the nations of the world to stand side by side with us in order to preserve that which we all hold most dear. I do not doubt for a moment that, now that the General Assembly of UNESCO has decided to create an international instrument for the preservation of cultural diversity, that instrument will see the light of day and it will be a strong instrument. We shall be working with this end in view, not only within Europe, but also in all our international relations. In the same way as we worked in order to win the battle, we shall continue to work in order to win the war.
You will be aware that we are only at a preliminary stage in these negotiations, but I also have to tell you that we have sent a very strong signal to our partners by the publication, for the first time by the Commission, and therefore by the entire European executive, of a communication to the Council and Parliament on the European Union’s relations with UNESCO. This was a very strong point of departure for our partners to enable them to support us in our efforts in this direction. We still have a certain amount of time before we need to take action. UNESCO will make time available, and I would ask you to use this time in order to reflect, in depth, about the various aspects which are likely to be developed in this future Convention on which we shall need to consult our interested partners, professionals in the cultural sector and the cultural industries.
We must work together in order to define the detailed rules for cooperation with successive presidents of the Union, who will be conducting the UNESCO negotiations, so that Europe can prove that it is united on this occasion. This is important, because the rest of the world, the other continents, expect us to speak with a single voice, so that the Europe of cultural diversity, the example that others must follow, does not become scattered and lost in cacophony.
It is towards that end, ladies and gentlemen, that we should be working, and I should like to conclude, Madam President, by assuring you how pleased I am to have been able to benefit constantly from the unfailing support of the European Parliament. That has helped me enormously, and the successes which have been obtained are also your successes. Thank you very much; you have shown yourselves to be worthy of the cultural diversity of Europeans.
. – Madam President, cultural diversity is a popular concept in the European Union. Most of the time, however, we avoid the problem of cultural identity, because that is far more sensitive, certainly where definitions are concerned. This is why I should like to talk about this.
Mrs Prets’ report largely draws on my ideas and on those of other Members, and I should like to thank her for the way in which we have been able to work together. I therefore endorse what both the rapporteur and Commissioner Reding have said in their fine speeches to this House.
My guiding principle is that respect for a community's cultural identity is a condition for peaceful coexistence. It is also a condition for the integration of people into another cultural community without this leading to frustration and alienation. Anyone who fails to respect a person’s culture does not respect the person himself, does not invite mutual respect and does not show any signs of being prepared to engage in a cultural dialogue which, in a world of ever more far-reaching globalisation, is necessary for cultural development. Striving towards maintaining one's own culture should therefore not lead to isolation, xenophobia or racism.
We should, however, be aware that the market will not rescue diversity. This is why we need instruments and resources to retain diversity, as well as opportunities of establishing this retention of cultural identity. Despite this, languages and cultures are disappearing very fast, and I am therefore delighted with the emphasis you have placed on this principle that should lead us, also for example in the contacts with the developing countries.
I am convinced that each community should have the opportunity of safeguarding its own culture against oppression, for example from language imperialism. Respect for languages is one of the major assets in the enlargement of Europe, one that we have already had the pleasure of experiencing among ourselves.
Finally, I hope that the instruments that are being developed internationally, along with the instruments that you and the EU will be developing, will serve diversity and will facilitate cultural identity in the proper sense of the word.
Madam President, Commissioner, Mrs Prets, I have listened quite carefully to what our Commissioner has said. I am sorry, but I did not really hear the answer to the clear and precise questions contained in this report. In paragraph 45, if I have understood it correctly, there is a question which is addressed directly to you, Commissioner, and that is whether or not you intend to send, on behalf of the Commission, a communication to the Council and to Parliament, which will relate specifically to a UNESCO convention on cultural diversity. If I have understood you correctly, you spoke about this question at length but I did not learn whether or not Parliament can expect a communication from you. If the answer is yes, can you tell me on what date, during the course of this year, you intend to send that communication?
There is a great deal one could say about cultural diversity and its importance. This debate does not give us sufficient time. It is significant that we should be discussing this subject at 11.50 p.m., Harold Macmillan – the British Prime Minister and grandfather of a current Member here – who, over forty years ago, applied for British membership of the European Union, said that when discussing those things that are precious to a people, you do not sell the family silver. That clearly applies to cultural values. The rapporteur is therefore correct to state that cultural products and services should not conform to the normal free market of commercial and trade options.
Can we trust our governments to preserve our national, European and regional cultures? In my own country where, one might say, foreign languages are no longer taught, where history has become simply a background to current affairs and where Shakespeare is apparently too difficult for English students, those who say 'Yes, we may trust our governments to conserve our cultures' would perhaps be foolish. The proposals that this should be agreed at international level are correct, but we should also address ourselves directly to our own peoples and our own students. We have a great deal to fear from internationalisation, particularly of the television media. I hope that Parliament will continue to make positive proposals which are accepted both by the Commission and the Council, but I await a specific reply from the Commissioner on the point I raised initially.
– Madam President, Commissioner, ladies and gentlemen, I would like to address one particular issue where there has so far been no protection of cultural diversity in the way this Parliament would wish, and where this situation is likely to continue. I am referring to the concentration of electronic media, especially television, which, as we know, is the key medium influencing public opinion. Protecting media diversity is also an important element in protecting cultural diversity and cultural identity. We cannot leave the task of affording this protection to the European judicial system, gratifying though today’s judgment by the Italian constitutional court may be. My earnest expectation of the international legal instrument that we hope for is that it will establish conditions which genuinely help to promote diversity in the media.
Commissioner, you have been talking about battles and wars, and we have a major battle on our hands here. Without wishing to play down your achievements in other areas, we have been left with no troops on this battlefield so far, and that creates a rather bitter after-taste. Diversity of opinion and pluralism in the media are valuable assets and there are many positive examples of them in Europe, despite the growing threats facing us. That is why Parliament has repeatedly, but sadly unsuccessfully, called for a directive to restrict media concentration for years. I would like to reiterate this call today. My group will therefore also be supporting a supplementary amendment by Mrs Fraisse, which sets out the arguments for this and which deserves the support of this House. I hope that it will have the Commission’s support as well.
Madam President, Commissioner, I would firstly like to congratulate the rapporteur, Mrs Prets, on her report and also Mrs Maes, on the opinion she has produced on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
In Europe there is both unity and plurality, and it is in the field of culture that this plurality manifests itself in the clearest and most obvious way. There is plurality at European level, but also within each European State; and often, these different cultures within the States transcend the borders which mark State territories.
In this regard, the existence of different languages in the States, as in the case of my mother tongue, Catalan, used by ten million people, is a manifestation of this plurality. When we talk about cultural plurality, in cases where this culture also has a differentiated history, its own linguistic characteristics and a structural form of society, we are talking about stateless nations, a phenomenon which also exists in the European Union.
Furthermore, in many cases, these stateless nations are manifested through the existence, in this very House, of political parties which do not correspond to States, but rather to certain territories, and I am referring for example to the Scottish National Party, the Basque Nationalist Party and the party I belong to.
In this regard, I believe that the European Union must ensure recognition of this plurality within it. Certain States, such as the Spanish State, recognise it through their official status, but this State recognition does not exist with reference to the European Union. It is regrettable that the European Constitution has not made progress in this direction through progressive measures, as it has on other issues.
Plurality also implies the recognition of the existence of immigration in the European Union, which will be significant in the future.
Madam President, Commissioner, ladies and gentlemen, when I speak on the subject of cultural diversity, I do not think that my tone will be as optimistic as that of the first few speakers, in particular yours, Commissioner. There are several reasons for this.
The first reason is that, until a very short time ago, this convention, or this international instrument, was nothing more than a Utopian idea. I remember organising, together with my group, a public hearing in the autumn of 2002, in order to launch this idea before Parliament. I believe that we should be modest about this, and I would not say that this idea came from Europe and from the European Union. It came from, among others, countries like Canada, and from countries throughout the world which have established links with certain European countries. Therefore, though I can only applaud the fact that this Utopia is becoming a reality within the European Union, I do think that we should show a little more modesty.
If I call for modesty, it is because I would not like to see this future convention becoming merely the latest in a long line of declarations. We know all about declarations in favour of cultural diversity. We can make them, but then we have to draw up a restrictive and legislative convention which makes it possible to settle differences in a context which is that of the market. I would like to say that cultural diversity is also tied in with the question of the market. We must not disguise the fact that combining cultural diversity and the market represents a considerable difficulty. That is why, on this point too, I am modest and not always optimistic.
The third reason why I am not very optimistic is that I am not sure that we really are an example for others to follow, even if we like to think that we are. Are we really agreed, within the European Union, that we want to promote cultural diversity and, if so, what diversity? I think that if we look at the facts, we shall find it hard to be completely satisfied with ourselves. Mrs Junker has mentioned several problems, as have other Members. I think that we are confronted, right at the heart of Europe and not only outside it, with problems connected with the preservation and promotion of cultural diversity.
I would simply mention the question of the support provided by public State aids, for example, which as you all know is an element which is both provisory and derogatory, and which is in no way laid down in the logic, constitutional or otherwise, of the Treaties. Cultural diversity is therefore a right, but it is a right that we have to construct, and not a simple right to culture, to education and so on. The right to cultural diversity does not yet exist and I only hope that we shall know how to construct it.
Madam President, the world is not a commodity. This anti-globalisation movement slogan could form the epigraph of our debate. If the world is not to be a commodity, we must fight against the iron law of financially solvent supply and demand, which affects all aspects of life. Fortunately, resistance against the disillusionment of the world is becoming organised. Some of us will shortly be among those Members of this House who will be attending the World Social Forum.
Languages, cultures, collective identities and peoples have the indefeasible right to resist Mac World. In this sense, the report which has been submitted to us is a step in the right direction because, for nature as well as for culture, diversity means life. The constant springing forth of life must be preserved, encouraged and stimulated. This will not be able to happen unless we respect the principle of the equality, before the law, of all languages and cultures. I should like, in this House as in a court of law, to call as witnesses those venerable languages and cultures which even today are still the subject of discrimination, not only in their respective States but also in our European institutions.
– Madam President, Commissioner, ladies and gentlemen, the issue of cultural diversity is one which we must constantly address. In fact, we do not need to go as far as the WTO; in this Parliament, we have repeatedly debated whether culture and the market are compatible, for example on the issue of fixing of book pricing and on the issue of copyright, and we have seen that there are widely divergent views, not only within this House but also between this House and the Commission in some cases. Within the Commission too, views have varied very widely, and I am referring especially to the previous Commission in this context. Certainly, we battled out the issue with Commissioner van Miert on several occasions.
I believe that cultural diversity, as a sensible countermeasure to the melting pot, is an absolute necessity and I am most grateful to Mrs Prets for producing this very comprehensive and detailed report. I also thank Commissioner Reding for providing such a detailed overview of the work from her own perspective and for pointing out that this House is and should remain the natural ally of the Commission and especially of Commissioner Reding herself.
I would like to thank Mrs Prets especially for stating, in paragraph 15, that this Parliament reaffirms its vigilance concerning the treatment of minority populations and minority languages, including indigenous languages, in the context of the enlarged Europe. This should be made a condition if this House endorses this report.
I believe that in an enlarged Europe, this should apply not only to the enlargement countries but also to the current Member States. There is undoubtedly a shortcoming here, in that in the cultural field – due to what is in my view the disastrous principle of unanimity – we have been unable to launch common policies to provide minority communities and languages with sensible options for their development. Here, we have a core Europe comprising a number of countries such as Italy, where I come from, which have broken new ground, and I say this as a member of a minority which is not Italian by origin but a German-speaking Austrian minority in Italy. There are other countries where this development has, unfortunately, been very sluggish, and I think that this effort and the abolition of the unanimity principle can achieve some progress here. Above all, we must address the fears of those countries which have concerns. I think that minorities and their cultures should be regarded as bridges and not as burdens – and this is where this report can make a contribution.
– Madam President, much is spoken about preserving and enhancing European cultural heritage. For cultures to really flourish we need concrete action as well as speeches. I believe that the report by my colleague Mrs Prets will help us make some progress. There should be support for the Convention on cultural diversity as proposed by UNESCO’s General Conference.
I think the rapporteur’s approach to examining culture as part of all the EU’s different policy areas is a welcome one. This way of considering the matter should also be extended to practical action. The Culture 2000 programme is the most conspicuous but by no means the only instrument. Money is channelled from the Structural Funds to projects in the field of culture, but the take-up rate could be raised with more effective systems of information. Internal market legislation has a partial impact on the mobility of cultural products, that is, arts and artists. We still too often run into problems in this area especially as far as taxation is concerned.
The objective set at Lisbon regarding the European information society has brought a new dimension to the field of culture. Technology offers more opportunities and tools, but they must be harnessed in the service of culture, not the other way round.
The European cultural networks are a key resource in the promotion of cultural diversity. I hope that we will establish a legal basis to ensure they are properly funded as quickly as possible.
I want to thank the rapporteur, Mrs Prets, for her personal input to promote cultural diversity. She has organised several workshops on European art this parliamentary term.
Madam President, as our rapporteur rightly said it is difficult and even risky to define cultural diversity, almost like defining culture itself. Nevertheless, the resolution, proposed precisely on the basis of a concept that is difficult and risky, does not hesitate, for a good 47 paragraphs, to claim to regulate, standardise and promote so-called cultural diversity, thus deluding itself, in the age of the Internet, that it can halt the liberalisation and globalisation of culture, information and knowledge. In this way, after in the past having risked dying of nationalism, fascism and communism, today Europe risks dying of legalism.
The text of this resolution is a clear example of this. Its contents challenge the principle of non-contradiction and even basic common sense and end up settling for vulgar hypocrisy. It is furthermore hypocritical to consider each type of cultural product as equally worthy, not just of survival but also of being promoted, and equating liberal culture with authoritarian culture, the culture of infibulation with the culture of sexual equality, the culture of tolerance with that of racism and anti-Semitism.
In truth, the contradictions in this resolution reflect those in our policy, which looks for allies in the developing world to protect it and to protect itself from the intrusiveness of the American audiovisual sector, in the name of respect for cultural diversity, subject then to fully financing, for example, French-speaking Africa; the culture which, in the name of assimilation, banned the veil and other religious signs in school classrooms, and which does not, however, object at all to them being imposed in an authoritarian manner in other countries; the culture that praises European democracy, even when it is noticeably absent, and claims in a racist manner, however, that the developing world is not ready for it; the culture that refuses to ‘export’ freedom does not hesitate to collaborate with dictators and tyrants, today ignoring the fight of Islamic dissidents, as in the past it ignored communist dissidents from Eastern Europe.
In all this I do not see a fairer, more respectful choice to protect the heritage of the people of Europe and of the world but rather shapeless, hypocritical, and conflicting protectionism that protects the intellectual, national and regional elites, against the dynamism and the cultural conflict which, in its substance, is always ...
Madam President, it would seem from the report that culture’s enemy is the liberalisation of the markets and the World Trade Organisation and that individual States are the bastion of culture or cultures. This is not the case: individual States and nationalist ideologies were the ones that wiped out cultures and people in the past. Commissioner Reding, China has carried out the worst cases of genocide of people and of culture and continues to do so: the Tibetan people and their culture, the Uighur people and their culture. China cannot be held up in this Chamber as an example of fruitful cooperation for cultural diversity, at least if we are using the old idea of the Cultural Revolution as a reference for the word ‘cultural’.
Cultural diversity is not, in the abstract, a right; it can, of course, also be the result of rules, but of rules that must be based on the freedom of communication and of expression and not on protectionism – protectionism or State handouts for culture – on the cultural relativism of individual States. We do, of course, want these rules, in particular to counter the destruction of languages, but the policy of teaching only one foreign language in the Member States and the rules governing the European institutions run counter to the spirit of diversity called for in the resolution: European institutions with monolingual or bilingual agencies that publish public reports without even producing them in the official languages of the European Union.
In the explanation of vote we, the radical Members, will refer to our proposals on the Monitoring centre for linguistic policies to promote the international language Esperanto, for the right to free and non-discriminatory international communication, to preserve and maintain linguistic diversity.
Madam President, I would like to thank the Commissioner for all her efforts in favour of European culture and the rapporteur, Mrs Prets, for the work she has done and above all for dealing with the many amendments.
My country, Spain, is a country with great cultural diversity and wealth and we are naturally entirely in favour of cultural diversity. Nevertheless, I would like to say that we would have liked the report, rather than referring to non-uniform cultural identities, to have referred to the plurality of cultural identities in the European Union.
The focus used seems to us, in general, to be rather negative. And the reality is that, in many countries of Europe, cultural identities are not uniform, precisely because they are plural and we must not forget that this is one of our great assets.
We must not forget that the right of each Member State to define, apply and adapt its cultural policies is subject to national legislation and, therefore, this must be done in accordance with their respective national legislations.
I would like to say finally that, given that there are differing positions and concerns with regard to this issue in the European Union, I believe it would be correct for us to leave it in the hands of Unesco as well.
Madam President, I would like firstly, of course, to congratulate the rapporteur on her initiative, and also congratulate the Commissioner on her speech – and I have taken the liberty of taking some notes on her speech, which I will quote from her when talking about cultural diversity on other occasions.
I am speaking in this Chamber as a Spaniard, as a member of the Group of the European People's Party (Christian Democrats) and European Democrats and as a Basque. I come from a country in which we have our own language, a native language in addition to Castilian, which is Basque, and which has a culture that goes back millennia, as does our language.
I agree with the rapporteur on the importance of preserving linguistic diversity. I also agree that we must monitor the treatment of minority languages, including autochthonous languages.
In an increasingly united Europe, in an increasingly globalised world, we must pay special attention to cultural diversity. The wealth of Europe – and what differentiates us from other regions of the world, as the Commissioner has said – undoubtedly lies in our cultural diversity, and we must try to export that model.
We must prevent the Union from becoming a means for standardisation, and I would like to point out that the preamble to the draft Constitution spoke of a ‘Europe united in diversity’.
Nevertheless, we must prevent the appropriation of cultural and linguistic diversity for political purposes. We must not accept the idea that the defence of language or culture, which belongs to all of us, can be used as a political weapon, a missile, or even a means for possible discrimination or division between us. Neither language nor the defence of language can be a reason for discrimination. Let us remember that this aspect is taken up in the draft Constitution. We must respect cultural and linguistic diversity, it is true, but we must not impose it. Respect for diversity also consists of respecting those people who speak another language.
Euskera must be preserved in the Basque Country, without question, but we must not impose it or discriminate against those who do not speak it. Certain nationalist parties who have tried to use language as a political tool have moved on from racial nationalism to linguistic nationalism. I believe that culture is the inheritance of all of us, we must all defend it and nobody must appropriate it for themselves.
Please allow me to end by quoting from the preamble to the Constitution which reads, ‘while remaining proud of their own national identities and history, the peoples of Europe are determined to transcend their ancient divisions and, united ever more closely, to forge a common destiny’.
Madam President, you will understand that, owing to the shortage of combatants in the plenary session, I shall not reply to all those who – and at a quarter past midnight I can well understand why – have left the House. I would still like, however, to say a few words which I have set my heart on. It is as a Luxembourg woman that I am speaking to you, and it was this Luxembourg woman who developed, with you, the European Year of Languages, of all languages without exception, whether recognised languages, non-recognised languages, majority languages or minority languages, because I have always maintained that there are no great languages and minor languages: there are only maternal languages and they are all, by definition, great.
We are going to continue in that direction. We have drawn up our action plan on languages on the basis of this multilingualism, quite rightly, and let me tell you that multilingualism includes those of our languages which are not official, but it certainly does not include Esperanto, because we have enough living languages in difficulty without creating, in addition, artificial languages. Therefore, let us teach languages to our children, and on this point I am happy to see that almost all – in fact I would say all – our education ministers are making an effort, and some of them are starting from scratch. They are making an effort to introduce languages into primary education. In the last two years enormous progress has been made. We still have a long way to go, but we are moving forward, and at least those ministers who are not making an effort have a guilty conscience. It is up to you, Members of the European Parliament, to continue to give them a guilty conscience, so that reforms are implemented at local, regional and national level. In addition, the Commissioner repeats to every minister he sees that continued multilingualism in Europe is a matter of survival.
For now, I should like to reply to certain specific questions, even though those Members who asked them are no longer in the House. On the question of UNESCO and our allies, it is clear that, in UNESCO, we need all the countries in order to constitute a majority to adopt a convention on cultural diversity. We also need, at worldwide level, to serve as an example of cultural diversity. What we are trying to do then – and we are succeeding, by serving as an example and insisting on respect for minorities – is to bring about changes in attitude, particularly in those countries – and some of them have been mentioned – which are very far from being perfect, and we all know who they are. You know this, you who are Members of the European Parliament, because you discuss the matter constantly, but we can only help these minorities by taking them with us and telling them that we will not allow them to be left aside, not by building a wall between those who are right and those who are wrong.
I should like to give you a very specific example, Last May, for the first time we opened the Cannes Film Festival with European Cinema Day. Twenty-five ministers, proud of their national film industries, accompanied by young, well-known producers, showed the world how much importance they attach to the cinema.
In the afternoon of European Cinema Day, we and our partners worldwide organised a conference on world cinemas, so as to allow those whose voices are not usually heard to make them heard, and to give an opportunity to minority cinemas which, without the aid of Europe, would never have had a chance to express themselves. That is how European policy should be. It is a policy which sets an example and which demonstrates our unique model.
I shall now answer Mr Beazley’s question, which was very specific. He asked whether we were going to draw up a communication concerning UNESCO. Mr Beazley, I do not know whether you noticed, but in August the Commission, as far as I know for the first time in the history of the European Union, published a communication about UNESCO, which served as a way of moving things forward. We have now won a battle. I say ‘battle’ because the war is not over yet. The groups are hoping – and the first of them has already begun meetings – that there will now be discussions at UNESCO level. I believe that international negotiations, in the true meaning of the term, will be able to commence either at the end of 2004 or at the beginning of 2005. It will be at that moment, when we have the beginnings of a text, that we shall be able to define what Europe is seeking to obtain in the context of those negotiations. It is not enough to issue a communication every three months. That would not achieve anything. I am a supporter of what the Germans call , which means that I want to take measures which will produce results. Our communication of last summer enabled us to get things up and running and to demonstrate that Europe was participating in the drawing up of an international instrument. Now, as soon as discussions have produced their initial results, we shall explain what we want the main thrust of the debate to be. Let us, therefore, be efficient and not militant merely for the sake of being militant.
I am sorry to have to say to Mrs Junker that, as far as media concentration is concerned, we may be starting off from the same idea, but we are also taking as our basis the same Treaty. That Treaty prevents the Commission from proposing any instrument for harmonisation, preservation of diversity or pluralism in the media. The Treaty being what it is and the Commission being the guardian of the Treaties, I cannot do any better than that. I would never obtain the sustained approval of the Commission if I stray from the Treaty. We can only hope, Mrs Junker, that the new Treaty, as many Members have clearly said, will contain much stronger elements regarding such diversity in all its aspects, because it is multiform. It is concerned not only with dancing and the arts, but also – and above all – with language, minorities, the cinema and pluralism of expression, in other words the media and audiovisual technology. This is why I would like to see the new Treaty provide more opportunities for representatives of the people first of all, but also for the Commission’s initiative which is intended to take a further step forward.
It is said that the world is not a commodity, and that is even more true of culture. On this point, I believe that the Commission, by its action, has very clearly demonstrated, not only at the level of external trade but also at the level of authorising national aids, for example, for the cinema and for public television stations and so on, that it is not prepared to accept that culture should be regarded as a commodity. However, even though it is not a commodity, culture has its price, and we must pay it. It is up to us, therefore, to convince national governments and to make it possible for Europe to be able to invest sufficient resources to ensure that these cultures survive. It must be possible for Europe to serve as a living example to the eyes of the world, so that we can change that world, because, even though what we experience regarding diversity and respect for others is not perfect, our example is still of value. Let us show the way, and the world will be a better place for it.
Thank you, Commissioner Reding.
The debate is closed.
The vote will take place tomorrow at noon.
(1)
. – I come from a country, Flanders, whose culture was crippled for decades because of domination by Belgian French-speakers. Even today, the Dutch culture and language, particularly in the Flemish periphery around Brussels, is treated with disdain by the numerically dominant French-speaking minority. Even within the EU, Dutch is at times ignored; it has, for example, disappeared as a working language within such institutions as the European trademarks bureau. I am therefore well placed to know that European institutions are guilty themselves when there is talk of not respecting cultural diversity or when it is stated that linguistic diversity should also be respected. This report, which contains a huge number of praiseworthy recommendations, has come none too soon, and I do indeed hope that the good intentions, following the enlargement of the EU, to protect all languages that are spoken in a Europe with 25 Member States, will this time not remain an empty promise. I stress that even minority languages, such as Welsh and Breton deserve to be fostered with European support. Europe should, where culture is concerned, put its own house in order first before seeking to take the moral high ground on behalf of the entire world.
Colleagues, it gives me great pleasure today to welcome to the European Parliament in Strasbourg the President of the State Union of Serbia and Montenegro, Mr Marović. Mr President, you have come to the European Parliament at a crucial time in the relationship between Serbia and Montenegro and the European Union – and indeed, in some senses, at a defining time for Serbia and Montenegro themselves.The new Union, soon to be made up of 25 Member States, has been looking forward with hope and expectation at the process of reform and change in your country and in the wider region over the past few years. We have also looked with sadness and deep concern at the despicable murder of Zoran Djindjić last year. It was a dark moment that brought with it, once again, the realisation that we cannot, as democrats, take for granted the real progress that has been and needs to be made in Serbia and Montenegro and in the wider region, and which recalls to us the duty of care to engage with each other and to underpin the forces of change, reform and democracy. For that reason we, in the European Parliament, hope that the results of the recent elections in Serbia will not lead to a resurgence of the kind of nationalism that has had such tragic consequences for the region.I welcome you today as a leader whose words and deeds give us grounds for optimism. You, Mr President, have symbolised in many ways the best of what we hope for in your region. Your recent acts of reconciliation, which you initiated, first between yourself and the President of Croatia and then, in November, between yourself and the President of Bosnia-Herzegovina, are commendable acts of reconciliation. Those powerful acts are quintessentially European. They recall to us the words of one of our founding fathers, Robert Schuman, when he spoke of the power of creative reconciliation. We need such ideas, and such men and women of political vision and courage, in the Western Balkans today. I thank you for the leadership that you have shown in this regard.It is important that we now develop, beyond declarations and conclusions of Council summit meetings, the practical benchmarking of democratic progress between the European Union and the states of your region.Mr President, through you we want to say to the peoples of Serbia and Montenegro – and more broadly to the peoples of the Western Balkans – that we, in this Parliament, are prepared to travel that road with you. It is not a road that you should feel the need to walk alone.It is my pleasure to invite you to address the European Parliament.
(1). Mr President, honourable Members, it is my honour to address you at the start of this year when we expect to witness a further acceleration of our with European structures.
I sincerely believe that the upcoming political dialogues and finalisation of the feasibility study will be yet another major step towards the conclusion of the Stabilisation and Association Agreement of our State Union with the European Union. This will be of critical importance. Without a favourable assessment in the feasibility study and accelerated work to conclude Serbia and Montenegro's Stabilisation and Association Agreement with the European Union, the process of Europeanisation and the progress necessary to guarantee a better life for all will be slowed down.
This is why we expect and call on all in the European Union to resume together the implementation of the tasks of accelerating Europeanisation with even more enthusiasm, not only for the sake of the European future of Serbia and Montenegro, but in equal measure for the sake of the vitally important security, stability and progress of the entire Western Balkans region.
In this process, the role and the importance of the State Union of Serbia and Montenegro is of outstanding importance, not only for geo-strategic or security reasons, but even more because of the further promotion of democratic and European standards in the approach to the resolution of the remaining outstanding issues of this region on European integration, among which the issue of Kosovo is, certainly, of particular importance.
Dialogue and only dialogue, along with respect for UN resolutions and the active role and responsibility of the international community may eliminate the threat of ethnic tension and pressures, particularly on the non-Albanian population. Serbia and Montenegro support the Standards Before Status policy, for it is only a multi-ethnic Kosovo, a Kosovo safe and free for all those wishing to return and live there, a Kosovo of European standards, that can become the realm of prospects and progress for all its citizens.
Throughout history the Balkans have often paid the tragic price of intolerance. It was primarily the citizens and the peoples living in these parts that were the victims of such a policy. Today, I am sure, we have all become more mature and realise that the way to the modern, developed and democratic world for all the nations in the Western Balkans may only be through political dialogue, compromise and negotiation. Radicalisation trends take us backwards. Agreement and dialogue alone open up prospects of a tolerant, multi-ethnic, multi-confessional, stable European society. That is our vision, our political goal and our hope.
The representatives of the European Union that will be visiting our country in a few days' time will have the opportunity to witness the fact that the process of reforms in the transition of Serbia and Montenegro has not been halted, even though last year was one of huge political challenges, globally, regionally and at home.
I shall recall that the assassination of the Prime Minister of Serbia, Zoran Djindjić, according to the opinion of many, with all its tragic consequences, was primarily aimed at thwarting the effective setting-up of the State Union of Serbia and Montenegro and at causing a general destabilisation of the region. Our country has also resisted this type of challenge. Security has been maintained and not only has the State Union of Serbia and Montenegro been formed, but it has also become a member of the Council of Europe and an equal participant in the European integration processes.
I do not hide the fact that we had expected to make more rapid, more intensive progress as regards joining Europe, and in particular perhaps to encounter higher levels of understanding. Indeed, it is also possible that Europe expected more. I do not doubt, however, that the desire for our country to join the greater European democratic family is mutual. This being the case, it is up to both us and Europe to see where we have made mistakes, to avoid making more mistakes in the future and to do our utmost to achieve our common goal that quite certainly takes Serbia and Montenegro, and the Western Balkans, towards the promotion of European life and values.
Quite openly, our main mistake is that we were sometimes late. On the other hand, the response of the world, or to be more precise, the response of certain institutions, was sometimes rash, or very difficult to understand for our general democratic public. Many global analysts did not fail to notice this, mentioning numerous adverse consequences that threatened to slow down the reform-related and democratic steps taken by our State Union, particularly the last four indictments issued prior to the elections in Serbia by the Hague Tribunal.
It is difficult to bear the brunt of doubt that you are not cooperating with the Hague Tribunal in the way people at The Hague wish, despite the obvious results achieved in that field. It is also difficult to be under pressure from some citizens who often see this cooperation with ICTY – based on the implementation of the Law on Cooperation with ICTY passed by the State Union Parliament – as being excessive on the part of the democratic authorities of Serbia and Montenegro, and to the detriment of its own citizens.
I wish to assure you that we wish to cooperate with The Hague in the future in line with the commitments made, the adopted international instruments and our national laws. We also expect to meet with the understanding of the international and national public in this task, and to have their cooperation. This will be yet another confirmation of our sincere commitment and belonging to the values of the civilised and democratic world that you promote in this august House.
We do not wish to be the hostages of the past, or of The Hague, or of the generals. We agree only to be the hostages of our future for the sake of our posterity, the generations that wish to live equally and together with their peers in Europe and the rest of the world.
Wishing to stabilise political conditions, Serbia recently held early parliamentary elections. The majority of citizens gave their support to the democratic forces. No matter how the outcome of these elections is commented upon, it is a fact that the democratic forces won over 60% of the votes cast, and, moreover, it happened now: not in a fight against Milosević, but in the fight for a democratic and European future for Serbia and Montenegro. This is not a time of further radicalisation, but a time when we in Serbia and in Montenegro have to do everything in our power to broaden, to the maximum extent possible, the national consensus concerning the European and development priorities of Serbia and Montenegro. The democratic forces are already guided by this need. They are currently working, as you are aware, to form a new democratic government, which will make it possible to carry on with democratic, reform-oriented and pro-European processes throughout the State Union of Serbia and Montenegro.
A great deal has been done at the political and economic level in the past. This is borne out by the fact that, even in this distinctive political vacuum, not only has there been no monetary instability, but on the contrary, several major capital investment contracts have been concluded with well-known corporations in the world.
Serbia and Montenegro have continued to implement the action plan for the harmonisation of the economic systems of Serbia and Montenegro, and to Mr Patten, I wish to say that yes, we still have outstanding issues, but we positively wish to finalise the Feasibility Study for negotiations on the Stabilisation and Association Agreement with the European Union.
Reforms in the field of education have also been carried out in the proper way so that our country is now a signatory of the Bologna Declaration. There is full support for our reforms in the judiciary. There is full cooperation in the fight against organised crime, and this is also in evidence at the trials that have commenced before the Special Court for Organised Crime. As you are aware, a special court has been established for war crimes as well and we expect that it too will soon try cases referred or to be referred to the national judiciary by the Hague Tribunal.
Reforms of the armed forces have been carried out. Full democratic and civil control of the military has also been introduced. The length of military service has been shortened and the border demilitarisation process has been initiated.
We expect that early this year Serbia and Montenegro will finally be admitted to the Partnership for Peace Programme. As regards the region, mutual apologies mentioned by the distinguished President of your Parliament, Mr Cox, for crimes committed in the former Yugoslavia, were not only empty words. We continued strengthening regional cooperation and good neighbourly relations by introducing a more liberal visa regime. Serbia and Montenegro have abolished visas previously required to enter over 40 countries. We created conditions for the return of refugees and IDPs, and achieved further concrete, economic and cultural cooperation.
However, apologies are about the need to fully, sincerely, and responsibly face up to one's past. It is only in this way that we can move forward. Ideal and innocent people walk the skies. As sinful people walking the earth, we must have the courage to recognise our mistakes as such, rectify them and forge new relations. The delusions of the past have punished many nations in the Balkans swept by the violent winds of history.
There are almost 650 000 refugees and IDPs currently residing in Serbia and Montenegro, mostly Serbs from Krajina, Bosnia and Kosovo. This speaks volumes about the sacrifices those people were forced to make by politics that pushed national wishes in front of reality.
Every policy that only pursues its own wishes and does not recognise the realism of a realistic, modern and political resolution of outstanding issues is a blind policy. The citizens of Serbia and Montenegro, therefore, as victims of a period of their past and such a policy, rightfully expect today an understanding and an apology for all that they were forced to live through in that period of delusion and hope. It is a delusion that it is possible to live alone, without cooperation with Europe and the world, without promoting historical friendship ties and without forging a common, stable, prosperous, democratic and European future for all its nations and states.
This feeling of understanding and apology is something that I carry deep in my bosom as President of Serbia and Montenegro and I also expect to encounter such understanding from all our friends. I am saying this because the Belgrade Agreement has yielded positive results. The Belgrade Agreement, forged by a democratic agreement reached by Serbia and Montenegro with the assistance of the European Union, has resulted in the present good relations between Serbia and Montenegro, rather than relations marked by a lack of understanding and by conflict. At present we use dialogue to reach agreement on issues of common concern regarding the State Union, without outvoting and jeopardising the autonomy of either State.
Our institutions are increasingly assuming full responsibility for consistent implementation of the Constitutional Charter. These activities, together with the efforts of the State governments, have brought Serbia and Montenegro closer today than ever before to Europe and European integration processes. This is one of the most important goals of the State Union's operation under the Belgrade Agreement and the Constitutional Charter.
As the President of the State Union of Serbia and Montenegro, I am convinced that the signing of the Belgrade Agreement and the Constitutional Charter on the new State Union of Serbia and Montenegro was a good choice under the given conditions, and that it is our task now at all levels to perform our duties responsibly and effectively in accordance with the responsibilities assumed. The economic and political support promised by Europe will surely contribute to this to the largest possible extent. The experiences from the former Yugoslavia and from the world have shown that – to use the modern political jargon – the carrot is always more efficient than the stick. We are even ready to have Europe set, for each of its concrete incentives, a deadline within which its expectations are to be met.
It is this type of stimulus and encouragement that we look forward to receiving from the European Union, particularly with regard to the drawing-up of the Feasibility Study. This is why I am confident that if the results of the study are positive, and if the Stabilisation and Association Agreement is concluded in time, this will ensure that Serbia and Montenegro will travel the road to European integration. We are all working sincerely and assiduously towards a situation in which we share the common values of a peaceful, democratic and civilised world.
I salute you on behalf of Serbia and Montenegro: its citizens, its hopes and its expectations for the life we would like to share with the countries in the region and with all the nations of Europe.
I should like to thank you, President Marović, for addressing our House today and for bringing to this Parliament a message of European perspective and engagement on your part.